Exhibit 10.1












FIFTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENABLE MIDSTREAM PARTNERS, LP








--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
Section 1.1
Definitions
1
Section 1.2
Construction
30

ARTICLE II
ORGANIZATION
Section 2.1
Formation; Conversion
31
Section 2.2
Name
31
Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
31
Section 2.4
Purpose and Business
31
Section 2.5
Powers
32
Section 2.6
Term
32
Section 2.7
Title to Partnership Assets
32
Section 2.8
Power of Attorney
33

ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1
Limitation of Liability
34
Section 3.2
Management of Business
34
Section 3.3
Rights of Limited Partners
34

ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS
Section 4.1
Certificates
35
Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
36
Section 4.3
Record Holders
37
Section 4.4
Transfer Generally
37
Section 4.5
Registration and Transfer of Limited Partner Interests
38
Section 4.6
Transfer of the General Partner’s General Partner Interest
39
Section 4.7
Transfer of Incentive Distribution Rights
39
Section 4.8
Restrictions on Transfers
39
Section 4.9
Eligibility Certifications; Ineligible Holders
41
Section 4.10
Redemption of Partnership Interests of Ineligible Holders
42
Section 4.11
Sponsor Party Right of First Offer
44
Section 4.12
Sponsor Party Right of First Refusal
45



-i-

--------------------------------------------------------------------------------




ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1
Reserved
46
Section 5.2
Reserved
46
Section 5.3
Contributions by Limited Partners
46
Section 5.4
Interest and Withdrawal
46
Section 5.5
Capital Accounts
47
Section 5.6
Issuances of Additional Partnership Interests; Derivative Partnership Interests
51
Section 5.7
Reserved
51
Section 5.8
Limited Preemptive Right
51
Section 5.9
Splits and Combinations
52
Section 5.10
Fully Paid and Non-Assessable Nature of Limited Partner Interests
53
Section 5.11
Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights
53

ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1
Allocations for Capital Account Purposes
55
Section 6.2
Allocations for Tax Purposes
64
Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
65
Section 6.4
Distributions of Available Cash from Operating Surplus
66
Section 6.5
Distributions of Available Cash from Capital Surplus
66
Section 6.6
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels
66
Section 6.7
Reserved
67
Section 6.8
Special Provisions Relating to the Holders of Incentive Distribution Rights
67
Section 6.9
Entity-Level Taxation
68

ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1
Management
68
Section 7.2
Certificate of Limited Partnership
71
Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group
71
Section 7.4
Reimbursement of the General Partner
71
Section 7.5
Outside Activities
72



-ii-

--------------------------------------------------------------------------------




Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
74
Section 7.7
Indemnification
74
Section 7.8
Liability of Indemnitees
76
Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
77
Section 7.10
Other Matters Concerning the General Partner
79
Section 7.11
Purchase or Sale of Partnership Interests
80
Section 7.12
Reliance by Third Parties
80
Section 7.13
Pension Plan Liabilities
80

ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1
Records and Accounting
81
Section 8.2
Fiscal Year
81
Section 8.3
Reports
81

ARTICLE IX
TAX MATTERS
Section 9.1
Tax Returns and Information
82
Section 9.2
Tax Elections
82
Section 9.3
Tax Controversies
83
Section 9.4
Withholding and other Tax Payments by the Partnership
83

ARTICLE X
ADMISSION OF PARTNERS
Section 10.1
Admission of Limited Partners
84
Section 10.2
Admission of Successor General Partner
85
Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
85

ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1
Withdrawal of the General Partner
86
Section 11.2
Removal of the General Partner
87
Section 11.3
Interest of Departing General Partner and Successor General Partner
88
Section 11.4
Conversion of General Partner Interest and Incentive Distribution Rights
89
Section 11.5
Withdrawal of Limited Partners
89



-iii-

--------------------------------------------------------------------------------




ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1
Dissolution
90
Section 12.2
Continuation of the Business of the Partnership After Dissolution
90
Section 12.3
Liquidator
91
Section 12.4
Liquidation
91
Section 12.5
Cancellation of Certificate of Limited Partnership
92
Section 12.6
Return of Contributions
92
Section 12.7
Waiver of Partition
93
Section 12.8
Capital Account Restoration
93

ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1
Amendments to be Adopted Solely by the General Partner
93
Section 13.2
Amendment Procedures
94
Section 13.3
Amendment Requirements
95
Section 13.4
Special Meetings
96
Section 13.5
Notice of a Meeting
97
Section 13.6
Record Date
97
Section 13.7
Postponement and Adjournment
97
Section 13.8
Waiver of Notice; Approval of Meeting
97
Section 13.9
Quorum and Voting
98
Section 13.10
Conduct of a Meeting
98
Section 13.11
Action Without a Meeting
99
Section 13.12
Right to Vote and Related Matters
99
Section 13.13
Voting of Incentive Distribution Rights
100

ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1
Authority
101
Section 14.2
Procedure for Merger, Consolidation or Conversion
101
Section 14.3
Approval by Limited Partners
103
Section 14.4
Certificate of Merger or Certificate of Conversion
104
Section 14.5
Effect of Merger, Consolidation or Conversion
104

ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1
Right to Acquire Limited Partner Interests
106



-iv-

--------------------------------------------------------------------------------




ARTICLE XVI
SERIES A PERPETUAL PREFERRED UNITS
Section 16.1
Designation
107
Section 16.2
Series A Preferred Units
107
Section 16.3
Distributions
108
Section 16.4
Series A Change of Control
109
Section 16.5
Voting Rights
112
Section 16.6
Optional Redemption; Redemption Upon a NYSE Event, Series A Change of Control,
Article XIV Merger or Rating Event
113
Section 16.7
No Sinking Fund
115
Section 16.8
Record Holders
115
Section 16.9
Notices
115
Section 16.10
Other Rights; Liquidation Preference
116
Section 16.11
Reserved
116
Section 16.12
Series A Non-Affiliate Transfers; Conversion to Series B Preferred Units or
Other Preferred Units
116

ARTICLE XVII
SERIES B PERPETUAL PREFERRED UNITS
Section 17.1
Designation
118
Section 17.2
Series B Preferred Units
118
Section 17.3
Distributions
118
Section 17.4
Series B Change of Control
120
Section 17.5
Voting Rights
123
Section 17.6
Optional Redemption; Redemption Upon a NYSE Event, Series B Change of Control,
Article XIV Merger, Fungibility Event or Rating Event
124
Section 17.7
No Sinking Fund
126
Section 17.8
Record Holders
126
Section 17.9
Notices
127
Section 17.10
Other Rights; Liquidation Preference
127

ARTICLE XVIII
GENERAL PROVISIONS
Section 18.1
Addresses and Notices; Written Communications
127
Section 18.2
Further Action
128
Section 18.3
Binding Effect
128
Section 18.4
Integration
128
Section 18.5
Creditors
128
Section 18.6
Waiver
128
Section 18.7
Third-Party Beneficiaries
129



-v-

--------------------------------------------------------------------------------




Section 18.8
Counterparts
129
Section 18.9
Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial by Jury
129
Section 18.10
Invalidity of Provisions
130
Section 18.11
Consent of Partners
130
Section 18.12
Facsimile and Email Signatures
130
Section 18.13
Effects of Amendments
131



EXHIBITS


 
Exhibit A
Form of Certificate Evidencing Common Units
Exhibit B
Form of Certificate Evidencing 10% Series A Fixed-to-Floating Non-Cumulative
Redeemable Perpetual Preferred Units
Exhibit C
Form of Certificate Evidencing 10% Series B Fixed-to-Floating Cumulative
Redeemable Perpetual Preferred Units





-vi-

--------------------------------------------------------------------------------





FIFTH AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF ENABLE MIDSTREAM PARTNERS, LP
THIS FIFTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ENABLE
MIDSTREAM PARTNERS, LP, dated as of November 14, 2017, is entered into by and
among ENABLE GP, LLC, a Delaware limited liability company, as the General
Partner, together with any other Persons who are or become Partners in the
Partnership or parties hereto as provided herein. In consideration of the
covenants, conditions and agreements contained herein, the parties hereto hereby
agree as follows:
ARTICLE I
DEFINITIONS

Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the asset base,
operating capacity or operating income of the Partnership Group from the asset
base, operating capacity or operating income of the Partnership Group existing
immediately prior to such transaction. For purposes of this definition,
“long-term” generally refers to a period of not less than twelve months.
“Additional Book Basis” means, with respect to any Adjusted Property, the
portion of the Carrying Value of such Adjusted Property that is attributable to
positive adjustments made to such Carrying Value as determined in accordance
with the provisions set forth below in this definition of Additional Book Basis.
For purposes of determining the extent to which Carrying Value constitutes
Additional Book Basis:
(a)    Any negative adjustment made to the Carrying Value of an Adjusted
Property as a result of either a Book-Down Event or a Book-Up Event shall first
be deemed to offset or decrease that portion of the Carrying Value of such
Adjusted Property that is attributable to any prior positive adjustments made
thereto pursuant to a Book-Up Event or Book-Down Event; and
(b)    If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).


1

--------------------------------------------------------------------------------




“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property; provided that the provisions
of the immediately preceding sentence shall apply to the determination of the
Additional Book Basis Derivative Items attributable to Disposed of Adjusted
Property.
“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account at the end of each taxable period of the
Partnership, after giving effect to the following adjustments: (a) credit to
such Capital Account any amounts that such Partner is (x) obligated to restore
under the standards set by Treasury Regulation Section 1.704-1(b)(2)(ii)(c) or
(y) deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (b) debit to
such Capital Account the items described in Treasury Regulation Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith. The “Adjusted Capital Account” of a Partner
in respect of any Partnership Interest shall be the amount that such Adjusted
Capital Account would be if such Partnership Interest were the only interest in
the Partnership held by such Partner from and after the date on which such
Partnership Interest was first issued.
“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period less (b)(i) the amount of any net
increase in Working Capital Borrowings (or the Partnership’s proportionate share
of any net increase in Working Capital Borrowings in the case of Subsidiaries
that are not wholly owned) with respect to such period and (ii) the amount of
any net decrease in cash reserves (or the Partnership’s proportionate share of
any net decrease in cash reserves in the case of Subsidiaries that are not
wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and plus
(c)(i) the amount of any net decrease in Working Capital Borrowings (or the
Partnership’s proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or the Partnership’s
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus; provided, that to the extent that actual volumes


2

--------------------------------------------------------------------------------




of natural gas delivered to the gathering systems of the Partnership (associated
with a Minimum Volume Commitment) in a particular Quarter or Quarters are less
than the prorated (in Quarterly amounts) Minimum Volume Commitment amount for
such period, the General Partner may add to Adjusted Operating Surplus for such
period an amount equal to such shortfall multiplied by the applicable gathering
rate as set forth in the gathering or similar agreement (the “Quarterly
Estimated Shortfall Payment”). The Quarterly Estimated Shortfall Payment shall
be adjusted each subsequent Quarter based on the level of actual volumes
delivered for such subsequent Quarter and the preceding Quarters of the period
that remain subject to a Minimum Volume Commitment (as compared to the prorated
Minimum Volume Commitment for such period). With respect to a Quarter in which a
shortfall amount under a Minimum Volume Commitment is actually paid, Adjusted
Operating Surplus shall be reduced by an amount equal to the amount of Adjusted
Operating Surplus previously added by the General Partner with respect to such
Minimum Volume Commitment Period pursuant to this proviso.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to ‎Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise. Without limiting the
foregoing, for purposes of this Agreement, any Person that, individually or
together with its Affiliates, has the direct or indirect right to designate or
cause the designation of at least one member to the Board of Directors of the
General Partner, and any such Person’s Affiliates, shall be deemed to be an
Affiliate of the General Partner. Notwithstanding anything in the foregoing to
the contrary, CERC and its Affiliates (other than the General Partner or any
Group Member), on the one hand, and OGEH and its Affiliates (other than the
General Partner or any Group Member), on the other hand, will not be deemed to
be Affiliates of one another hereunder unless there is a basis for such
Affiliation independent of their respective Affiliation with any Group Member,
the General Partner or any Affiliate (disregarding the immediately preceding
sentence) of any Group Member or the General Partner.
“Aggregate Quantity of IDR Reset Common Units” is defined in ‎Section 5.11(a).
“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
‎Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of (a) a Contributed Property means the fair market value of such
property or other consideration at the time of contribution and (b) an Adjusted
Property means the fair market value of such Adjusted Property on the date of
the Revaluation Event, in each case as determined by the General Partner. The
General Partner shall use such method as it determines to be appropriate


3

--------------------------------------------------------------------------------




to allocate the aggregate Agreed Value of Contributed Properties contributed to
the Partnership in a single or integrated transaction among each separate
property on a basis proportional to the fair market value of each Contributed
Property.
“Agreement” means this Fifth Amended and Restated Agreement of Limited
Partnership of Enable Midstream Partners, LP, as it may be amended, supplemented
or restated from time to time.
“Alternative Conversion Consideration” is defined in ‎Section 16.4(c).
“Arrears” means, with respect to Series B Distributions for any Quarter, that
the full cumulative Series B Distributions to and including the last day of the
most recently completed Quarter have not been paid on all Outstanding Series B
Preferred Units.
“Article XIV Merger” means the consummation of (a) the sale, exchange or other
disposition of all or substantially all of the assets of the Partnership and its
subsidiaries taken as a whole in a single transaction or a series of related
transactions that is subject to the approval of the Limited Partners pursuant to
‎Section 7.3 or (b) any merger, consolidation or conversion of the Partnership
that is subject to the approval of the Limited Partners pursuant to ‎Article
XIV, in the case of (a) and (b) that is not a Series A Change of Control or a
Series B Change of Control.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest, (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i) all cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand at the end of such Quarter; and
(ii) if the General Partner so determines, all or any portion of additional cash
and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less;
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:


4

--------------------------------------------------------------------------------




(i) provide for the proper conduct of the business of the Partnership Group
(including cash reserves for future capital expenditures, future acquisitions,
and for anticipated future debt service requirements of the Partnership Group
and for refunds of collected rates reasonably likely to be refunded as a result
of a settlement or hearing relating to FERC rate proceedings) subsequent to such
Quarter;
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject;
(iii) provide funds for distributions under ‎Section 6.4 or ‎Section 6.5 in
respect of any one or more of the next four Quarters;
(iv) provide funds for Series A Payments; or
(iv) provide funds for Series B Payments;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (iii) above if the effect of such reserves would be that
the Partnership is unable to distribute the Minimum Quarterly Distribution on
all Common Units with respect to such Quarter; and, provided further, that
disbursements made by a Group Member or cash reserves established, increased or
reduced after the end of such Quarter but on or before the date of determination
of Available Cash with respect to such Quarter shall be deemed to have been
made, established, increased or reduced, for purposes of determining Available
Cash, within such Quarter if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“BBA” is defined in ‎Section 9.3(a).
“BMI” means Bronco Midstream Infrastructure LLC, a Delaware limited liability
company.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, as applicable, if the General Partner is a
corporation or limited liability company, or the board of directors or board of
managers of the general partner of the General Partner, if the General Partner
is a limited partnership, as applicable.
“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).
“Book-Down Event” means a Revaluation Event that gives rise to a Net Termination
Loss.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax


5

--------------------------------------------------------------------------------




purposes as of such date. A Partner’s share of the Partnership’s Book-Tax
Disparities in all of its Contributed Property and Adjusted Property will be
reflected by the difference between such Partner’s Capital Account balance as
maintained pursuant to ‎Section 5.5 and the hypothetical balance of such
Partner’s Capital Account computed as if it had been maintained strictly in
accordance with federal income tax accounting principles.
“Book-Up Event” means a Revaluation Event that gives rise to a Net Termination
Gain.
“Bronco” means Enogex Holdings LLC, a Delaware limited liability company.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“Calculation Agent” means the Transfer Agent, acting in its capacity as
calculation agent for the Series A Preferred Units and the Series B Preferred
Units, and its successors and assigns or any other calculation agent appointed
by the General Partner; provided, however, that if no Calculation Agent is
specifically designated for the Series A Preferred Units or the Series B
Preferred Units, the General Partner shall act in such capacity.
“Capital Account” means the capital account maintained for a Partner pursuant to
‎Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.
“Capital Improvement” means (a) the acquisition of existing, or the construction
or development of new, capital assets by a Group Member, (b) the replacement,
improvement or expansion of existing capital assets by a Group Member or (c) a
Capital Contribution by a Group Member to a Person that is not a Subsidiary in
which a Group Member has, or after such Capital Contribution will have, directly
or indirectly, an equity interest, to fund such Group Member’s pro rata share of
the cost of the construction or development of new, or the replacement,
improvement or expansion of existing, capital assets by such Person, in each
case if and to the extent such construction, development, replacement,
improvement or expansion is made to increase over the long-term, the asset base,
operating capacity or operating income of the Partnership Group, in the case of
clauses (a) and (b), or such Person, in the case of clause (c), from the asset
base, operating capacity or operating income of the Partnership Group or such
Person, as the case may be, existing immediately prior to such construction,
development, replacement, improvement, expansion or Capital Contribution. For
purposes of this definition, “long-term” generally refers to a period of not
less than twelve months.


6

--------------------------------------------------------------------------------




“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in ‎Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and other cost recovery deductions charged to the
Partners’ Capital Accounts in respect of such property and (b) with respect to
any other Partnership property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination; provided that the
Carrying Value of any property shall be adjusted from time to time in accordance
with ‎Section 5.5(d) and to reflect changes, additions or other adjustments to
the Carrying Value for dispositions and acquisitions of Partnership properties,
as deemed appropriate by the General Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“CERC” means CenterPoint Energy Resources Corp., a Delaware corporation.
“Certificate” means a certificate in such form (including global form if
permitted by applicable rules and regulations) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The initial form of certificate approved by the
General Partner for Common Units is attached as Exhibit A to this Agreement, the
initial form of certificate approved by the General Partner for Series A
Preferred Units is attached as Exhibit B to this Agreement and the initial form
of certificate approved by the General Partner for Series B Preferred Units is
attached as Exhibit C to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in ‎Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Change in Control” of any Person means (i) a person or group (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of more than 50% of all
of the then outstanding Voting Securities of such Person, except in a merger or
consolidation that would not constitute a Change in Control under clause (ii)
below, or (ii) the Person consolidates or merges with another Person, other than
any such consolidation or merger where (1) the outstanding Voting Securities of
the subject Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (2) the holders of the Voting Securities of
the subject Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving Person or its parent immediately after such transaction in
substantially the same proportions as their ownership of outstanding Voting
Securities in the subject Person immediately prior to such consolidation or
merger.
“Citizenship Eligibility Trigger” is defined in ‎Section 4.9(a)(ii).


7

--------------------------------------------------------------------------------




“Closing Price” for any day, means in respect of any class of Limited Partner
Interests the last sale price on such day, regular way, or in case no such sale
takes place on such day, the average of the last closing bid and ask prices on
such day, regular way, in either case as reported on the principal National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading or, if such Limited Partner Interests are not listed or
admitted to trading on any National Securities Exchange, the average of the high
bid and low ask prices on such day in the over-the-counter market, as reported
by such other system then in use, or, if on any such day such Limited Partner
Interests are not quoted by any such organization, the average of the closing
bid and ask prices on such day as furnished by a professional market maker
making a market in such Limited Partner Interests selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests, the fair value of such Limited Partner Interests on
such day as determined by the General Partner.
“CNP” means CenterPoint Energy, Inc., a Texas corporation.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” is defined in ‎Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into commercial service by a Group Member following completion of
construction, replacement, improvement or expansion and testing, as applicable.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Series A Preferred Unit prior to its conversion into a Common
Unit pursuant to the terms hereof or a Series B Preferred Unit prior to its
conversion into a Common Unit pursuant to the terms hereof.
“Common Unit Conversion Consideration” means any Common Unit issued upon
conversion of a Preferred Unit.
“Common Unit Price” means (i) the amount of cash consideration per Common Unit,
if the consideration to be received in the Series A Change of Control or the
Series B Change of Control by the holders of the Common Units is solely cash; or
(ii) the average of the closing prices for the Common Units on the New York
Stock Exchange or other National Securities Exchange upon which the Common Units
are traded for the ten consecutive trading days immediately preceding, but not
including, the Series A Change of Control Conversion Date or the Series B Change
of Control Conversion Date, if the consideration to be received in the Series A
Change of Control or the Series B Change of Control, respectively, by the
holders of the Common Units is other than solely cash.
“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed of two or more directors, each of whom (a) is not an officer or
employee of the General Partner, (b) is not an officer, director or employee of
any Affiliate of the General Partner (other than


8

--------------------------------------------------------------------------------




Group Members), (c) is not a holder of any ownership interest in the General
Partner or its Affiliates or the Partnership Group other than (i) Common Units
and (ii) awards that are granted to such director in his capacity as a director
under any long-term incentive plan, equity compensation plan or similar plan
implemented by the General Partner or the Partnership and (d) is determined by
the Board of Directors of the General Partner to be independent under the
independence standards for directors who serve on an audit committee of a board
of directors established by the Exchange Act and the rules and regulations of
the Commission thereunder and by the National Securities Exchange on which the
Common Units are listed or admitted to trading (or if no such National
Securities Exchange, the New York Stock Exchange).
“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions (including incremental Incentive
Distributions) on Construction Equity.
“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions (including incremental Incentive Distributions) on
other Construction Equity. Construction Equity does not include equity issued in
the Initial Public Offering.
“Construction Period” means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that the Group Member abandons or disposes of
such Capital Improvement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to ‎Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
“Conversion Common Units” means Common Units issued upon conversion of the
Series A Preferred Units pursuant to ‎Section 16.4(a) or the Series B Preferred
Units pursuant to ‎Section 17.4(a).
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of ‎Section 6.1(d)(xii).
“Current Market Price” as of any date of any class of Limited Partner Interests,
means the average of the daily Closing Prices per Limited Partner Interest of
such class for the 20 consecutive Trading Days immediately prior to such date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.


9

--------------------------------------------------------------------------------




“Delaware LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101, et seq., as amended, supplemented or restated from time to time,
and any successor to such statute.
“Demand Registration” shall have the meaning given to such term in the Series A
and Series B Registration Rights Agreement.
“Departing General Partner” means a former general partner from and after the
effective date of any withdrawal or removal of such former general partner
pursuant to ‎Section 11.1 or Section ‎11.2.
“Depositary” means, with respect to any Units or Preferred Units issued in
global form, The Depository Trust Company and its successors and permitted
assigns.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities (other than interests that are treated as equity in the Partnership
for federal income tax purposes) relating to, convertible into or exchangeable
for Partnership Interests.
“Disposed of Adjusted Property” is defined in ‎Section 6.1(d)(xiv)(B).
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).
“Eligibility Certificate” is defined in ‎Section 4.9(b).
“Eligible Holder” means a Limited Partner whose (a) federal income tax status is
not reasonably likely to have the material adverse effect described in ‎Section
4.9(a)(i) or (b) nationality, citizenship or other related status would not
create a substantial risk of cancellation or forfeiture as described in ‎Section
4.9(a)(ii), in each case as determined by the General Partner with the advice of
counsel.
“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Estimated Incremental Quarterly Tax Amount” is defined in ‎Section 6.9.
“Event Issue Value” means, with respect to any Common Unit as of any date of
determination, (i) in the case of a Revaluation Event that includes the issuance
of Common Units pursuant to a public offering and solely for cash, the price
paid for such Common Units or (ii) in the case of any other Revaluation Event,
the Closing Price of the Common Units on the date of such Revaluation Event or,
if the General Partner determines that a value for the Common Unit other than
such Closing Price more accurately reflects the Event Issue Value, the value
determined by the General Partner.


10

--------------------------------------------------------------------------------




“Event of Withdrawal” is defined in ‎Section 11.1(a).
“Excess Additional Book Basis” is defined in the definition of “Additional Book
Basis Derivative Items.”
“Excess Distribution” is defined in ‎Section 6.1(d)(iii)(A).
“Excess Distribution Unit” is defined in ‎Section 6.1(d)(iii)(A).
“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Existing Indebtedness” means the Partnership’s revolving credit facility, its
commercial paper program, its term loan facility, its notes payable to
affiliated parties, its Enable Oklahoma Senior Notes, its 2.400% Senior Notes
due 2019, its 3.900% Senior Notes due 2024, its 4.400% Senior Notes due 2027 and
its 5.000% Senior Notes due 2044.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“First Liquidation Target Amount” is defined in ‎Section 6.1(c)(i)(C).
“First Target Distribution” means $0.330625 per Unit per Quarter, subject to
adjustment in accordance with Sections ‎5.11, ‎6.6 and ‎6.9.
“Fixed Rate Period” means the period from and including the Series A Original
Issue Date to, but not including, February 18, 2021.
“Floating Rate Period” means the period from and including February 18, 2021 and
thereafter until such time as the Partnership converts all of the Outstanding
Series A Preferred Units and the Outstanding Series B Preferred Units in
accordance with ‎Section 16.4 and ‎Section 17.4, respectively, or a Redeeming
Party purchases all of the Outstanding Series A Preferred Units and the
Outstanding Series B Preferred Units in accordance with ‎Section 16.6 and
‎Section 17.6, respectively.
“Fungibility Event” means such time as (i) each Series B Preferred Unit is not
fungible with every other Series B Preferred Unit so that such Series B
Preferred Units are eligible to trade on the New York Stock Exchange, (ii) such
Series B Preferred Units may be made fungible by actions reasonably within the
control of the Partnership (which do not include the number of holders or
distribution requirements), (iii) the cure for such non-fungibility requires an
amendment to this


11

--------------------------------------------------------------------------------




Agreement, (iv) a Series B Holder has requested that the Partnership cure such
non-fungibility and cause each Series B Preferred Unit to be fungible with every
other Series B Preferred Unit and (v) a Management Member who is not a holder of
Series B Preferred Units has elected not to consent to such amendment of this
Agreement and on the sixty-first day after the date of such Series B Holder’s
request for cure in clause (iv), each Series B Preferred Unit is not fungible
with every other Series B Preferred Unit.
“General Partner” means Enable GP, LLC, a Delaware limited liability company,
and its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in their capacity as general partner of the
Partnership (except as the context otherwise requires).
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it) and includes any and all
rights, powers and benefits to which the General Partner is entitled as provided
in this Agreement, together with all obligations of the General Partner to
comply with the terms and provisions of this Agreement. Except as expressly set
forth in ‎Section 6.1, the General Partner Interest does not include any rights
to profits or losses or any rights to receive distributions from operations or
upon the liquidation or winding up of the Partnership.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that with or through any of their respective
Affiliates or Associates have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.


12

--------------------------------------------------------------------------------




“IDR Reset Common Units” is defined in ‎Section 5.11(a).
“IDR Reset Election” is defined in ‎Section 5.11(a).
“Incentive Distribution Right” means a Limited Partner Interest having the
rights and obligations specified with respect to Incentive Distribution Rights
in this Agreement.
“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Sections ‎6.4(b)(iii), ‎(iv) and
‎(v).
“Incremental Income Taxes” is defined in ‎Section 6.9.
“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) solely with respect to matters occurring prior to the IPO Closing
Date, Bronco, BMI and any of their Affiliates and their respective members,
partners, directors and officers and (g) any Person the General Partner
designates as an “Indemnitee” for purposes of this Agreement because such
Person’s status, service or relationship exposes such Person to potential
claims, demands, suits or proceedings relating to the Partnership Group’s
business and affairs.
“Ineligible Holder” is defined in ‎Section 4.9(c).
“Initial Limited Partners” means CERC, OGEH, Bronco and BMI (with respect to the
Common Units owned or to be owned by them), and the General Partner (with
respect to the Incentive Distribution Rights).
“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
Over-Allotment Option), as described in the Registration Statement.
“Initial Unit Price” means (a) with respect to the Common Units, the initial
public offering price per Common Unit at which the Common Units were first
offered to the public for sale as set forth on the cover page of the IPO
Prospectus, or (b) with respect to any other class or series of Units, the price
per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the General Partner, in each case adjusted as the
General Partner determines to be appropriate to give effect to any distribution,
subdivision or combination of Units.


13

--------------------------------------------------------------------------------




“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements; and (d) capital contributions
received by a Group Member.
“Investment Capital Expenditures” means capital expenditures that are neither
Expansion Capital Expenditures nor Maintenance Capital Expenditures.
“IPO Closing Date” means the closing date of the first sale of Common Units in
the Initial Public Offering pursuant to the Underwriting Agreement.
“IPO Common Unit” means the Outstanding Common Units immediately after the
Initial Public Offering.
“IPO Prospectus” means the final prospectus filed pursuant to Rule 424(b) of the
rules and regulations of the Commission under the Securities Act with respect to
the Initial Public Offering.
“IPO Underwriters” means each Person named as an underwriter in the Underwriting
Agreement who purchases Common Units pursuant thereto.
“Junior Securities” means (a) the Common Units and (b) any other class or series
of Partnership Interests established after the Series A Original Issue Date, the
terms of which class or series do not expressly provide that it is made senior
to or on parity with the Series A Preferred Units and the Series B Preferred
Units as to the payment of distributions.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“LIBOR Determination Date” means the second London Business Day immediately
preceding the first day of each relevant Quarter.
“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to ‎Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership.
“Limited Partner Interest” means an interest of a Limited Partner in the
Partnership, which may be evidenced by Common Units, Series A Preferred Units,
Series B Preferred Units, Incentive Distribution Rights or other Partnership
Interests (other than a General Partner Interest) or a combination thereof (but
excluding Derivative Partnership Interests), and includes any and all


14

--------------------------------------------------------------------------------




benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner pursuant to the
terms and provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of ‎Section 12.2, the date on which the applicable time
period during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in ‎Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“London Business Day” means any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.
“Maintenance Capital Expenditure” means cash expenditures (including
expenditures for the construction or development of new capital assets or the
replacement, improvement or expansion of existing capital assets) by a Group
Member made to maintain, over the long-term, the asset base, operating capacity
or operating income of the Partnership Group. For purposes of this definition,
“long-term” generally refers to a period of not less than twelve months. Where
capital expenditures are made in part for Maintenance Capital Expenditures and
in part for other purposes, the General Partner shall determine the allocation
of the amounts paid for each.
“Management Member” means a holder of membership interests representing
management units in the General Partner.
“Master Formation Agreement” means that certain Master Formation Agreement,
dated as of March 14, 2013, by and among CNP, OGE, Bronco Midstream Holdings,
LLC, a Delaware limited liability company, and Bronco Midstream Holdings II,
LLC, a Delaware limited liability company, and to which the Partnership and the
General Partner are bound, together with the additional conveyance documents and
instruments contemplated or referenced thereunder, as it may be amended,
supplemented or restated from time to time.
“Merger Agreement” is defined in ‎Section 14.1.
“Minimum Quarterly Distribution” means $0.2875 per Unit per Quarter, subject to
adjustment in accordance with Sections ‎5.11, ‎6.6 and ‎6.9.
“Minimum Volume Commitment” means, pursuant to a gathering or similar agreement,
a commitment of a third party to deliver specified minimum volumes of natural
gas in a twelve month period to the gathering systems of the Partnership.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).


15

--------------------------------------------------------------------------------




“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other consideration reduced by any Liabilities
either assumed by the Partnership upon such contribution or to which such
property or other consideration is subject when contributed and (b) in the case
of any property distributed to a Partner by the Partnership, the Partnership’s
Carrying Value of such property (as adjusted pursuant to ‎Section 5.5(d)(ii)) at
the time such property is distributed, reduced by any Liabilities either assumed
by such Partner upon such distribution or to which such property is subject at
the time of distribution, in either case as determined and required by the
Treasury Regulations promulgated under Section 704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with ‎Section 5.5(b)
and shall not include any items specially allocated under ‎Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under ‎Section 6.1(d) shall be made without regard to any reversal of such items
under ‎Section 6.1(d)(xiv).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with ‎Section 5.5(b) and shall not
include any items specially allocated under ‎Section 6.1(d); provided, that the
determination of the items that have been specially allocated under ‎Section
6.1(d) shall be made without regard to any reversal of such items under ‎Section
6.1(d)(xiv).
“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.
“Net Termination Gain” means, for any taxable period, (a) the sum, if positive,
of all items of income, gain, loss or deduction (determined in accordance with
‎Section 5.5(b)) that are recognized by the Partnership (i) after the
Liquidation Date or (ii) upon the sale, exchange or other disposition of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions (excluding any
disposition to a member of the Partnership Group), or (b) the excess, if any, of
the aggregate amount of Unrealized Gain over the aggregate amount of Unrealized
Loss deemed recognized by the Partnership pursuant to ‎Section 5.5(d) on the
date of a Revaluation Event; provided, however, that the items included in the
determination of Net Termination Gain shall not include any items of income,
gain or loss specially allocated under ‎Section 6.1(d).
“Net Termination Loss” means, for any taxable period, (a) the sum, if negative,
of all items of income, gain, loss or deduction (determined in accordance with
‎Section 5.5(b)) that are recognized


16

--------------------------------------------------------------------------------




by the Partnership (i) after the Liquidation Date or (ii) upon the sale,
exchange or other disposition of all or substantially all of the assets of the
Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (excluding any disposition to a member of the Partnership
Group), or (b) the excess, if any, of the aggregate amount of Unrealized Loss
over the aggregate amount of Unrealized Gain deemed recognized by the
Partnership pursuant to ‎Section 5.5(d) on the date of a Revaluation Event;
provided, however, that items included in the determination of Net Termination
Loss shall not include any items of income, gain or loss specially allocated
under ‎Section 6.1(d).
“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to ‎Section 6.2(b) if such properties were disposed of in
a taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).
“Notice of Election to Purchase” is defined in ‎Section 15.1(b).
“NYSE Event” means such time as a person eligible to exercise a demand right
under the Series A and Series B Registration Rights Agreement that would meet
the holding and distribution and other requirements of the New York Stock
Exchange not reasonably within the control of the Partnership so exercises such
a demand right (but subject to the limitations on the Partnership’s obligation
to give effect to such demand registration in such agreement), and in connection
with such Demand Registration (i) such person requests that the Partnership
cause the Series A Preferred Units and/or Series B Preferred Units to be listed
on the New York Stock Exchange, (ii) the Series A Preferred Units and/or Series
B Preferred Units, as applicable, are not in compliance with the listing
requirements of the New York Stock Exchange reasonably within the control of the
Partnership and such Series A Preferred Units and Series B Preferred Units
cannot become compliant with such listing requirements without an amendment to
this Agreement or an agreement of the Partnership in lieu of any such amendment
intended to accomplish the same effect of such amendment and (iii) a Management
Member who is not a Holder of Series A Preferred Units or Series B Preferred
Units has elected not to consent to such amendment of this Agreement or other
agreement in lieu of such amendment intended to accomplish the same effect of
such amendment and on the sixty-first day after the date on which such person
made such listing request in clause (i), the Series A Preferred Units and/or
Series B Preferred Units, as applicable, are not then in compliance with such
listing requirements of the New York Stock Exchange.
“OGE” means OGE Energy Corp., an Oklahoma corporation.


17

--------------------------------------------------------------------------------




“OGEH” means OGE Enogex Holdings LLC, a Delaware limited liability company.
“Omnibus Agreement” has the meaning set forth in the Master Formation Agreement.
“Operating Expenditures” means, with respect to any period after the IPO Closing
Date, all Partnership Group cash expenditures (or the Partnership’s
proportionate share of expenditures in the case of Subsidiaries that are not
wholly owned), including taxes, compensation of employees, officers and
directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, debt service payments, Maintenance Capital
Expenditures, repayment of Working Capital Borrowings, payments made in the
ordinary course of business under any Hedge Contracts, subject to the following:
(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures or Investment Capital Expenditures, (ii) payment of transaction
expenses (including taxes) relating to Interim Capital Transactions, (iii)
distributions to Partners, (iv) repurchases of Partnership Interests, other than
repurchases of Partnership Interests by the Partnership to satisfy obligations
under employee benefit plans or reimbursement of expenses of the General Partner
for purchases of Partnership Interests by the General Partner to satisfy
obligations under employee benefit plans, or (v) any expenditures to fund demand
fees using a portion of the proceeds of the Initial Public Offering as described
under “Use of Proceeds” in the IPO Prospectus; and
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and (ii)
payments made in connection with the termination of any Hedge Contract prior to
the expiration of its scheduled settlement or termination date shall be included
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract.
“Operating Surplus” means, with respect to any period after the IPO Closing Date
and ending prior to the Liquidation Date, on a cumulative basis and without
duplication,
(a)    the sum of (i) $300 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the IPO
Closing Date and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions and the termination of Hedge
Contracts (provided that cash receipts from the termination of a Hedge Contract
prior to its scheduled settlement or termination date shall be included in
Operating Surplus in equal quarterly installments over the remaining scheduled
life of such Hedge Contract), (iii) all cash receipts of the Partnership Group
(or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) after the end of such period but on or
before the date of determination of Operating


18

--------------------------------------------------------------------------------




Surplus with respect to such period resulting from Working Capital Borrowings
and (iv) the amount of cash distributions paid during the Construction Period
(including incremental Incentive Distributions) on Construction Equity, less
(b)    the sum of (i) Operating Expenditures for the period beginning on the IPO
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital
Borrowings, and (iv) any cash loss realized on disposition of an Investment
Capital Expenditure;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but return of
principal shall not be treated as cash receipts.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to, or the general counsel or other inside counsel of, the Partnership
or the General Partner or any of its Affiliates) reasonably acceptable to the
General Partner or to such other person selecting such counsel or obtaining such
opinion.
“Organizational Limited Partner” means CERC, in its capacity as the
organizational limited partner of the Partnership pursuant to this Agreement.
“Other Preferred Unit” has the meaning set forth in ‎Section 16.12(e).
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding in the
Register as of the date of determination; provided, however, that if at any time
any Person or Group (other than the General Partner or its Affiliates)
beneficially owns 20% or more of the Outstanding Partnership Interests of any
class then Outstanding, none of the Partnership Interests owned by such Person
or Group shall be entitled to be voted on any matter or be considered to be
Outstanding when sending notices of a meeting of Limited Partners to vote on any
matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Partnership Interests so owned shall be considered to be
Outstanding for purposes of ‎Section 11.1(b) (such Partnership Interests shall
not, however, be treated as a separate class of Partnership Interests for
purposes of this Agreement or the Delaware Act); provided, further, that the
foregoing limitation shall not apply to (i) any Person or Group who acquired 20%
or more of the Outstanding Partnership Interests of any class directly from the
General Partner or its Affiliates (other than the Partnership), (ii) any Person
or Group who acquired 20% or more of the Outstanding


19

--------------------------------------------------------------------------------




Partnership Interests of any class then Outstanding directly or indirectly from
a Person or Group described in clause (i) provided that, upon or prior to such
acquisition, the General Partner shall have notified such Person or Group in
writing that such limitation shall not apply, (iii) any Person or Group who
acquired 20% or more of any Partnership Interests issued by the Partnership with
the prior approval of the Board of Directors of the General Partner or (iv) any
Person or Group with respect to the Series A Preferred Units, Series B Preferred
Units and Other Preferred Units. For the avoidance of doubt, the issuance to CNP
of any Common Unit Conversion Consideration in accordance with this Agreement
has been approved by the Board of Directors of the General Partner in accordance
with clause (iii) of the immediately preceding sentence, and the foregoing
limitations of the immediately preceding sentence shall not apply to CNP with
respect to their ownership (beneficially or of record) of Common Unit Conversion
Consideration.
“Over-Allotment Option” means the over-allotment option granted to the IPO
Underwriters pursuant to the Underwriting Agreement.
“Parity Securities” means any class or series of Partnership Interests
established after the Series A Original Issue Date, the terms of which class or
series are not expressly subordinated or senior to the Series A Preferred Units,
the Series B Preferred Units and any Other Preferred Units issued pursuant to
‎Section 16.12(e) as to the payment of distributions.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Enable Midstream Partners, LP, a Delaware limited
partnership.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include any Limited Partner Interests and the General
Partner Interest but shall exclude any Derivative Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Paying Agent” means the Transfer Agent, acting in its capacity as paying agent
for the Series A Preferred Units and the Series B Preferred Units, and its
successors and assigns or any other payment agent appointed by the General
Partner; provided, however, that if no Paying Agent


20

--------------------------------------------------------------------------------




is specifically designated for the Series A Preferred Units or the Series B
Preferred Units, the General Partner shall act in such capacity.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the General Partner or any Affiliate of the General Partner who holds
Units.
“Percentage Interest” means, as of any date of determination, (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder by (B) the total
number of Outstanding Units, and (b) as to the holders of the other Partnership
Interests issued by the Partnership in accordance with ‎Section 5.6, the
percentage established as part of such issuance. The Percentage Interest with
respect to an Incentive Distribution Right, a Series A Preferred Unit and a
Series B Preferred Unit shall be zero. The Percentage Interest with respect to
the General Partner Interest shall at all times be zero.
“Permitted Transfer” means:
(a)    with respect to CERC, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of CNP; and
(b)    with respect to OGEH, a transfer by such Limited Partner of a Limited
Partner Interest to a wholly owned Subsidiary of OGE;
provided that (i) with respect to Permitted Transfers by CERC, the Subsidiary
transferee remains a wholly owned Subsidiary of CNP (or any successor Person),
at all times following such transfer, and (ii) with respect to Permitted
Transfers by OGEH, the Subsidiary transferee remains a wholly owned Subsidiary
of OGE (or any successor Person), at all times following such transfer, it being
acknowledged that any transfer resulting in the Subsidiary transferee no longer
being wholly owned shall be deemed a transfer of such Limited Partner Interest
that is subject to the restrictions set forth in ‎Section 4.11 and ‎Section
4.12. References herein to CERC and OGEH shall include any transferee of a
Limited Partner Interest pursuant to a Permitted Transfer.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.
“Plan of Conversion” is defined in ‎Section 14.1.
“Preferred Unit” means a Partnership Interest designated as a “Preferred Unit,”
which entitles the holder thereof to a preference with respect to the payment of
distributions over Common Units, including the Series A Preferred Units and the
Series B Preferred Units.
“Privately Placed Units” means any Common Units issued for cash or property
other than pursuant to a public offering.


21

--------------------------------------------------------------------------------




“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned among all holders of Incentive
Distribution Rights in accordance with the relative number or percentage of
Incentive Distribution Rights held by each such holder, (d) when used with
respect to Series A Preferred Units, apportioned equally among all Series A
Holders in accordance with the relative number or percentage of Series A
Preferred Units held by each such holder and (e) when used with respect to
Series B Preferred Units, apportioned equally among all Series B Holders in
accordance with the relative number or percentage of Series B Preferred Units
held by each such holder.
“Proposed Transferee” is defined in ‎Section 4.12(b)(iv).
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to ‎Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.
“Quarterly Estimated Shortfall Payment” is defined in the definition of
“Adjusted Operating Surplus.”
“Rate Eligibility Trigger” is defined in ‎Section 4.9(a)(i).
“Rating Event” means that the Partnership has received confirmation from
Standard & Poor’s Ratings Services, Fitch Ratings, Inc. or Moody’s Investors
Service, Inc. that due to any amendment to, clarification of, or change in any
applicable methodology or a change in the interpretation thereof, in each case
occurring or becoming effective after the Series A Original Issue Date, the
Series A Preferred Units or the Series B Preferred Units will no longer be
eligible for the same or a higher amount of “equity credit” (or such other
nomenclature that Standard & Poor’s Ratings Services, Fitch Ratings, Inc. or
Moody’s Investors Service, Inc. may then use to describe “equity credit”)
attributed to the Series A Preferred Units or the Series B Preferred Units on
the Series A Original Issue Date.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.


22

--------------------------------------------------------------------------------




“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent and the Register as of the Partnership’s close of business on a particular
Business Day or (b) with respect to other classes of Partnership Interests, the
Person in whose name any such other Partnership Interest is registered in the
Register as of the Partnership’s close of business on a particular Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to ‎Section 4.10.
“Redeeming Party” has the meaning set forth in ‎Section 16.6.
“Register” is defined in ‎Section 4.5(a) of this Agreement.
“Registration Statement” means the Registration Statement on Form S-1 (File No.
333-192542) as it has been or as it may be amended or supplemented from time to
time, filed by the Partnership with the Commission under the Securities Act to
register the offering and sale of the Common Units in the Initial Public
Offering.
“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to a Unitholder, the excess of (a) the Net Positive Adjustments
of the Unitholders as of the end of such period over (b) the sum of those
Partners’ Share of Additional Book Basis Derivative Items for each prior taxable
period, and (ii) with respect to the holders of Incentive Distribution Rights,
the excess of (a) the Net Positive Adjustments of the holders of Incentive
Distribution Rights as of the end of such period over (b) the sum of the Share
of Additional Book Basis Derivative Items of the holders of the Incentive
Distribution Rights for each prior taxable period.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to ‎Section 6.1(d)(i), ‎Section 6.1(d)(ii), ‎Section
6.1(d)(iv), ‎Section 6.1(d)(v), ‎Section 6.1(d)(vi), ‎Section 6.1(d)(vii) or
‎Section 6.1(d)(ix).
“Reset MQD” is defined in ‎Section 5.11(e).
“Reset Notice” is defined in ‎Section 5.11(b).
“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to ‎Section 5.5(d).
“ROFO Acceptance Notice” is defined in ‎Section 4.11(b)(i).
“ROFO Accepting Limited Partner” is defined in ‎Section 4.11(b)(i).
“ROFO Non-Selling Limited Partner” is defined in ‎Section 4.11(a).


23

--------------------------------------------------------------------------------




“ROFO Notice” is defined in ‎Section 4.11(a).
“ROFO Offer Notice” is defined in ‎Section 4.11(b)(i).
“ROFO Price” is defined in ‎Section 4.11(a).
“ROFO Seller” is defined in ‎Section 4.11(a).
“ROFO Units” is defined in ‎Section 4.11(a).
“ROFR Acceptance Notice” is defined in ‎Section 4.12(b)(i).
“ROFR Non-Transferring Limited Partner” is defined in ‎Section 4.12(a).
“ROFR Offer” is defined in ‎Section 4.12(a).
“ROFR Period” is defined in ‎Section 4.12(a).
“ROFR Sale Price” is defined in ‎Section 4.12(a).
“ROFR Seller” is defined in ‎Section 4.12(a).
“ROFR Seller’s Notice” is defined in ‎Section 4.12(a).
“ROFR Units” is defined in ‎Section 4.12(a).
“Second Liquidation Target Amount” is defined in ‎Section 6.1(c)(i)(D).
“Second Target Distribution” means $0.359375 per Unit per Quarter, subject to
adjustment in accordance with ‎Section 5.11, ‎Section 6.6 and ‎Section 6.9.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.
“Senior Securities” means any class or series of Partnership Interests
established after the Series A Original Issue Date, the terms of which class or
series expressly provide that it ranks senior to the Series A Preferred Units
and the Series B Preferred Units as to the payment of distributions.
“Series A and Series B Registration Rights Agreement” means that certain
registration rights agreement dated as of the Series A Original Issue Date
between the Partnership and CNP.
“Series A Change of Control” means the occurrence of either of the following
after the Series A Original Issue Date: (i) the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Partnership and its
subsidiaries taken as a whole to any person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or (ii) the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any “person” (other than CERC or OGEH or their
respective


24

--------------------------------------------------------------------------------




Subsidiaries or Affiliates) becomes the beneficial owner of more than 50% of the
voting power of the General Partner.
“Series A Change of Control Conversion” is defined in ‎Section 16.4(a).
“Series A Change of Control Conversion Date” is defined in ‎Section 16.4(a).
“Series A Change of Control Conversion Right” means the right of a Series A
Holder to convert some or all of the Series A Preferred Units held by such
holder on the Series A Change of Control Conversion Date into a number of Common
Units per Series A Preferred Unit pursuant to ‎Section 16.4.
“Series A Common Unit Conversion Consideration” is defined in ‎Section 16.4(a).
“Series A Conversion Ratio” is defined in ‎Section 16.4(b).
“Series A Distribution Rate” means an annual rate equal to (i) during the Fixed
Rate Period, 10% of the Stated Series A Liquidation Preference per Series A
Preferred Unit and (ii) during the Floating Rate Period, a percentage of the
Stated Series A Liquidation Preference per Series A Preferred Unit equal to the
sum of (a) Three-Month LIBOR, as calculated on each applicable date of
determination, and (b) 8.50%.
“Series A Distributions” means distributions with respect to Series A Preferred
Units pursuant to ‎Section 16.3.
“Series A Distribution Payment Date” means the 14th day of February, 15th day of
May, 14th day of August and 14th day of November, commencing February 18, 2016;
provided, however, that (x) if any Series A Distribution Payment Date would
otherwise occur on a day that is not a Business Day, such Series A Distribution
Payment Date shall instead be on the immediately preceding Business Day.
“Series A Distribution Record Date” is defined in ‎Section 16.3(a).
“Series A Holder” means a Record Holder of the Series A Preferred Units.
“Series A Liquidation Preference” means a liquidation preference for each Series
A Preferred Unit initially equal to the Stated Series A Liquidation Preference,
which liquidation preference shall be subject to increase by the per Series A
Preferred Unit amount of any unpaid Series A Distributions (whether or not such
distributions shall have been declared) from the Series A Original Issue Date to
the Series A Redemption Date.
“Series A Non-Affiliate” means any Person that is not an Affiliate of CNP, the
General Partner or the Sponsor Parties and that holds a Series A Preferred Unit
or receives a Series A Preferred Unit from a Series A Transferor pursuant to a
Series A Non-Affiliate Transfer.
“Series A Non-Affiliate Conversion” is defined in ‎Section 16.12(a).


25

--------------------------------------------------------------------------------




“Series A Non-Affiliate Transfer” means any transfer of a Series A Preferred
Unit pursuant to ‎Article IV from a Series A Transferor to a Series A
Non-Affiliate.
“Series A Original Issue Date” means February 18, 2016.
“Series A Payments” means, collectively, Series A Distributions and Series A
Redemption Payments.
“Series A Preferred Unit” means a 10% Series A Fixed-to-Floating Non-Cumulative
Redeemable Perpetual Preferred Unit representing a Limited Partner Interest in
the Partnership having the designations, preferences, rights, powers and duties
set forth in ‎Article XVI.
“Series A Purchase Agreement” means the Purchase Agreement, dated as of January
28, 2016, by and between the Partnership and CNP.
“Series A Redemption Date” is defined in Section 16.6(a).
“Series A Redemption Notice” is defined in ‎Section 16.6(c).
“Series A Redemption Payments” means payments to be made to the holders of
Series A Preferred Units to purchase Series A Preferred Units in accordance with
‎Section 16.6
“Series A Redemption Price” is defined in ‎Section 16.6(b).
“Series A Transferor” means any Series A Holder that transfers a Series A
Preferred Unit to a Series A Non-Affiliate pursuant to a Series A Non-Affiliate
Transfer.
“Series B Change of Control” means the occurrence of either of the following
after the original issue date of the Series B Preferred Units: (i) the direct or
indirect sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Partnership and its
Subsidiaries taken as a whole to any person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or (ii) the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any “person” (other than CERC or OGEH or their
respective Subsidiaries or Affiliates) becomes the beneficial owner of more than
50% of the voting power of the General Partner.
“Series B Change of Control Conversion” is defined in ‎Section 17.4(a).
“Series B Change of Control Conversion Date” is defined in ‎Section 17.4(a).
“Series B Change of Control Conversion Right” means the right of a Series B
Holder to convert some or all of the Series B Preferred Units held by such
holder on the Series B Change of Control Conversion Date into a number of Common
Units per Series B Preferred Unit pursuant to ‎Section 17.4.
“Series B Common Unit Conversion Consideration” is defined in ‎Section 17.4(a).


26

--------------------------------------------------------------------------------




“Series B Conversion Date” is defined in ‎Section 16.12(a).
“Series B Conversion Ratio” is defined in ‎Section 17.4(b).
“Series B Distribution Rate” means an annual rate equal to (i) during the Fixed
Rate Period, 10% of the Stated Series B Liquidation Preference per Series B
Preferred Unit and (ii) during the Floating Rate Period, a percentage of the
Stated Series B Liquidation Preference per Series B Preferred Unit equal to the
sum of (a) Three-Month LIBOR, as calculated on each applicable date of
determination, and (b) 8.50%.
“Series B Distributions” means distributions with respect to Series B Preferred
Units pursuant to ‎Section 17.3.
“Series B Distribution Payment Date” means the 14th day of February, 15th day of
May, 14th day of August and 14th day of November, commencing on the applicable
Series B Conversion Date; provided, however, that if any Series B Distribution
Payment Date would otherwise occur on a day that is not a Business Day, such
Series B Distribution Payment Date shall instead be on the immediately preceding
Business Day.
“Series B Distribution Record Date” is defined in ‎Section 17.3(a).
“Series B Holder” means a Record Holder of the Series B Preferred Units.
“Series B Liquidation Preference” means a liquidation preference for each Series
B Preferred Unit initially equal to the Stated Series B Liquidation Preference,
which liquidation preference shall be subject to increase by the per Series B
Preferred Unit amount of any accumulated and unpaid Series B Distributions
(whether or not such distributions shall have been declared) to the Series B
Redemption Date.
“Series B Payments” means, collectively, Series B Distributions and Series B
Redemption Payments.
“Series B Preferred Unit” means a 10% Series B Fixed-to-Floating Cumulative
Redeemable Perpetual Preferred Unit representing a Limited Partner Interest in
the Partnership having the designations, preferences, rights, powers and duties
set forth in ‎Article XVII.
“Series B Redemption Date” is defined in Section 17.6(a).
“Series B Redemption Notice” is defined in ‎Section 17.6(c).
“Series B Redemption Payments” means payments to be made to the holders of
Series B Preferred Units to purchase Series B Preferred Units in accordance with
‎Section 17.6.
“Series B Redemption Price” is defined in ‎Section 17.6(b).
“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (i)
with respect to a Unitholder, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the


27

--------------------------------------------------------------------------------




Unitholders’ Remaining Net Positive Adjustments as of the end of such taxable
period bears to the Aggregate Remaining Net Positive Adjustments as of that
time, and (ii) with respect to the Partners holding Incentive Distribution
Rights, the amount that bears the same ratio to such Additional Book Basis
Derivative Items as the Remaining Net Positive Adjustments of the Partners
holding the Incentive Distribution Rights as of the end of such taxable period
bears to the Aggregate Remaining Net Positive Adjustments as of that time.
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Sponsor Parties” means each of CERC and OGEH (and their successors), in their
capacities as Limited Partners.
“Stated Series A Liquidation Preference” means an amount equal to $25.00 per
Series A Preferred Unit.
“Stated Series B Liquidation Preference” means an amount equal to $25.00 per
Series B Preferred Unit.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
“Surviving Business Entity” is defined in ‎Section 14.2(b)(ii).
“Target Distributions” means, collectively, the First Target Distribution,
Second Target Distribution and Third Target Distribution.
“Three-Month LIBOR” is defined in ‎Section 16.3(c).
“Third Target Distribution” means $0.431250 per Unit per Quarter, subject to
adjustment in accordance with ‎Section 5.11, ‎Section 6.6 and ‎Section 6.9.
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any


28

--------------------------------------------------------------------------------




National Securities Exchange, a day on which banking institutions in New York
City are not legally required to be closed.
“Transaction Documents” is defined in ‎Section 7.1(b).
“transfer” is defined in ‎Section 4.4(a).
“transferee” means a Person who has received Partnership Interests by means of a
transfer.
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided that, if no such Person is appointed as registrar and transfer
agent for any class of Partnership Interests, the General Partner shall act as
registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwriting Agreement” means that certain Underwriting Agreement dated as of
April 10, 2014 among the IPO Underwriters, the General Partner and the
Partnership in connection with the Initial Public Offering providing for the
purchase of Common Units by the IPO Underwriters.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units but shall not include (i) the General
Partner Interest, (ii) Incentive Distribution Rights or (iii) Preferred Units.
“Unit Cap” is defined in ‎Section 16.4(b).
“Unit Majority” means at least a majority of the Outstanding Common Units.
“Unit Split” is defined in ‎Section 16.4(b).
“Unitholders” means the holders of Units.
“Unpaid MQD” is defined in ‎Section 6.1(c)(i)(B).
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under ‎Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to ‎Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
‎Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under ‎Section 5.5(d)).


29

--------------------------------------------------------------------------------




“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an IPO Common Unit and any distributions
of cash (or the Net Agreed Value of any distributions in kind) in connection
with the dissolution and liquidation of the Partnership theretofore made in
respect of an IPO Common Unit, adjusted as the General Partner determines to be
appropriate to give effect to any distribution, subdivision or combination of
such Units. The Unrecovered Initial Unit Price shall be determined by reference
to the Initial Unit Price per Common Unit in the Initial Public Offering.
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Voting Securities” of a Person shall mean securities of any class of such
Person entitling the holders thereof to vote in the election of, or to appoint,
members of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.
“Withdrawal Opinion of Counsel” is defined in ‎Section 11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.

Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation”; and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation. Any construction or interpretation of this
Agreement by the General Partner and any action taken pursuant thereto and any
determination made by the General Partner in good faith shall, in each case, be
conclusive and binding on all Record Holders and all other Persons for all
purposes.


30

--------------------------------------------------------------------------------





ARTICLE II

ORGANIZATION

Section 2.1    Formation; Conversion. The Partnership was formed as a limited
liability company pursuant to the provisions of the Delaware LLC Act on December
31, 2010. The General Partner and the Organizational Limited Partner caused the
Partnership to be converted from a limited liability company to a limited
partnership in accordance with Section 17-217 of the Delaware Act. This
Agreement amends and restates the Fourth Amended and Restated Agreement of
Limited Partnership of Enable Midstream Partners, LP, dated as of June 22, 2016
in its entirety pursuant to ‎Section 13.1(d) thereof, and this Agreement shall
become effective November 14, 2017. Except as expressly provided to the contrary
in this Agreement, the rights, duties, liabilities and obligations of the
Partners and the administration, dissolution and termination of the Partnership
shall be governed by the Delaware Act. All Partnership Interests shall
constitute personal property of the record owner thereof for all purposes.

Section 2.2    Name. The name of the Partnership shall be “Enable Midstream
Partners, LP”. Subject to applicable law, the Partnership’s business may be
conducted under any other name or names as determined by the General Partner,
including the name of the General Partner. The words “Limited Partnership,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purpose of complying with the laws of
any jurisdiction that so requires. The General Partner may change the name of
the Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 251 Little Falls
Drive, Wilmington, Delaware 19808, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be Corporation Service Company. The principal office of the Partnership
shall be located at One Leadership Square, 211 North Robinson Avenue, Suite 150,
Oklahoma City, Oklahoma 73102, or such place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate. The
address of the General Partner shall be One Leadership Square, 211 North
Robinson Avenue, Suite 150, Oklahoma City, Oklahoma 73102, or such place as the
General Partner may from time to time designate by notice to the Limited
Partners.

Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized pursuant to the Delaware Act
and, in connection therewith, to exercise all of the rights and powers conferred
upon the Partnership pursuant to the agreements relating to such business
activity, and (b) do anything necessary or appropriate to the foregoing,
including the making of capital contributions or loans to a Group Member;
provided,


31

--------------------------------------------------------------------------------




however, that the General Partner shall not cause the Partnership to engage,
directly or indirectly, in any business activity that the General Partner
determines would be reasonably likely to cause the Partnership to be treated as
an association taxable as a corporation or otherwise taxable as an entity for
federal income tax purposes. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve the conduct by
the Partnership of any business and may decline to do so free of any duty or
obligation whatsoever to the Partnership or any Limited Partner and, in
declining to so propose or approve, shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity and the General Partner in
determining whether to propose or approve the conduct by the Partnership of any
business shall be permitted to do so in its sole and absolute discretion.

Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in ‎Section 2.4 and for the protection and benefit of the Partnership.

Section 2.6    Term. The term of the Partnership commenced upon the filing of
its certificate of limited liability company in accordance with the Delaware LLC
Act, was uninterrupted by the filing of its Certificate of Limited Partnership
in accordance with Section 17-217 of the Delaware Act and shall continue until
the dissolution of the Partnership in accordance with the provisions of ‎Article
XII. The existence of the Partnership as a separate legal entity shall continue
until the cancellation of the Certificate of Limited Partnership as provided in
the Delaware Act.

Section 2.7    Title to Partnership Assets. Title to the assets of the
Partnership, whether real, personal or mixed and whether tangible or intangible,
shall be deemed to be owned by the Partnership as an entity, and no Partner,
individually or collectively, shall have any ownership interest in such assets
of the Partnership or any portion thereof. Title to any or all assets of the
Partnership may be held in the name of the Partnership, the General Partner, one
or more of its Affiliates or one or more nominees of the General Partner or its
Affiliates, as the General Partner may determine. The General Partner hereby
declares and warrants that any assets of the Partnership for which record title
is held in the name of the General Partner or one or more of its Affiliates or
one or more nominees of the General Partner or its Affiliates shall be held by
the General Partner or such Affiliate or nominee for the use and benefit of the
Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership or one or more of the Partnership’s designated Affiliates as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the General Partner or as soon thereafter as practicable, the General
Partner shall use reasonable efforts to effect the transfer of record title to
the Partnership and, prior to any such transfer, will provide for the use of
such assets in a manner satisfactory to any successor General Partner. All
assets of the Partnership shall be recorded as the property of the Partnership
in its books and records, irrespective of the name in which record title to such
assets of the Partnership is held.


32

--------------------------------------------------------------------------------





Section 2.8    Power of Attorney
(a)    Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator shall have been selected pursuant to ‎Section 12.3, the
Liquidator (and any successor to the Liquidator by merger, transfer, assignment,
election or otherwise) and each of their authorized officers and
attorneys-in-fact, as the case may be, with full power of substitution, as its
true and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement; (C)
all certificates, documents and other instruments (including conveyances and a
certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, ‎Article IV, ‎Article X, ‎Article XI or ‎Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Interests issued pursuant to ‎Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger or
conversion) relating to a merger, consolidation or conversion of the Partnership
pursuant to ‎Article XIV; and
(ii)    execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided, that when required by ‎Section 13.3 or any
other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this ‎Section 2.8(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
Nothing contained in this ‎Section 2.8(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with ‎Article XIII
or as may be otherwise expressly provided for in this Agreement.


33

--------------------------------------------------------------------------------




(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by, the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s Limited
Partner Interest and shall extend to such Limited Partner’s heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney, and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.

Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.

Section 3.3    Rights of Limited Partners.
(a)    Each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand,
and at such Limited Partner’s own expense:
(i)    to obtain from the General Partner either (A) the Partnership’s most
recent filings with the Commission on Form 10-K and any subsequent filings on
Form 10-Q and 8-K or (B) if the Partnership is no longer subject to the
reporting requirements of the Exchange Act, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act or any
successor or similar rule or regulation under the Securities Act (provided that
the foregoing materials shall be deemed to be available to a Limited Partner in
satisfaction of the requirements of this ‎Section 3.3(a)(i) if posted on or
accessible through the Partnership’s or the Commission’s website);


34

--------------------------------------------------------------------------------




(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner; and
(iii)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b)    The rights to information granted the Limited Partners pursuant to
‎Section 3.3(a) replace in their entirety any rights to information provided for
in Section 17-305(a) of the Delaware Act and each of the Partners and each other
Person or Group who acquires an interest in Partnership Interests hereby agrees
to the fullest extent permitted by law that they do not have any rights as
Partners to receive any information either pursuant to Sections 17-305(a) of the
Delaware Act or otherwise except for the information identified in ‎Section
3.3(a).
(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or regulation or by agreement with any third party to
keep confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
‎Section 3.3).
(d)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Partners, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS; REDEMPTION OF
PARTNERSHIP INTERESTS

Section 4.1    Certificates. Owners of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the Register
and ownership of such interests shall be evidenced by a physical certificate or
book entry notation in the Register. Notwithstanding anything to the contrary in
this Agreement, unless the General Partner shall determine otherwise in respect
of some or all of any or all classes of Partnership Interests and Derivative
Partnership Interests or as otherwise set forth herein, Partnership Interests
and Derivative Partnership Interests shall not be evidenced by physical
certificates. Certificates, if any, shall be executed on behalf of the
Partnership by the Chief Executive Officer, President, Chief Financial Officer
or any Vice President and the Secretary, any Assistant Secretary, or other
authorized officer of the General Partner, and shall bear the legend set forth
in ‎Section 4.8(f). The signatures of such officers upon a certificate may be
facsimiles. In case any officer who has signed or whose signature has been
placed upon


35

--------------------------------------------------------------------------------




such certificate shall have ceased to be such officer before such certificate is
issued, it may be issued by the Partnership with the same effect as if he were
such officer at the date of its issuance. If a Transfer Agent has been appointed
for a class of Partnership Interests, no Certificate for such class of
Partnership Interests shall be valid for any purpose until it has been
countersigned by the Transfer Agent; provided, however, that, if the General
Partner elects to cause the Partnership to issue Partnership Interests of such
class in global form, the Certificate shall be valid upon receipt of a
certificate from the Transfer Agent certifying that the Partnership Interests
have been duly registered in accordance with the directions of the Partnership.
Subject to ‎Article XVI and ‎Article XVII, with respect to any Partnership
Interests that are represented by physical certificates, the General Partner may
determine that such Partnership Interests will no longer be represented by
physical certificates and may, upon written notice to the holders of such
Partnership Interests and subject to applicable law, take whatever actions it
deems necessary or appropriate to cause such Partnership Interests to be
registered in book entry or global form and may cause such physical certificates
to be cancelled or deemed cancelled.

Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests or Derivative Partnership Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign,
a new Certificate in place of any Certificate previously issued, if the Record
Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted


36

--------------------------------------------------------------------------------




by law, the Limited Partner shall be precluded from making any claim against the
Partnership, the General Partner or the Transfer Agent for such transfer or for
a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this ‎Section
4.2, the General Partner may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith.

Section 4.3    Record Holders. The names and addresses of holders of Partnership
Interests as they appear in the Register shall be the official list of Record
Holders of the Partnership Interests for all purposes. The Partnership and the
General Partner shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person or Group, regardless of whether the
Partnership or the General Partner shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person or Group in
acquiring and/or holding Partnership Interests, as between the Partnership on
the one hand, and such other Person on the other hand, such representative
Person shall be the Limited Partner with respect to such Partnership Interest
upon becoming the Record Holder in accordance with ‎Section 10.1(b) and have the
rights and obligations of a Partner hereunder as, and to the extent, provided
herein, including ‎Section 10.1(c).

Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns all or any part of its General Partner Interest to another Person or by
which a holder of Incentive Distribution Rights assigns all or any part of its
Incentive Distribution Rights to another Person, and includes a transfer, sale,
assignment, gift, Encumbrance, hypothecation, exchange or any other disposition
by law or otherwise or (ii) by which the holder of a Limited Partner Interest
(other than an Incentive Distribution Right) makes any direct or indirect
transfer, sale, assignment, gift, Encumbrance, hypothecation, exchange or any
other disposition by law or otherwise and, without limiting the generality of
the foregoing, any distribution, transfer, assignment or other disposition of
any Limited Partner Interest, whether voluntary, involuntary or pursuant to any
dissolution, liquidation or termination of such Person, to such Person’s
members, stockholders, partners or other interestholders shall constitute a
“transfer” of a Limited Partner Interest (for the avoidance of doubt, with
respect to a Limited Partner, any transfer, sale, assignment, gift, Encumbrance,
hypothecation, exchange or other disposition of any interest in such Limited
Partner, by such Limited Partner or any interestholder of such Limited Partner
shall be deemed to be an indirect Transfer of a Limited Partner Interest
hereunder); provided, however, that any transfer of all or substantially all the
assets, or a Change in Control, of CNP or OGE shall not be a “transfer”
hereunder.


37

--------------------------------------------------------------------------------




(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this ‎Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this ‎Article IV shall be null and void, and the Partnership shall have no
obligation to effect or recognize any such transfer or purported transfer. The
Partnership may issue stop transfer instructions to any Transfer Agent in order
to implement any restriction on transfer contemplated by this Agreement.
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner of any or all of the shares of stock, membership interests,
partnership interests or other ownership interests in the General Partner and
the term “transfer” shall not include any such disposition.

Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep, or cause to be kept by the Transfer Agent
on behalf of the Partnership, one or more registers in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
‎Section 4.5(b), the registration and transfer of Limited Partner Interests, and
any Derivative Partnership Interests as applicable, shall be recorded (the
“Register”).
(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer. No
charge shall be imposed by the General Partner for such transfer; provided, that
as a condition to the issuance of any new Certificate under this ‎Section 4.5,
the General Partner may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed with respect thereto and any
other expenses (including the fees and expenses of the Transfer Agent)
reasonably connected therewith. Upon surrender of a Certificate for registration
of transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this ‎Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Register.
(c)    Except as provided in ‎Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this ‎Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Register and such
Person becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee has the capacity, power and authority to enter into this
Agreement and (iv) shall be deemed to make any


38

--------------------------------------------------------------------------------




consents, acknowledgements or waivers contained in this Agreement, all with or
without execution of this Agreement by such Person. The transfer of any Limited
Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement.
(d)    Subject to (i) the foregoing provisions of this Section 4.5, (ii) Section
4.3 (iii) ‎Section 4.8, (iv) with respect to any class or series of Limited
Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law, including the Securities Act, Limited Partner Interests shall be
freely transferable.

Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to ‎Section 4.6(b) and ‎(c), the General Partner may at its
option transfer all or any part of its General Partner Interest without
Unitholder approval or the approval of the holders of the Incentive Distribution
Rights.
(b)    Subject to ‎Section 4.6(c), the General Partner shall not transfer all or
any part of its General Partner Interest to any Person without the prior
approval of all members of the Board of Directors.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest of the General Partner as the general partner or managing member, if
any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this ‎Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of ‎Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.

Section 4.7    Transfer of Incentive Distribution Rights. The General Partner or
any other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without Unitholder approval.

Section 4.8    Restrictions on Transfers.
(a)    Except as provided in ‎Section 4.8(e), notwithstanding the other
provisions of this ‎Article IV, no transfer of any Partnership Interests shall
be made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation


39

--------------------------------------------------------------------------------




or otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed).
(b)    Except for a Permitted Transfer or as provided in ‎Section 4.11(c) or
‎Section 4.12(c), no Common Units may be transferred, in whole or in part, by a
Sponsor Party unless the Sponsor Party purporting to transfer such Common Units
first complies with the applicable provisions of Sections ‎4.11 and ‎4.12.
(c)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to (i) avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes (to the extent not already so treated or taxed) or
(ii) preserve the uniformity of the Limited Partner Interests (or any class or
classes thereof). The General Partner may impose such restrictions by amending
this Agreement; provided, however, that any amendment that would result in the
delisting or suspension of trading of any class of Limited Partner Interests on
the principal National Securities Exchange on which such class of Limited
Partner Interests is then listed or admitted to trading must be approved, prior
to such amendment being effected, by the holders of at least a majority of the
Outstanding Limited Partner Interests of such class.
(d)    The transfer of an IDR Reset Common Unit that was issued in connection
with an IDR Reset Election pursuant to ‎Section 5.11 shall be subject to the
restrictions imposed by ‎Section 6.8(b) and ‎Section 6.8(c).
(e)    Except for ‎Section 4.9, nothing contained in this ‎Article IV, or
elsewhere in this Agreement, shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading.
(f)    Each certificate evidencing any Series A Preferred Units shall bear a
conspicuous legend in substantially the form set forth in the second paragraph
of the form of certificate attached hereto as Exhibit B, each certificate
evidencing any Series B Preferred Units shall bear a conspicuous legend in
substantially the form set forth in the second paragraph of the form of
certificate attached hereto as Exhibit C and any other certificate or book-entry
evidencing Partnership Interests shall bear a conspicuous legend in
substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT


40

--------------------------------------------------------------------------------




ALREADY SO TREATED OR TAXED). ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE
MIDSTREAM PARTNERS, LP, MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF
THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE
NECESSARY TO (A) AVOID A SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP
BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO
PRESERVE THE UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER
INTERESTS). THIS SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS
TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS
SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL OFFICE OF THE
PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT
OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES
OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED
TO TRADING.

Section 4.9    Eligibility Certifications; Ineligible Holders.
(a)    If at any time the General Partner determines, with the advice of
counsel, that:
(i)    the U.S. federal income tax status (or lack of proof of the U.S. federal
income tax status) of one or more Limited Partners has or is reasonably likely
to have a material adverse effect on the rates that can be charged to customers
by any Group Member on assets that are subject to regulation by the FERC or an
analogous regulatory body (a “Rate Eligibility Trigger”); or
(ii)    any Group Member is subject to any federal, state or local law or
regulation that would create a substantial risk of cancellation or forfeiture of
any property in which the Group Member has an interest based on the nationality,
citizenship or other related status of one or more Limited Partners (a
“Citizenship Eligibility Trigger”);
then, (x) in the case of a Rate Eligibility Trigger, the General Partner may
obtain such proof of the U.S. federal income tax status of the Limited Partners
and, to the extent relevant, their beneficial owners, as the General Partner
determines to be necessary to establish those Limited Partners whose U.S.
federal income tax status does not or would not have a material adverse effect
on the rates that can be charged to customers by any Group Member or (y) in the
case of a Citizenship Eligibility Trigger, the General Partner may obtain such
proof of the nationality, citizenship or other related status of the Limited
Partners (or, if any Limited Partner is a nominee holding for the account of
another Person, the nationality, citizenship or other related status of such
Person) as the General Partner determines to be necessary to establish those
Limited Partners whose nationality, citizenship or other related status does not
or would not subject any Group Member to a significant risk of cancellation or
forfeiture of any of its properties or interests therein.


41

--------------------------------------------------------------------------------




(b)    Without limitation of the foregoing, the General Partner may require all
Limited Partners to certify as to their (and their beneficial owners’) status as
Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Limited Partner Interests to so
certify prior to being admitted to the Partnership as a Limited Partner (any
such required certificate, an “Eligibility Certificate”).
(c)    If any Limited Partner fails to furnish to the General Partner an
Eligibility Certificate or other requested information of its (and its
beneficial owners’) status as an Eligible Holder within thirty (30) days (or
such other period as the General Partner may determine) of receipt of a request
from the General Partner to furnish an Eligibility Certificate or other
requested information, or if upon receipt of such Eligibility Certificate or
other requested information the General Partner determines that a Limited
Partner or a transferee of a Limited Partner is not an Eligible Holder (such a
Partner, an “Ineligible Holder”), the Limited Partner Interests owned by such
Limited Partner shall be subject to redemption in accordance with the provisions
of ‎Section 4.10 or the General Partner may refuse to effect the transfer of the
Limited Partner Interests to such transferee. In addition, the General Partner
shall be substituted for any Limited Partner that is an Ineligible Holder as the
Limited Partner in respect of the Ineligible Holder’s Limited Partner Interests.
(d)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Holders, distribute
the votes in the same ratios as the votes of Limited Partners (including the
General Partner and its Affiliates) in respect of Limited Partner Interests
other than those of Ineligible Holders are cast, either for, against or
abstaining as to the matter.
(e)    Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to ‎Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).
(f)    At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to ‎Section 4.10, such Ineligible Holder be
admitted as a Limited Partner, and upon approval of the General Partner, such
Ineligible Holder shall be admitted as Limited Partner and shall no longer
constitute an Ineligible Holder, and the General Partner shall cease to be
deemed to be the Limited Partner in respect of such Limited Partner Interests.

Section 4.10    Redemption of Partnership Interests of Ineligible Holders.
(a)    If at any time a Limited Partner fails to furnish an Eligibility
Certificate or any information requested within thirty (30) days (or such other
period as the General Partner may determine) of receipt of a request from the
General Partner to furnish an Eligibility Certificate, or if upon receipt of
such Eligibility Certificate or such other information the General Partner
determines, with the advice of counsel, that a Limited Partner is an Ineligible
Holder, the Partnership


42

--------------------------------------------------------------------------------




may, unless the Limited Partner establishes to the satisfaction of the General
Partner that such Limited Partner is not an Ineligible Holder or has transferred
his Limited Partner Interests to a Person who is not an Ineligible Holder and
who furnishes an Eligibility Certificate to the General Partner prior to the
date fixed for redemption as provided below, redeem the Limited Partner Interest
of such Limited Partner as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated in the Register by registered or certified mail, postage
prepaid. The notice shall be deemed to have been given when so mailed. The
notice shall specify the Redeemable Interests, the date fixed for redemption,
the place of payment, that payment of the redemption price will be made upon
redemption of the Redeemable Interests (or, if later in the case of Redeemable
Interests evidenced by Certificates, upon surrender of the Certificates
evidencing the Redeemable Interests at the place specified in the notice) and
that on and after the date fixed for redemption no further allocations or
distributions to which the Limited Partner would otherwise be entitled in
respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)    The Limited Partner or his duly authorized representative shall be
entitled to receive the payment for the Redeemable Interests at the place of
payment specified in the notice of redemption on the redemption date (or, if
later in the case of Redeemable Interests evidenced by Certificates, upon
surrender by or on behalf of the Limited Partner or transferee at the place
specified in the notice of redemption, of the Certificates evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank).
(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this ‎Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c)    Nothing in this ‎Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General


43

--------------------------------------------------------------------------------




Partner. Upon receipt of notice of such a transfer, the General Partner shall
withdraw the notice of redemption, provided that the transferee of such Limited
Partner Interest certifies to the satisfaction of the General Partner that such
transferee is not an Ineligible Holder. If the transferee fails to make such
certification within 30 days after the request, and, in any event, before the
redemption date, such redemption shall be effected from the transferee on the
original redemption date.

Section 4.11    Sponsor Party Right of First Offer.
(a)    Subject to ‎Section 4.8 and ‎Section 4.11(c), except for a Permitted
Transfer or a transfer to which ‎Section 4.12 applies, if a Sponsor Party (a
“ROFO Seller”) wishes to solicit proposals from third parties to acquire all or
any portion of the ROFO Seller’s Common Units, the ROFO Seller shall first
provide a written notice (the “ROFO Notice”) to each other Sponsor Party, with a
copy to the Partnership, containing: (i) the number of Common Units proposed to
be transferred (the “ROFO Units”) and (ii) a request for each other Sponsor
Party entitled to receive such notice (each, a “ROFO Non-Selling Limited
Partner”) to specify the purchase price (the “ROFO Price”) and other terms and
conditions on which such ROFO Non-Selling Limited Partner is willing to purchase
the ROFO Units.
(b)    The following procedures shall apply:
(i)    Within thirty (30) days after receiving the ROFO Notice, one or more ROFO
Non-Selling Limited Partners (each, a “ROFO Accepting Limited Partner” and,
collectively, the “ROFO Accepting Limited Partners”) may elect in writing (the
“ROFO Offer Notice”) to purchase all, but not less than all, of the ROFO Units.
The ROFO Offer Notice shall specify the ROFO Price and other terms and
conditions on which such ROFO Non-Selling Limited Partner is willing to purchase
the ROFO Units. If any ROFO Accepting Limited Partner submits a ROFO Offer
Notice within the time period specified herein, the ROFO Seller shall have
thirty (30) days from the date it received the ROFO Offer Notice to elect in
writing (the “ROFO Acceptance Notice”) to accept the ROFO Accepting Limited
Partner’s offer to purchase the ROFO Units.
(ii)    If the ROFO Seller accepts a ROFO Accepting Limited Partner’s offer, the
ROFO Accepting Limited Partner must purchase the ROFO Units in the manner, and
subject to the terms and conditions, described in ‎Section 4.11(d). If the ROFO
Seller does not accept any offer from a ROFO Accepting Limited Partner or fails
to make such election within thirty (30) days after receiving the ROFO Offer
Notice, or if there are no ROFO Accepting Limited Partners, then the ROFO Seller
may, during the next one hundred twenty (120) days, transfer the ROFO Units to a
third-party transferee (i) at a purchase price not less than 105% of the highest
offered ROFO Price and upon terms no more favorable to the proposed transferee
than those specified in the ROFO Notice and (ii) subject to the applicable terms
and restrictions of this Agreement, including ‎Section 4.8.
(iii)    If more than one ROFO Accepting Limited Partner submits a ROFO Offer
Notice and the ROFO Seller decides to accept any of such ROFO Offer Notices,
then the ROFO Seller shall be obligated to accept such ROFO Offer Notice
containing the highest offered ROFO Price. If the highest offered ROFO Price is
submitted by more than one


44

--------------------------------------------------------------------------------




ROFO Accepting Limited Partner, each such ROFO Accepting Limited Partner shall
be allocated a number of ROFO Units on a Pro Rata basis in accordance with the
number of Common Units owned by such ROFO Accepting Limited Partner in relation
to the total number of Common Units owned by all ROFO Accepting Limited
Partners, or in such other proportion as such ROFO Accepting Limited Partners
shall otherwise agree.
(c)    The obligations in this ‎Section 4.11 shall apply only to any proposed
transfer of Common Units, or series of such transfers to the same Person, by a
Sponsor Party involving more than 5% of the aggregate of the Common Units held
by such Sponsor Party.
(d)    Sales of the ROFO Units to the applicable ROFO Accepting Limited Partner
pursuant to this ‎Section 4.11 shall be made at the offices of the Partnership
within sixty (60) days of the delivery of ROFO Acceptance Notice, or on such
other date as the participating parties may agree in writing. Such sales shall
be effected by the ROFO Seller’s delivery of the ROFO Units, free and clear of
all Encumbrances (other than restrictions imposed by the governing documents of
the Partnership and securities laws), to the applicable ROFO Accepting Limited
Partner, against payment to the ROFO Seller of the ROFO Price by the applicable
ROFO Accepting Limited Partner and on the terms and conditions specified in the
applicable ROFO Offer Notice.

Section 4.12    Sponsor Party Right of First Refusal.
(a)    Subject to ‎Section 4.8 and ‎Section 4.12(c), except for a Permitted
Transfer or a transfer to which ‎Section 4.11 applies, if a Sponsor Party (a
“ROFR Seller”) receives an unsolicited bona fide offer from a third party for a
transfer of all or any portion of the ROFR Seller’s Common Units, and the ROFR
Seller wishes to accept such offer, the ROFR Seller shall first provide a
written notice (the “ROFR Seller’s Notice”) to each other Sponsor Party, with a
copy to the Partnership, containing: (i) the number of Common Units proposed to
be transferred (the “ROFR Units”) and the per Unit purchase price offered
therefor, which may only be in cash (the “ROFR Sale Price”), and (ii) the
material terms and conditions of such proposed transfer. Delivery of the ROFR
Seller’s Notice to the Sponsor Parties entitled to receive such notice (each, a
“ROFR Non-Transferring Limited Partner”) shall constitute an offer (a “ROFR
Offer”) by the ROFR Seller to sell the ROFR Units at the ROFR Sale Price to each
other ROFR Non-Transferring Limited Partner, which shall remain outstanding for
a period of thirty (30) days after the delivery of the ROFR Seller’s Notice
(subject to extension as provided below, the “ROFR Period”).
(b)    The following procedures shall apply:
(i)    During the ROFR Period, each ROFR Non-Transferring Limited Partner shall
have the right to accept the ROFR Offer in full but not in part, by delivering a
written notice to the ROFR Seller (a “ROFR Acceptance Notice”), with a copy to
each other ROFR Non-Transferring Limited Partner (if applicable) and the
Partnership of its acceptance of the ROFR Offer with respect to all of the ROFR
Units at the ROFR Sale Price and on the same terms specified in the ROFR
Seller’s Notice.
(ii)    If more than one ROFR Acceptance Notice is timely delivered to the ROFR
Seller, each ROFR Non-Transferring Limited Partner that submitted a ROFR
Acceptance Notice shall be entitled to purchase a portion of the ROFR Units
determined on a Pro Rata


45

--------------------------------------------------------------------------------




basis in accordance with the number of Common Units owned by each such
participating ROFR Non-Transferring Limited Partner in relation to the total
number of Common Units owned by all such participating ROFR Non-Transferring
Limited Partners, or in such other proportion as such ROFR Non-Transferring
Limited Partners may agree.
(iii)    A failure by a ROFR Non-Transferring Limited Partner to validly deliver
a ROFR Acceptance Notice during the ROFR Period shall be deemed a rejection of
the ROFR Offer and a waiver of such ROFR Non-Transferring Limited Partner’s
right to purchase any portion of the ROFR Units.
(iv)    If no ROFR Non-Transferring Limited Partner timely delivers a ROFR
Acceptance Notice, then the ROFR Seller shall be free, for a period of one
hundred twenty (120) days from the date of the expiration of the ROFR Period, to
sell such ROFR Units to a third party (the “Proposed Transferee”) (x) at a price
per Unit equal to or greater than the ROFR Price and upon terms no more
favorable to the Proposed Transferee than those specified in the ROFR Seller’s
Notice and (y) subject to the applicable terms and restrictions of this
Agreement, including ‎Section 4.8.
(c)    The obligations in this ‎Section 4.12 shall apply only to any proposed
transfer of Common Units, or series of such transfers to the same Person, by a
Sponsor Party involving more than 5% of the aggregate of the Common Units held
by such Sponsor Party.
(d)    Sales of the ROFR Units to be sold to the participating ROFR
Non-Transferring Limited Partners pursuant to this ‎Section 4.12 shall be made
at the offices of the Partnership within sixty (60) days of the delivery of ROFR
Seller’s Notice, or on such other date as the participating parties may agree in
writing. Such sales shall be effected by the ROFR Seller’s delivery of the ROFR
Units, free and clear of all Encumbrances (other than restrictions imposed by
the governing documents of the Partnership and securities laws), to the
participating ROFR Non-Transferring Limited Partners, against payment to the
ROFR Seller of the purchase consideration therefor by the participating ROFR
Non-Transferring Limited Partners and on the terms and conditions specified in
the ROFR Seller’s Notice.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1    Reserved.

Section 5.2    Reserved.

Section 5.3    Contributions by Limited Partners. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.

Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent


46

--------------------------------------------------------------------------------




provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.

Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). As of the IPO
Closing Date, the Capital Account balance attributable to the Common Units
issued to the Organizational Limited Partner, OGEH, and Bronco equaled the
product of the number of Common Units issued to the Organizational Limited
Partner, OGEH, and Bronco, respectively, and the Initial Unit Price for each
such Common Unit (and the Capital Account balance attributable to each such
Common Unit shall equal its Initial Unit Price). As of the IPO Closing Date, the
Capital Account attributable to the Incentive Distribution Rights was zero. The
initial Capital Account of the initial holder of a Series A Preferred Unit with
respect to such Series A Preferred Unit shall equal the Stated Series A
Liquidation Preference irrespective of the amount paid by such holder for such
Series A Preferred Unit. The initial Capital Account of the initial holder of a
Series B Preferred Unit with respect to such Series B Preferred Unit shall equal
the Capital Account balance of the Series A Preferred Unit subject to the Series
A Non-Affiliate Conversion immediately prior to the Series B Conversion Date,
irrespective of the amount paid by such holder for such Series B Preferred Unit.
Such Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
and (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with ‎Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to ‎Section 6.1, and decreased by
(x) the amount of cash or Net Agreed Value of all actual and deemed
distributions of cash or property made with respect to such Partnership Interest
except for non-liquidating distributions with respect to a Series A Preferred
Unit or a Series B Preferred Unit and (y) all items of Partnership deduction and
loss computed in accordance with ‎Section 5.5(b) and allocated with respect to
such Partnership Interest pursuant to ‎Section 6.1. In connection with the
foregoing, the General Partner shall adopt the methodology set forth in the
noncompensatory option regulations under Treasury Regulation Sections 1.704-1,
1.721-2 and 1.761-3, unless otherwise required by applicable law.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to ‎Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:
(i)    Solely for purposes of this ‎Section 5.5, the Partnership shall be
treated as owning directly its proportionate share (as determined by the General
Partner based upon the provisions of the applicable Group Member Agreement) of
all property owned by (x)


47

--------------------------------------------------------------------------------




any other Group Member that is classified as a partnership for federal income
tax purposes and (y) any other partnership, limited liability company,
unincorporated business or other entity classified as a partnership for federal
income tax purposes of which a Group Member is, directly or indirectly, a
partner, member or other equity holder.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to ‎Section 6.1.
(iii)    The computation of all items of income, gain, loss and deduction shall
be made (x) except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), without regard to any election under Section 754 of the
Code that may be made by the Partnership and (y) as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for U.S. federal income tax purposes.
(iv)    To the extent an adjustment to the adjusted basis of any Partnership
asset pursuant to Section 734(b) of the Code (including pursuant to Treasury
Regulation Section 1.734-2(b)(1)) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
(v)    In the event the Carrying Value of Partnership property is adjusted
pursuant to ‎Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.
(vi)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(vii)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to ‎Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
(viii)    The Gross Liability Value of each Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at
such times as provided in


48

--------------------------------------------------------------------------------




this Agreement for an adjustment to Carrying Values. The amount of any such
adjustment shall be treated for purposes hereof as an item of loss (if the
adjustment increases the Carrying Value of such Liability of the Partnership) or
an item of gain (if the adjustment decreases the Carrying Value of such
Liability of the Partnership).
(c)    
(i)    Except as otherwise provided in this ‎Section 5.5(c), a transferee of a
Partnership Interest shall succeed to a Pro Rata portion of the Capital Account
of the transferor relating to the Partnership Interest so transferred.
(ii)    Subject to ‎Section 6.8(b), immediately prior to the transfer of an IDR
Reset Common Unit by a holder thereof (other than a transfer to an Affiliate
unless the General Partner elects to have this subparagraph (ii) apply), the
Capital Account maintained for such Person with respect to its IDR Reset Common
Units will (A) first, be allocated to the IDR Reset Common Units to be
transferred in an amount equal to the product of (x) the number of such IDR
Reset Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any IDR
Reset Common Units. Following any such allocation, the transferor’s Capital
Account, if any, maintained with respect to the retained IDR Reset Common Units,
if any, will have a balance equal to the amount allocated under clause (B)
hereinabove, and the transferee’s Capital Account established with respect to
the transferred IDR Reset Common Units will have a balance equal to the amount
allocated under clause (A) above.
(d)    
(i)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) and
(s), on an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, the issuance of IDR Reset Common Units pursuant to
‎Section 5.11, exercise or conversion of a Noncompensatory Option (including the
Series A Non-Affiliate Conversion in accordance with ‎Section 16.12(a), the
conversion of a Series A Preferred Unit in accordance with ‎Section 16.4 and the
conversion of a Series B Preferred Unit in accordance with ‎Section 17.4) or the
conversion of the General Partner’s Combined Interest to Common Units pursuant
to ‎Section 11.3(b), the Capital Account of each Partner and the Carrying Value
of each Partnership property immediately prior to such issuance, or immediately
after such exercise or conversion, shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property; provided, however, that in the event of an issuance of Partnership
Interests for a de minimis amount of cash or Contributed Property, the issuance
of a Noncompensatory Option to acquire a de minimis Partnership Interest, or an
issuance of a de minimis amount of Partnership Interests as consideration for
the provision of services, the General Partner may determine that such
adjustments are unnecessary for the proper administration of the Partnership.
Any such Unrealized Gain or Unrealized Loss (or items thereof) shall first be
allocated to the Partners holding Conversion Common Units until the Capital
Account of each Conversion Common Unit is equal to the


49

--------------------------------------------------------------------------------




Per Unit Capital Amount for a then Outstanding Common Unit (other than a
Conversion Common Unit) if the operation of this sentence is triggered by the
conversion of a Series A Preferred Unit or a Series B Preferred Unit, and
regardless of whether the operation of this sentence is triggered by the
conversion of a Series A Preferred Unit or a Series B Preferred Unit any
remaining Unrealized Gain or Unrealized Loss shall be allocated among the
Partners pursuant to ‎Section 6.1(c) and ‎Section 6.1(d) in the same manner as
any item of gain or loss actually recognized following an event giving rise to
the dissolution of the Partnership would have been allocated. If upon the
occurrence of a Revaluation Event described in this ‎Section 5.5(d), a
Noncompensatory Option of the Partnership is outstanding, the Partnership shall
adjust the Carrying Value of each Partnership property in accordance with
Treasury Regulation Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2). In determining Unrealized Gain or Unrealized Loss, the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Interests (or, in the case of an issuance of a Noncompensatory Option,
immediately after such issuance if required pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(1)) shall be determined by the General Partner
using such method of valuation as it may adopt. In making its determination of
the fair market values of individual properties, the General Partner may first
determine an aggregate value for the assets of the Partnership that takes into
account the current trading price of the Common Units, the fair market value of
all other Partnership Interests at such time and the amount of Partnership
Liabilities, and the General Partner must reduce the fair market value of all
Partnership assets by the excess, if any, of the fair market value of any
Outstanding Series A Preferred Units and Outstanding Series B Preferred Units
that have not yet been converted over the aggregate Stated Series A Liquidation
Preference and Stated Series B Liquidation Preference of such Series A Preferred
Units and Series B Preferred Units, respectively, to the extent of any
Unrealized Gain that has not been reflected in the Partners’ Capital Accounts
previously, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). The
General Partner may allocate such aggregate value among the individual
properties of the Partnership (in such manner as it determines appropriate).
Absent a contrary determination by the General Partner, the aggregate fair
market value of all Partnership assets (including, without limitation, cash or
cash equivalents) immediately prior to a Revaluation Event shall be the value
that would result in the Capital Account for each Common Unit that is
Outstanding prior to such Revaluation Event being equal to the Event Issue
Value.
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any distribution to a Partner of any Partnership property
(other than a distribution of cash that is not in redemption or retirement of a
Partnership Interest), the Capital Accounts of all Partners and the Carrying
Value of all Partnership property shall be adjusted upward or downward to
reflect any Unrealized Gain or Unrealized Loss attributable to such Partnership
property. In determining such Unrealized Gain or Unrealized Loss the aggregate
fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to a distribution shall (A) in the case of a
distribution that is not made pursuant to ‎Section 12.4, be determined in the
same manner as that provided in ‎Section 5.5(d)(i) or (B) in the case of a
liquidating distribution pursuant to ‎Section 12.4, be determined by the
Liquidator using such method of valuation as it may adopt.


50

--------------------------------------------------------------------------------





Section 5.6    Issuances of Additional Partnership Interests; Derivative
Partnership Interests.
(a)    Subject to any approvals required by Series A Holders pursuant to
‎Section 16.5(b)(ii) and Series B Holders pursuant to ‎Section 17.5(b)(ii), the
Partnership may issue additional Partnership Interests (other than General
Partner Interests) and Derivative Partnership Interests for any Partnership
purpose at any time and from time to time to such Persons for such consideration
and on such terms and conditions as the General Partner shall determine, all
without the approval of any Limited Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to ‎Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including (i)
the right to share in Partnership profits and losses or items thereof; (ii) the
right to share in Partnership distributions; (iii) the rights upon dissolution
and liquidation of the Partnership; (iv) whether, and the terms and conditions
upon which, the Partnership may or shall be required to redeem the Partnership
Interest; (v) whether such Partnership Interest is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Interest
will be issued, evidenced by Certificates and assigned or transferred; (vii) the
method for determining the Percentage Interest as to such Partnership Interest;
and (viii) the right, if any, of each such Partnership Interest to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this ‎Section 5.6,
(ii) the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, (iii) the issuance of Common Units pursuant to ‎Section 5.11,
(iv) reflecting admission of such additional Limited Partners in the Register as
the Record Holders of such Limited Partner Interests and (v) all additional
issuances of Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests being so issued. The General Partner shall do all things
necessary to comply with the Delaware Act and is authorized and directed to do
all things that it determines to be necessary or appropriate in connection with
any future issuance of Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.

Section 5.7    Reserved.

Section 5.8    Limited Preemptive Right. Except as provided in this ‎Section 5.8
and ‎Section 5.11 or as otherwise provided in a separate agreement by the
Partnership, no Person shall have any


51

--------------------------------------------------------------------------------




preemptive, preferential or other similar right with respect to the issuance of
any Partnership Interest, whether unissued, held in the treasury or hereafter
created. For so long as a Person remains an Affiliate of the General Partner,
each Affiliate of the General Partner shall have the right, which it may from
time to time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, up to the extent necessary to maintain the
Percentage Interests of such Person equal to that which existed immediately
prior to the issuance of such Partnership Interests.

Section 5.9    Splits and Combinations.
(a)    Subject to ‎Section 5.9(d), ‎Section 6.6 and ‎Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests of any class or series to all Record
Holders of Partnership Interests of such class or series of Partnership
Interests or may effect a subdivision or combination of the same class or series
of Partnership Interests so long as, after any such event, each Partner holding
such class of Partnership Interests shall have the same Percentage Interest in
the Partnership as before such event (subject to the effect of ‎Section 5.9(d)),
and any amounts calculated on a per Unit basis (including those based on the
Series A Liquidation Preference and the Series B Liquidation Preference) or
stated as a number of Units are proportionately adjusted.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(d)    The Partnership shall not issue fractional Units upon any distribution,
subdivision, combination or conversion of Units. If a distribution, subdivision,
combination or conversion of Units would result in the issuance of fractional
Units but for the provisions of ‎Section 5.6(d) and this ‎Section 5.9(d), each
fractional Unit shall be rounded to the nearest whole Unit (with fractional
Units equal to or greater than a 0.5 Unit being rounded to the next higher
Unit).


52

--------------------------------------------------------------------------------





Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this ‎Article V, ‎Article XVI and ‎Article XVII shall
be fully paid and non-assessable Limited Partner Interests in the Partnership,
except as such non-assessability may be affected by Sections 17-303, 17-607 or
17-804 of the Delaware Act.

Section 5.11    Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.
(a)    Subject to the provisions of this ‎Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when the
Partnership has made a distribution pursuant to ‎Section 6.4(b)(v) for each of
the four most recently completed Quarters and the amount of each such
distribution did not exceed Adjusted Operating Surplus for such Quarter, to make
an election (the “IDR Reset Election”) to cause the Minimum Quarterly
Distribution and the Target Distributions to be reset in accordance with the
provisions of ‎Section 5.11(e) and, in connection therewith, the holder or
holders of the Incentive Distribution Rights will become entitled to receive
their respective proportionate share of a number of Common Units (the “IDR Reset
Common Units”) derived by dividing (i) the average amount of cash distributions
made by the Partnership for the two full Quarters immediately preceding the
giving of the Reset Notice (as defined in ‎Section 5.11(b)) in respect of the
Incentive Distribution Rights by (ii) the average of the cash distributions made
by the Partnership in respect of each Common Unit for the two full Quarters
immediately preceding the giving of the Reset Notice (the number of Common Units
determined by such quotient is referred to herein as the “Aggregate Quantity of
IDR Reset Common Units”). If at the time of any IDR Reset Election the General
Partner and its Affiliates are not the holders of a majority interest of the
Incentive Distribution Rights, then the IDR Reset Election shall be subject to
the prior written concurrence of the General Partner that the conditions
described in the immediately preceding sentence have been satisfied. The making
of the IDR Reset Election in the manner specified in this ‎Section 5.11 shall
cause the Minimum Quarterly Distribution and the Target Distributions to be
reset in accordance with the provisions of ‎Section 5.11(e) and, in connection
therewith, the holder or holders of the Incentive Distribution Rights will
become entitled to receive IDR Reset Common Units on the basis specified above,
without any further approval required by the Unitholders other than as set forth
in this ‎Section 5.11(a), at the time specified in ‎Section 5.11(c) unless the
IDR Reset Election is rescinded pursuant to ‎Section 5.11(d).
(b)    To exercise the right specified in ‎Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the Aggregate Quantity of IDR Reset Common Units
that each holder of Incentive Distribution Rights will be entitled to receive.
(c)    The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of IDR Reset Common Units on the
fifteenth Business Day after receipt by


53

--------------------------------------------------------------------------------




the Partnership of the Reset Notice; provided, however, that the issuance of IDR
Reset Common Units to the holder or holders of the Incentive Distribution Rights
shall not occur prior to the approval of the listing or admission for trading of
such IDR Reset Common Units by the principal National Securities Exchange upon
which the Common Units are then listed or admitted for trading if any such
approval is required pursuant to the rules and regulations of such National
Securities Exchange.
(d)    If the principal National Securities Exchange upon which the Common Units
are then traded has not approved the listing or admission for trading of the IDR
Reset Common Units to be issued pursuant to this ‎Section 5.11 on or before the
30th calendar day following the Partnership’s receipt of the Reset Notice and
such approval is required by the rules and regulations of such National
Securities Exchange, then the holder of the Incentive Distribution Rights (or,
if there is more than one holder of the Incentive Distribution Rights, the
holders of a majority in interest of the Incentive Distribution Rights) shall
have the right to either rescind the IDR Reset Election or elect to receive
other Partnership Interests having such terms as the General Partner may
approve, with the approval of the Conflicts Committee, that will provide (i) the
same economic value, in the aggregate, as the Aggregate Quantity of IDR Reset
Common Units would have had at the time of the Partnership’s receipt of the
Reset Notice, as determined by the General Partner, and (ii) for the subsequent
conversion of such Partnership Interests into Common Units within not more than
12 months following the Partnership’s receipt of the Reset Notice upon the
satisfaction of one or more conditions that are reasonably acceptable to the
holder of the Incentive Distribution Rights (or, if there is more than one
holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights).
(e)    The Minimum Quarterly Distribution and the Target Distributions, shall be
adjusted at the time of the issuance of IDR Reset Common Units or other
Partnership Interests pursuant to this ‎Section 5.11 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the average cash distribution
amount per Common Unit for the two Quarters immediately prior to the
Partnership’s receipt of the Reset Notice (the “Reset MQD”), (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.
(f)    Upon the issuance of IDR Reset Common Units pursuant to ‎Section 5.11(a),
the Capital Account maintained with respect to the Incentive Distribution Rights
will (i) first, be allocated to IDR Reset Common Units in an amount equal to the
product of (A) the Aggregate Quantity of IDR Reset Common Units and (B) the Per
Unit Capital Amount for an IPO Common Unit, and (ii) second, as to any remaining
balance in such Capital Account, will be retained by the holder of the Incentive
Distribution Rights. If there is not sufficient capital associated with the
Incentive Distribution Rights to allocate the full Per Unit Capital Amount for
an IPO Common Unit to the IDR Reset Common Units in accordance with clause (i)
of this ‎Section 5.11(f), the IDR Reset Common Units shall be subject to
Sections ‎6.1(d)(xi)(A) and ‎(B).





54

--------------------------------------------------------------------------------




ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1    Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with ‎Section 5.5(b)) for each taxable period (other
than any taxable period (or portion thereof) ending on or prior to the IPO
Closing Date, with respect to which the First Amended and Restated Agreement of
Limited Partnership of Enable Midstream Partners, LP shall govern) shall be
allocated among the Partners as provided herein below.
(a)    Net Income. After giving effect to the special allocations set forth in
‎Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
(i)    First, to the General Partner until the aggregate amount of Net Income
allocated to the General Partner pursuant to this ‎Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to the General Partner pursuant to Section 6.1(b)(iii) for all
previous taxable periods.
(ii)    Second, to all Partners holding Preferred Units, in proportion to their
positive Adjusted Capital Account balances, until the aggregate amount of Net
Income allocated to such Partners pursuant to this ‎Section 6.1(a)(ii) for the
current and all previous taxable periods is equal to the aggregate amount of Net
Loss allocated to such Partners pursuant to ‎Section 6.1(b)(ii) for all previous
taxable periods; provided that in no event shall Net Income be allocated to such
Partner to cause its Capital Account to exceed the Stated Series A Liquidation
Preference or Stated Series B Liquidation Preference, as applicable; and
(iii)    The balance, if any, to all Unitholders, Pro Rata.
(b)    Net Loss. After giving effect to the special allocations set forth in
‎Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i)    First, to the Unitholders, Pro Rata; provided, that Net Losses shall not
be allocated pursuant to this ‎Section 6.1(b)(i) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account);
(ii)    Second, to all Partners holding Preferred Units, in proportion to their
positive Adjusted Capital Account balances, until the Adjusted Capital Account
balance with respect to each Preferred Unit then Outstanding has been reduced to
zero; and
(iii)    The balance, if any, 100% to the General Partner.


55

--------------------------------------------------------------------------------




(c)    Net Termination Gains and Losses. After giving effect to the special
allocations set forth in ‎Section 6.1(d), Net Termination Gain or Net
Termination Loss (including a pro rata part of each item of income, gain, loss
and deduction taken into account in computing Net Termination Gain or Net
Termination Loss) for such taxable period shall be allocated in the manner set
forth in this ‎Section 6.1(c). All allocations under this ‎Section 6.1(c) shall
be made after Capital Account balances have been adjusted by all other
allocations provided under this ‎Section 6.1 and after all distributions of
Available Cash provided under ‎Section 6.4, ‎Section 6.5, ‎Section 16.3 and
‎Section 17.3 have been made; provided, however, that solely for purposes of
this ‎Section 6.1(c), Capital Accounts shall not be adjusted for distributions
made pursuant to ‎Section 12.4.
(i)    Subject to the provisions set forth in the last sentence of this ‎Section
6.1(c)(i), Net Termination Gain (including a pro rata part of each item of
income, gain, loss, and deduction taken into account in computing Net
Termination Gain) shall be allocated in the following order and priority:
(A)    First, to each Partner having a deficit balance in its Adjusted Capital
Account, in the proportion that such deficit balance bears to the total deficit
balances in the Adjusted Capital Accounts of all Partners, until each such
Partner has been allocated Net Termination Gain equal to any such deficit
balance in its Adjusted Capital Account;
(B)    Second, to all Unitholders holding Common Units, Pro Rata, until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) its Unrecovered Initial Unit Price and (2) the Minimum Quarterly
Distribution for the Quarter during which the Liquidation Date occurs, reduced
by any distribution pursuant to ‎Section 6.4(b)(i) with respect to such Common
Unit for such Quarter (the amount determined pursuant to this clause (2) is
hereinafter referred to as the “Unpaid MQD”);
(C)    Third, to all Unitholders, Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, and (3) the excess of (aa) the First
Target Distribution less the Minimum Quarterly Distribution for each Quarter
after the Closing Date or the date of the most recent IDR Reset Election, if
any, over (bb) the cumulative per Unit amount of any distributions of Available
Cash that is deemed to be Operating Surplus made pursuant to ‎Section 6.4(b)(ii)
for such period (the sum of (1), (2), (3) and (4) is hereinafter referred to as
the “First Liquidation Target Amount”);
(D)    Fourth, (x) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 85% to all Unitholders, Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding is equal to the sum of (1) the
First Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter after the
Closing Date or the date of the most recent IDR Reset Election, if any, over
(bb) the cumulative per Unit amount of any distributions of Available Cash that
is deemed to be Operating Surplus


56

--------------------------------------------------------------------------------




made pursuant to ‎Section 6.4(b)(iii) for such period (the sum of (1) and (2) is
hereinafter referred to as the “Second Liquidation Target Amount”);
(E)    Fifth, (x) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 75% to all Unitholders, Pro Rata, until the Capital Account in
respect of each Common Unit then Outstanding is equal to the sum of (1) the
Second Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter after the
Closing Date or the date of the most recent IDR Reset Election, if any, over
(bb) the cumulative per Unit amount of any distributions of Available Cash that
is deemed to be Operating Surplus made pursuant to ‎Section 6.4(b)(iv) for such
period; and
(F)    Finally, (x) 50% to the holders of the Incentive Distribution Rights, Pro
Rata, and (y) 50% to all Unitholders, Pro Rata.
Notwithstanding the foregoing provisions in this ‎Section 6.1(c)(i), the General
Partner may adjust the amount of any Net Termination Gain arising in connection
with a Revaluation Event that is allocated to the holders of Incentive
Distribution Rights in a manner that will result (i) in the Capital Account for
each Common Unit that is Outstanding prior to such Revaluation Event being equal
to the Event Issue Value and (ii) to the greatest extent possible, the Capital
Account with respect to the Incentive Distribution Rights that are Outstanding
prior to such Revaluation Event being equal to the amount of Net Termination
Gain that would be allocated to the holders of the Incentive Distribution Rights
pursuant to this ‎Section 6.1(c)(i) if the Capital Accounts with respect to all
Partnership Interests that were Outstanding immediately prior to such
Revaluation Event and the Carrying Value of each Partnership property were equal
to zero.
(ii)    Net Termination Loss (including a pro rata part of each item of income,
gain, loss, and deduction taken into account in computing Net Termination Loss)
shall be allocated:
(A)    First, to all Unitholders holding Common Units, Pro Rata, until the
Adjusted Capital Account in respect of each Common Unit then Outstanding has
been reduced to zero;
(B)    Second, to all Partners holding Preferred Units, in proportion to their
Adjusted Capital Account balances, until the Adjusted Capital Account in respect
of each Preferred Unit has been reduced to zero; and
(C)    The balance, if any, 100% to the General Partner.
(d)    Special Allocations. Notwithstanding any other provision of this ‎Section
6.1, the following special allocations shall be made for such taxable period in
the following order:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this ‎Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i),


57

--------------------------------------------------------------------------------




or any successor provision. For purposes of this Section 6.1(d), each Partner's
Adjusted Capital Account balance shall be determined, and the allocation of
income or gain required hereunder shall be effected, prior to the application of
any other allocations pursuant to this Section 6.1(d) with respect to such
taxable period (other than an allocation pursuant to ‎Section 6.1(d)(vi) and
‎Section 6.1(d)(vii)). This ‎Section 6.1(d)(i) is intended to comply with the
Partnership Minimum Gain chargeback requirement in Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this ‎Section 6.1 (other than ‎Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this ‎Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this ‎Section 6.1(d), other
than ‎Section 6.1(d)(i) and other than an allocation pursuant to ‎Section
6.1(d)(vi) and ‎Section 6.1(d)(vii), with respect to such taxable period. This
‎Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(iii)    Priority Allocations.
(A)    If the amount of cash or the Net Agreed Value of any property distributed
(except cash or property distributed pursuant to ‎Section 12.4) with respect to
a Unit with respect to a taxable period exceeds the amount of cash or the Net
Agreed Value of property distributed with respect to another Unit with respect
to the same taxable period (the amount of the excess, an “Excess Distribution”
and the Unit with respect to which the greater distribution is paid, an “Excess
Distribution Unit”), then there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this ‎Section
6.1(d)(iii)(A) for the current taxable period and all previous taxable periods
is equal to the amount of the Excess Distribution.
(B)    After the application of ‎Section 6.1(d)(iii)(A), all or any portion of
the remaining items of Partnership gross income or gain for the taxable period,
if any, shall be allocated to the holders of Incentive Distribution Rights, Pro
Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this ‎Section 6.1(d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the IPO Closing Date to a date 60 days after
the end of the current taxable period.


58

--------------------------------------------------------------------------------




(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this ‎Section 6.1(d)(iv)
shall be made only if and to the extent that such Partner would have a deficit
balance in its Adjusted Capital Account as adjusted after all other allocations
provided for in this ‎Section 6.1 have been tentatively made as if this ‎Section
6.1(d)(iv) were not in this Agreement.
(v)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, that an
allocation pursuant to this ‎Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this ‎Section 6.1 have been
tentatively made as if ‎Section 6.1(d)(iv) and this ‎Section 6.1(d)(v) were not
in this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation Section
1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) of the
Code (including pursuant


59

--------------------------------------------------------------------------------




to Treasury Regulation section 1.734-2(b)(1)) is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall be specially allocated to the Partners in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Section of the Treasury Regulations.
(x)    Preferred Unit Allocations.
(A)    Income of the Partnership attributable to the issuance by the Partnership
of a Series A Preferred Unit or Series B Preferred Unit for an amount in excess
of such Series A Preferred Unit’s Stated Series A Liquidation Preference or
Series B Preferred Unit’s Stated Series B Liquidation Preference shall be
allocated to all Unitholders and the General Partner in accordance with their
respective Percentage Interests.
(B)    To the extent Net Termination Losses were allocated to Partners holding
Preferred Units pursuant to ‎Section 6.1(c)(ii) in any previous taxable period,
such Partners shall be allocated Net Termination Gain (or, to the extent
necessary, items of income or gain for the taxable period) in proportion to, and
to the extent of, an amount equal to the excess, if any, of (1) the Stated
Series A Liquidation Preference or Stated Series B Liquidation Preference (as
applicable) with respect to such holder’s Preferred Units, over (2) such
holder’s existing Capital Account balance in respect of such Series A Preferred
Units or Series B Preferred Units, until the Capital Account balance of each
such Partner in respect of its Series A Preferred Units or Series B Preferred
Units is equal to the Stated Series A Liquidation Preference or Stated Series B
Liquidation Preference (as applicable) with respect to such Partners’ Series A
Preferred Units or Series B Preferred Units, respectively.
(xi)    Economic Uniformity; Changes in Law.
(A)    With respect to an event triggering an adjustment to the Carrying Value
of Partnership property pursuant to ‎Section 5.5(d) during any taxable period of
the Partnership ending upon, or after, the issuance of IDR Reset Common Units
pursuant to ‎Section 5.11, any Unrealized Gains and Unrealized Losses shall be
allocated among the Partners in a manner that to the nearest extent possible
results in the Capital Accounts maintained with respect to such IDR Reset Common
Units issued pursuant to ‎Section 5.11 equaling the product of (A) the Aggregate
Quantity of IDR Reset Common Units and (B) the Per Unit Capital Amount for an
IPO Common Unit.
(B)    With respect to any taxable period during which an IDR Reset Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset


60

--------------------------------------------------------------------------------




Common Unit until such transferor Partner has been allocated an amount of gross
income or gain that increases the Capital Account maintained with respect to
such transferred IDR Reset Unit to an amount equal to the Per Unit Capital
Amount for an IPO Common Unit.
(C)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (i) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (ii) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this ‎Section 6.1(d)(xi)(C) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(xii)    Curative Allocation.
(A)    Notwithstanding any other provision of this ‎Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this ‎Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to (1)
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this ‎Section 6.1(d)(xii)(A), the General
Partner may take into account future Required Allocations that, although not yet
made, are likely to offset other Required Allocations previously made.
Allocations pursuant to this ‎Section 6.1(d)(xii)(A) shall only be made with
respect to Required Allocations to the extent the General Partner determines
that such allocations will otherwise be inconsistent with the economic agreement
among the Partners. Further, allocations pursuant to this ‎Section
6.1(d)(xii)(A) shall be deferred with respect to allocations pursuant to clauses
(1) and (2) hereof to the extent the General Partner determines that such
allocations are likely to be offset by subsequent Required Allocations.


61

--------------------------------------------------------------------------------




(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of ‎Section 6.1(d)(xii)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to ‎Section 6.1(d)(xii)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xiii)    Equalization of Capital Accounts With Respect to Privately Placed
Units. Net Termination Gain or Net Termination Loss deemed recognized as a
result of a Revaluation Event shall first be allocated to the (A) Unitholders
holding Privately Placed Units or (B) Unitholders holding Common Units, Pro
Rata, as applicable, to the extent necessary to cause the Capital Account in
respect of each Privately Placed Unit then Outstanding to equal the Capital
Account in respect of each Common Unit (other than Privately Placed Units) then
Outstanding.
(xiv)    Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or a Net Termination Loss, the following
rules shall apply:
(A)    The General Partner shall allocate Additional Book Basis Derivative Items
consisting of depreciation, amortization, depletion or any other form of cost
recovery (other than Additional Book Basis Derivative Items included in Net
Termination Gain or Net Termination Loss) with respect to any Adjusted Property
to the Unitholders, Pro Rata, and the holders of Incentive Distribution Rights,
all in the same proportion as the Net Termination Gain or Net Termination Loss
resulting from the Revaluation Event that gave rise to such Additional Book
Basis Derivative Items was allocated to them pursuant to ‎Section 6.1(c).
(B)    If a sale or other taxable disposition of an Adjusted Property,
including, for this purpose, inventory (“Disposed of Adjusted Property”) occurs
other than in connection with an event giving rise to Net Termination Gain or
Net Termination Loss, the General Partner shall allocate (1) items of gross
income and gain (aa) away from the holders of Incentive Distribution Rights and
(bb) to the Unitholders, or (2) items of deduction and loss (aa) away from the
Unitholders and (bb) to the holders of Incentive Distribution Rights, to the
extent that the Additional Book Basis Derivative Items with respect to the
Disposed of Adjusted Property (determined in accordance with the last sentence
of the definition of Additional Book Basis Derivative Items) treated as having
been allocated to the Unitholders pursuant to this Section 6.1(d)(xiv)(B) exceed
their Share of Additional Book Basis Derivative Items with respect to such
Disposed of Adjusted Property. For purposes of this Section 6.1(d)(xiv)(B), the
Unitholders shall be treated as having been allocated Additional Book Basis
Derivative Items to the extent that such Additional Book Basis Derivative Items
have reduced the amount of income that would otherwise have been allocated to
the Unitholders under this Agreement (e.g., Additional Book Basis Derivative
Items taken into account in computing cost of goods sold would reduce the amount
of book income otherwise available for allocation among the Partners). Any
allocation made pursuant to this Section 6.1(d)(xiv)(B) shall be made after all
of the other Agreed Allocations have been made as if this ‎Section 6.1(d)


62

--------------------------------------------------------------------------------




(xiv) were not in this Agreement and, to the extent necessary, shall require the
reallocation of items that have been allocated pursuant to such other Agreed
Allocations.
(C)    Net Termination Loss in an amount equal to the lesser of (1) such Net
Termination Loss and (2) the Aggregate Remaining Net Positive Adjustments shall
be allocated in such a manner, as determined by the General Partner, that to the
extent possible, the Capital Account balances of the Partners will equal the
amount they would have been had no prior Book-Up Events occurred, and any
remaining Net Termination Loss shall be allocated pursuant to ‎Section 6.1(c)
hereof. In allocating Net Termination Loss pursuant to this Section
6.1(d)(xiv)(C), the General Partner shall attempt, to the extent possible, to
cause the Capital Accounts of the Unitholders, on the one hand, and holders of
the Incentive Distribution Rights, on the other hand, to equal the amount they
would equal if (i) the Carrying Values of the Partnership’s property had not
been previously adjusted in connection with any prior Book-Up Events,
(ii) Unrealized Gain and Unrealized Loss (or, in the case of a liquidation,
actual gain or loss) with respect to such Partnership Property were determined
with respect to such unadjusted Carrying Values, and (iii) any resulting Net
Termination Gain had been allocated pursuant to ‎Section 6.1(c)(i) (including,
for the avoidance of doubt, taking into account the provisions set forth in the
last sentence of ‎Section 6.1(c)(i)).
(D)    For purposes of this ‎Section 6.1(d)(xiv), the Unitholders shall be
treated as being allocated Additional Book Basis Derivative Items to the extent
that such Additional Book Basis Derivative Items have reduced the amount of
income that would otherwise have been allocated to the Unitholders under this
Agreement. In making the allocations required under this ‎Section 6.1(d)(xiv),
the General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this ‎Section 6.1(d)(xiv). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower tier partnership”), the General Partner may make
allocations similar to those described in Section 6.1(d)(xiv)(A)-‎(C) to the
extent the General Partner determines such allocations are necessary to account
for the Partnership’s allocable share of income, gain, loss and deduction of the
lower tier partnership that relate to the contributed Adjusted Property in a
manner that is consistent with the purpose of this ‎Section 6.1(d)(xiv).
(E)    Notwithstanding any other provision of this ‎Section 6.1(d)(xiv), the
determinations of Additional Book Basis (and items derived therefrom) and Net
Positive Adjustments (and items derived therefrom) shall be made without regard
to any Book-Up Event or Book-Down Event that occurred on or prior to the IPO
Closing Date.


63

--------------------------------------------------------------------------------





Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to ‎Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under ‎Section
6.1(d)(xi)(C)); provided, that the General Partner shall apply the principles of
Treasury Regulation Section 1.704-3(d) in all events.
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this ‎Section 6.2,
be characterized as Recapture Income in the same proportions and to the same
extent as such Partners (or their predecessors in interest) have been allocated
any deductions directly or indirectly giving rise to the treatment of such gains
as Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction shall, for
federal income tax purposes, be determined for each taxable period and prorated
on a monthly basis and shall be


64

--------------------------------------------------------------------------------




allocated to the Partners as of the opening of the first Business Day of each
month; provided, however, that gain or loss on a sale or other disposition of
any assets of the Partnership or any other extraordinary item of income, gain,
loss or deduction as determined by the General Partner, shall be allocated to
the Partners as of the opening of the first Business Day of the month in which
such item is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this ‎Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which the nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method determined by the General Partner.
(h)    If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).

Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Subject to ‎Section 16.3 and ‎Section 17.3, within 60 days following the
end of each Quarter, an amount equal to 100% of Available Cash with respect to
such Quarter shall be distributed in accordance with this ‎Article VI by the
Partnership to the Partners as of the Record Date selected by the General
Partner. All amounts of Available Cash distributed by the Partnership on any
date from any source shall be deemed to be Operating Surplus until the sum of
all amounts of Available Cash theretofore distributed by the Partnership to the
Partners pursuant to ‎Section 6.4 equals the Operating Surplus from the IPO
Closing Date through the close of the immediately preceding Quarter. Any
remaining amounts of Available Cash distributed by the Partnership on such date
shall, except as otherwise provided in ‎Section 6.5, be deemed to be “Capital
Surplus.” All distributions required to be made under this Agreement shall be
made subject to Sections 17-607 and 17-804 of the Delaware Act.
(b)    Notwithstanding ‎Section 6.3(a) (but subject to the last sentence of
‎Section 6.3(a)), in the event of the dissolution and liquidation of the
Partnership, all cash received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of, ‎Section 12.4.
(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.
(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment,


65

--------------------------------------------------------------------------------




regardless of any claim of any Person who may have an interest in such payment
by reason of an assignment or otherwise.

Section 6.4    Distributions of Available Cash from Operating Surplus.
(a)    Reserved.
(b)    Subject to ‎Section 16.3(b) and ‎Section 17.3(b), Available Cash with
respect to any Quarter that is deemed to be Operating Surplus pursuant to the
provisions of ‎Section 6.3 or ‎Section 6.5 shall be distributed as follows,
except as otherwise required in respect of additional Partnership Interests
issued pursuant to ‎Section 5.6(b):
(i)    First, to all Unitholders, Pro Rata, until there has been distributed in
respect of each Unit then Outstanding an amount equal to the Minimum Quarterly
Distribution for such Quarter;
(ii)    Second, to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
First Target Distribution over the Minimum Quarterly Distribution for such
Quarter;
(iii)    Third, (A) 15% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 85% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;
(iv)    Fourth, (A) 25% to the holders of the Incentive Distribution Rights, Pro
Rata, and (B) 75% to all Unitholders, Pro Rata, until there has been distributed
in respect of each Unit then Outstanding an amount equal to the excess of the
Third Target Distribution over the Second Target Distribution for such Quarter;
and
(v)    Thereafter, (A) 50% to the holders of the Incentive Distribution Rights,
Pro Rata, and (B) 50% to all Unitholders, Pro Rata;
provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of ‎Section 6.6(a),
the distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with ‎Section
6.4(b)(v).

Section 6.5    Distributions of Available Cash from Capital Surplus. Available
Cash that is deemed to be Capital Surplus pursuant to the provisions of ‎Section
6.3(a) shall, subject to ‎Section 16.3(b) and ‎Section 17.3(b), be distributed,
unless the provisions of ‎Section 6.3 require otherwise, to the Unitholders, Pro
Rata, until the Minimum Quarterly Distribution has been reduced to zero pursuant
to the second sentence of ‎Section 6.6(a). Thereafter, all Available Cash shall
be distributed as if it were Operating Surplus and shall be distributed in
accordance with ‎Section 6.4.





66

--------------------------------------------------------------------------------




Section 6.6    Adjustment of Minimum Quarterly Distribution and Target
Distribution Levels.
(a)    The Minimum Quarterly Distribution and Target Distributions shall be
proportionately adjusted in the event of any distribution, combination or
subdivision (whether effected by a distribution payable in Units or otherwise)
of Units or other Partnership Interests in accordance with ‎Section 5.9. In the
event of a distribution of Available Cash that is deemed to be from Capital
Surplus, the then applicable Minimum Quarterly Distribution and Target
Distributions shall be adjusted proportionately downward to equal the product
obtained by multiplying the otherwise applicable Minimum Quarterly Distribution,
First Target Distribution, Second Target Distribution and Third Target
Distribution, as the case may be, by a fraction of which the numerator is the
Unrecovered Initial Unit Price of the Common Units immediately after giving
effect to such distribution and of which the denominator is the Unrecovered
Initial Unit Price of the Common Units immediately prior to giving effect to
such distribution.
(b)    The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to ‎Section 5.11 and ‎Section 6.9.

Section 6.7    Reserved.

Section 6.8    Special Provisions Relating to the Holders of Incentive
Distribution Rights.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (1) shall (x) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to ‎Article III and ‎Article VII and (y) have a Capital Account as a
Partner pursuant to ‎Section 5.5 and all other provisions related thereto and
(2) shall not (x) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided by law, (y) be
entitled to any distributions other than as provided in Sections ‎6.4(b)(iii),
‎(iv) and (v) and ‎Section 12.4 or (z) be allocated items of income, gain, loss
or deduction other than as specified in this ‎Article VI; provided, however,
that, for the avoidance of doubt, the foregoing shall not preclude the
Partnership from making any other payments or distributions in connection with
other actions permitted by this Agreement.
(b)    A Unitholder shall not be permitted to transfer an IDR Reset Common Unit
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained IDR Reset
Common Units would be negative after giving effect to the allocation under
‎Section 5.5(c)(ii).
(c)    A holder of an IDR Reset Common Unit that was issued in connection with
an IDR Reset Election pursuant to ‎Section 5.11 shall not be issued a Common
Unit Certificate pursuant to ‎Section 4.1 (if the Common Units are evidenced by
Certificates) or evidence of the issuance of uncertificated Common Units, and
shall not be permitted to transfer such Common Unit to a Person that is not an
Affiliate of such holder, until such time as the General Partner determines,
based on advice of counsel, that each such IDR Reset Common Unit should have, as
a substantive matter, like intrinsic economic and federal income tax
characteristics, in all material respects, to the intrinsic economic and federal
income tax characteristics of an IPO Common Unit. In connection with the


67

--------------------------------------------------------------------------------




condition imposed by this ‎Section 6.8(c), the General Partner may take whatever
steps are required to provide economic uniformity to such IDR Reset Common Units
in preparation for a transfer of such IDR Reset Common Units, including the
application of ‎Section 5.5(c)(ii), ‎Section 6.1(d)(xi)(A), or ‎Section
6.1(d)(xi)(B); provided, however, that no such steps may be taken that would
have a material adverse effect on the Unitholders holding Common Units.

Section 6.9    Entity-Level Taxation. If legislation is enacted or the official
interpretation of existing legislation is modified by a governmental authority,
which after giving effect to such enactment or modification, results in a Group
Member becoming subject to federal, state or local or non-U.S. income or
withholding taxes in excess of the amount of such taxes due from the Group
Member prior to such enactment or modification (including, for the avoidance of
doubt, any increase in the rate of such taxation applicable to the Group
Member), then the General Partner shall reduce the Minimum Quarterly
Distribution and the Target Distributions by the amount of income or withholding
taxes that are payable by reason of any such new legislation or interpretation
(the “Incremental Income Taxes”) in the manner provided in this ‎Section 6.9. If
in accordance with the foregoing the General Partner reduces the Minimum
Quarterly Distribution and the Target Distributions for any Quarter with respect
to any Incremental Income Taxes, the General Partner shall estimate for such
Quarter the Partnership Group’s aggregate liability (the “Estimated Incremental
Quarterly Tax Amount”) for all such Incremental Income Taxes; provided that any
difference between such estimate and the actual liability for Incremental Income
Taxes for such Quarter may, to the extent determined by the General Partner, be
taken into account in determining the Estimated Incremental Quarterly Tax Amount
with respect to each Quarter in which any such difference can be determined. For
each such Quarter, the Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution, shall be
the product obtained by multiplying (a) the amounts therefor that are set out
herein prior to the application of this ‎Section 6.9 times (b) the quotient
obtained by dividing (i) Available Cash with respect to such Quarter by (ii) the
sum of Available Cash with respect to such Quarter and the Estimated Incremental
Quarterly Tax Amount for such Quarter, as determined by the General Partner. For
purposes of the foregoing, Available Cash with respect to a Quarter will be
deemed reduced by the Estimated Incremental Quarterly Tax Amount for that
Quarter.

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, but
without limitation on the ability of the General Partner to delegate its rights
and power to other Persons, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner in its capacity as such shall have any management power over the
business and affairs of the Partnership. In addition to the powers now or
hereafter granted a general partner of a limited partnership under applicable
law or that are granted to the General Partner under any other provision of this
Agreement, the General Partner, subject to ‎Section 7.3, ‎Article XVI and
‎Article XVII, shall have full power and authority to do all things and on such
terms as it determines to be


68

--------------------------------------------------------------------------------




necessary or appropriate to conduct the business of the Partnership, to exercise
all powers set forth in ‎Section 2.5 and to effectuate the purposes set forth in
‎Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
‎Section 16.5(b)(ii) and ‎Section 17.5(b)(ii)), and the incurring of any other
obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, Encumbrance, hypothecation or exchange of
any or all of the assets of the Partnership or the merger or other combination
of the Partnership with or into another Person (the matters described in this
clause (iii) being subject, however, to any prior approval that may be required
by ‎Section 7.3, ‎Article XIV, ‎Article XVI and ‎Article XVII);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to ‎Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi)    the distribution of cash held by the Partnership;
(vii)    the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, internal and outside attorneys, accountants, consultants and contractors
and the determination of their compensation and other terms of employment or
hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in ‎Section 2.4;


69

--------------------------------------------------------------------------------




(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under ‎Section 4.8);
(xiii)    the purchase, sale or other acquisition or disposition of Partnership
Interests (subject to ‎Section 16.5(b)(ii) and ‎Section 17.5(b)(ii) with respect
to any Senior Securities), or the issuance of Derivative Partnership Interests
(subject to ‎Section 16.5(b)(ii) and ‎Section 17.5(b)(ii));
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement and the Group Member
Agreement of each other Group Member, the Underwriting Agreement and the other
agreements described in or filed as exhibits to the Registration Statement that
are related to the transactions contemplated by the Registration Statement
(collectively, the “Transaction Documents”) (in each case other than this
Agreement, without giving effect to any amendments, supplements or restatements
thereof entered into after the date such Person becomes bound by the provisions
of this Agreement); (ii) agrees that the General Partner (on its own or on
behalf of the Partnership) is or was authorized to execute, deliver and perform
the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to ‎Article XV) shall not constitute a breach by the General
Partner of any duty or any other obligation of any type whatsoever that the
General Partner may owe the Partnership or the Limited Partners


70

--------------------------------------------------------------------------------




or any other Persons under this Agreement (or any other agreements) or of any
duty existing at law, in equity or otherwise.

Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of ‎Section 3.3(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.
Except as provided in ‎Article XII, ‎Article XIV, ‎Article XVI and ‎Article
XVII, the General Partner may not sell, exchange or otherwise dispose of all or
substantially all of the assets of the Partnership Group, taken as a whole, in a
single transaction or a series of related transactions without the approval of
holders of a Unit Majority or any approval required pursuant to ‎Article XVI or
‎Article XVII; provided, however, that this provision shall not preclude or
limit the General Partner’s ability to mortgage, pledge, hypothecate or grant a
security interest in all or substantially all of the assets of the Partnership
Group and shall not apply to any forced sale of any or all of the assets of the
Partnership Group pursuant to the foreclosure of, or other realization upon, any
such encumbrance.

Section 7.4    Reimbursement of the General Partner.
(a)    Except as provided in this ‎Section 7.4 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all payments it makes on
behalf of the Partnership Group for salary, bonus, incentive compensation and
other amounts paid to any Person who is an employee of the General Partner that
manages the business and affairs of the Partnership Group, and (ii) all other
overhead and general and administrative expenses allocable to the Partnership
Group that are incurred by the General Partner in connection with the General
Partner’s management of the Partnership Group’s business and affairs (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the Partnership


71

--------------------------------------------------------------------------------




Group. Reimbursements pursuant to this ‎Section 7.4 shall be in addition to any
reimbursement to the General Partner as a result of indemnification pursuant to
‎Section 7.7. This provision does not affect the ability of the General Partner
and its Affiliates to enter into an agreement to provide services to any Group
Member for a fee or otherwise than for cost.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests relating to Partnership Interests), or
cause the Partnership to issue Partnership Interests or Derivative Partnership
Interests in connection with, or pursuant to, any employee benefit plan,
employee program or employee practice maintained or sponsored by the General
Partner or any of its Affiliates in each case for the benefit of employees and
directors of the General Partner or any of its Affiliates, in respect of
services performed, directly or indirectly, for the benefit of the Partnership
Group. The Partnership agrees to issue and sell to the General Partner or any of
its Affiliates any Partnership Interests or Derivative Partnership Interests
that the General Partner or such Affiliates are obligated to provide to any
employees, consultants and directors pursuant to any such employee benefit
plans, employee programs or employee practices. Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or such Affiliates of Partnership Interests or
Derivative Partnership Interests purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with ‎Section 7.4(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this ‎Section 7.4(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to ‎Section 11.1 or ‎Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest pursuant to ‎Section 4.6.
(d)    The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

Section 7.5    Outside Activities.
(a)    The General Partner, for so long as it is the General Partner of the
Partnership, (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member or (C) subject to the limitations


72

--------------------------------------------------------------------------------




contained in the Omnibus Agreement, the performance of its obligations under the
Omnibus Agreement.
(b)    Except as provided in the Omnibus Agreement or any Group Member
Agreement, each Unrestricted Person (other than the General Partner) shall have
the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by any Group Member, independently or with
others, including business interests and activities in direct competition with
the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner; provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person. None of any Group Member, any Limited
Partner or any other Person shall have any rights by virtue of this Agreement,
any Group Member Agreement, or the partnership relationship established hereby
in any business ventures of any Unrestricted Person.
(c)    Subject to the terms of ‎Section 7.5(a) and ‎(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this ‎Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty otherwise existing at law, in equity or otherwise, of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner). Except as provided in the Omnibus Agreement or any Group Member
Agreement, no Unrestricted Person (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person bound by this Agreement for breach of
any duty otherwise existing at law, in equity or otherwise, by reason of the
fact that such Unrestricted Person (including the General Partner) pursues or
acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided such
Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Units, Series
A Preferred Units, Series B Preferred Units or other Partnership Interests in
addition to those acquired on or prior to the date hereof and, except as
otherwise provided in this Agreement, shall be entitled to exercise, at their
option, all rights relating to all Units, Series A Preferred Units, Series B
Preferred Units and/or other Partnership Interests acquired by them. The term
“Affiliates” when used in this ‎Section 7.5(d) with respect to the General
Partner shall not include any Group Member.


73

--------------------------------------------------------------------------------




(e)    Notwithstanding anything to the contrary in this Agreement, to the extent
that the provisions of this Agreement purport or are interpreted to have the
effect of restricting or eliminating any duties (including fiduciary duties)
otherwise existing at law, in equity or otherwise, owed by the General Partner
or other Person to the Partnership, its Limited Partners or any other Person
bound by this Agreement or to constitute a waiver or consent by the Limited
Partners or any other Person bound by this Agreement to any such restriction,
such provisions shall be deemed to have been approved by the Partners and every
other Person bound by this Agreement.

Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General Partner may determine; provided, however,
that in any such case the lending party may not charge the borrowing party
interest at a rate greater than the rate that would be charged the borrowing
party or impose terms less favorable to the borrowing party than would be
charged or imposed on the borrowing party by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this ‎Section 7.6(a) and ‎Section
7.6(b), the term “Group Member” shall include any Affiliate of a Group Member
that is controlled by the Group Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).

Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or omitting or
refraining to act) in such capacity on behalf of or for the benefit of the
Partnership; provided, that the Indemnitee shall not be indemnified and held
harmless pursuant to this Agreement if there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Agreement, the Indemnitee acted in bad faith or engaged in
fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this ‎Section 7.7 shall be available to any
Indemnitee (other than a Group


74

--------------------------------------------------------------------------------




Member) with respect to any such Affiliate’s obligation pursuant to the
Transaction Documents. Any indemnification pursuant to this ‎Section 7.7 shall
be made only out of the assets of the Partnership, it being agreed that the
General Partner shall not be personally liable for such indemnification and
shall have no obligation to contribute or loan any monies or property to the
Partnership to enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to ‎Section
7.7(a) in appearing at, participating in or defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Partnership
prior to a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter for which the Indemnitee
is seeking indemnification pursuant to this ‎Section 7.7, the Indemnitee is not
entitled to be indemnified upon receipt by the Partnership of any undertaking by
or on behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this ‎Section 7.7.
(c)    The indemnification provided by this ‎Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under this Agreement,
any other agreement, pursuant to any vote of the holders of Outstanding Limited
Partner Interests entitled to vote on such matter, as a matter of law, in equity
or otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee
and as to actions in any other capacity (including any capacity under the
Underwriting Agreement or Master Formation Agreement), and shall continue as to
an Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this ‎Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of ‎Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.


75

--------------------------------------------------------------------------------




(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this ‎Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
(h)    The provisions of this ‎Section 7.7 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.
(i)    No amendment, modification or repeal of this ‎Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this ‎Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
(j)    TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND SUBJECT TO SECTION
‎7.7(a), THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION ‎7.7 ARE
INTENDED BY THE PARTNERS TO APPLY EVEN IF SUCH PROVISIONS HAVE THE EFFECT OF
EXCULPATING THE INDEMNITEE FROM LEGAL RESPONSIBILITY FOR THE CONSEQUENCES OF
SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER CONDUCT.

Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who have acquired interests in the Partnership
Interests, for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this ‎Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this ‎Section 7.8 as in
effect immediately prior to such amendment, modification


76

--------------------------------------------------------------------------------




or repeal with respect to claims arising from or relating to matters occurring,
in whole or in part, prior to such amendment, modification or repeal, regardless
of when such claims may arise or be asserted.

Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Outstanding Common Units (excluding Common Units
owned by the General Partner and its Affiliates), (iii) determined by the Board
of Directors of the General Partner to be on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) determined by the Board of Directors of the General
Partner to be fair and reasonable to the Partnership, taking into account the
totality of the relationships between the parties involved (including other
transactions that may be particularly favorable or advantageous to the
Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. Unless otherwise expressly provided in this
Agreement or any Group Member Agreement, whenever the General Partner makes a
determination to refer any potential conflict of interest for Special Approval,
seek Unitholder Approval or adopt a resolution or course of action that has not
received Special Approval or Unitholder Approval, then the General Partner shall
be entitled, to the fullest extent permitted by law, to make such determination
or to take or decline to take such other action free of any duty or obligation
whatsoever to the Partnership or any Limited Partner, and the General Partner
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity, and the General Partner
in making such determination or taking or declining to take such other action
shall be permitted to do so in its sole and absolute discretion. If Special
Approval is sought, then it shall be presumed that, in making its decision, the
Conflicts Committee acted in good faith, and if the Board of Directors of the
General Partner determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above or that a director satisfies the eligibility
requirements to be a member of the Conflicts Committee, then it shall be
presumed that, in making its decision, the Board of Directors of the General
Partner acted in good faith. In any proceeding brought by any Limited Partner or
by or on behalf of such Limited Partner or any other Limited Partner or the
Partnership challenging any action by the Conflicts Committee with respect to
any matter referred to the Conflicts Committee for Special Approval by the
General Partner, any action by the Board of Directors of the General Partner in
determining whether the resolution or course of action taken with respect to a
conflict of


77

--------------------------------------------------------------------------------




interest satisfies either of the standards set forth in clauses (iii) or (iv)
above or whether a director satisfies the eligibility requirements to be a
member of the Conflicts Committee, the Person bringing or prosecuting such
proceeding shall have the burden of overcoming the presumption that the
Conflicts Committee or the Board of Directors of the General Partner, as
applicable, acted in good faith; in all cases subject to the provisions for
conclusive determination in ‎Section 7.9(b). Notwithstanding anything to the
contrary in this Agreement or any duty otherwise existing at law or equity, the
existence of the conflicts of interest described in the Registration Statement
are hereby approved by all Partners and shall not constitute a breach of this
Agreement or any such duty.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement, then, unless
another express standard is provided for in this Agreement, the General Partner,
the Board of Directors or such committee or such Affiliates causing the General
Partner to do so, shall make such determination or take or decline to take such
other action in good faith and shall not be subject to any other or different
standards (including fiduciary standards) imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. A determination or other
action or inaction will conclusively be deemed to be in “good faith” for all
purposes of this Agreement, if the Person or Persons making such determination
or taking or declining to take such other action subjectively believe that the
determination or other action or inaction is in the best interests of the
Partnership Group; provided, that if the Board of Directors of the General
Partner is making a determination or taking or declining to take an action
pursuant to clause (iii) or clause (iv) of the first sentence of ‎Section
7.9(a), then in lieu thereof, such determination or other action or inaction
will conclusively be deemed to be in “good faith” for all purposes of this
Agreement if the members of the Board of Directors of the General Partner making
such determination or taking or declining to take such other action subjectively
believe that the determination or other action or inaction meets the standard
set forth in clause (iii) or clause (iv) of the first sentence of ‎Section
7.9(a), as applicable; provided, further, that if the Board of Directors of the
General Partner is making a determination that a director satisfies the
eligibility requirements to be a member of a Conflicts Committee, then in lieu
thereof, such determination will conclusively be deemed to be in “good faith”
for all purposes of this Agreement if the members of the Board of Directors of
the General Partner making such determination subjectively believe that the
director satisfies the eligibility requirements to be a member of the Conflicts
Committee, as the case may be.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any


78

--------------------------------------------------------------------------------




other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the Person or Persons making such
determination or taking or declining to take such other action shall be
permitted to do so in their sole and absolute discretion. By way of illustration
and not of limitation, whenever the phrase, “the General Partner at its option,”
or some variation of that phrase, is used in this Agreement, it indicates that
the General Partner is acting in its individual capacity. For the avoidance of
doubt, whenever the General Partner votes or transfers its Partnership
Interests, or refrains from voting or transferring its Partnership Interests, it
shall be acting in its individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or required by the
Delaware Act, neither the General Partner nor any other Indemnitee shall have
any duties or liabilities, including fiduciary duties, to the Partnership or any
Limited Partner and the provisions of this Agreement, to the extent that they
restrict, eliminate or otherwise modify the duties and liabilities, including
fiduciary duties, of the General Partner or any other Indemnitee otherwise
existing at law or in equity, are agreed by the Partners to replace such other
duties and liabilities of the General Partner or such other Indemnitee.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a general partner or managing member of a Group Member, to
approve actions by the general partner or managing member of such Group Member
similar to those actions permitted to be taken by the General Partner pursuant
to this ‎Section 7.9.

Section 7.10    Other Matters Concerning the General Partner.
(a)    The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner


79

--------------------------------------------------------------------------------




or such Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.

Section 7.11    Purchase or Sale of Partnership Interests.
The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Interests or Derivative Partnership Interests. As long as
Partnership Interests are held by any Group Member, such Partnership Interests
shall not be considered Outstanding for any purpose, except as otherwise
provided herein. The General Partner or any Affiliate of the General Partner may
also purchase or otherwise acquire and sell or otherwise dispose of Partnership
Interests for its own account, subject to the provisions of Articles ‎IV and ‎X.

Section 7.12    Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person (other
than the General Partner and its Affiliates) dealing with the Partnership shall
be entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person (other
than the General Partner and its Affiliates) dealing with the General Partner or
any such officer or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or any such officer or
its representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.13    Pension Plan Liabilities.
Any acceptance or assumption of assets or liabilities from any pension plan as
defined in Section 3(2) of ERISA, whether or not subject to ERISA, that is
sponsored or maintained by either Sponsor Party or its Affiliates shall be
approved by Special Approval. To the fullest extent permitted


80

--------------------------------------------------------------------------------




by law, each Sponsor Party shall indemnify and hold harmless the Partnership and
any other Group Member from and against any and all losses, damages,
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including court costs and reasonable attorneys’
and experts’ fees) of any and every kind or character, known or unknown, fixed
or contingent, arising from or related to any acceptance or assumption by any
Group Member of assets or liabilities from any pension plan, as defined in
Section 3(2) of ERISA, whether or not subject to ERISA, maintained by such
Sponsor Party or its Affiliates; provided, however, that notwithstanding
anything herein to the contrary, in no event shall a Sponsor Party’s
indemnification obligations cover or include consequential, indirect,
incidental, punitive, exemplary, special or similar damages or lost profits
suffered by the Partnership or any other Group Member.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1    Records and Accounting.
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including the Register and all other books and records necessary to
provide to the Limited Partners any information required to be provided pursuant
to ‎Section 3.3(a). Any books and records maintained by or on behalf of the
Partnership in the regular course of its business, including the Register, books
of account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided, that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP. The Partnership shall not be required to keep books maintained
on a cash basis and the General Partner shall be permitted to calculate
cash-based measures, including Operating Surplus and Adjusted Operating Surplus,
by making such adjustments to its accrual basis books to account for non-cash
items and other adjustments as the General Partner determines to be necessary or
appropriate.

Section 8.2    Fiscal Year.
The fiscal year of the Partnership shall be a fiscal year ending December 31.

Section 8.3    Reports.
(a)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
105 days after the close of each fiscal year of the Partnership (or such shorter
period as required by the Commission), the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Partnership Interest as of a date selected by the General Partner,
an annual report containing financial statements of the Partnership for such
fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the


81

--------------------------------------------------------------------------------




General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
(b)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
50 days after the close of each Quarter (or such shorter period as required by
the Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Partnership Interest, as of a date selected by the
General Partner, a report containing unaudited financial statements of the
Partnership for such Quarter and year-to-date period, presented in accordance
with U.S. GAAP, including a balance sheet and statements of operations,
Partnership equity and cash flows, and such other information as may be required
by applicable law, regulation or rule of the Commission or any National
Securities Exchange on which the Partnership Interests are listed or admitted to
trading, or as the General Partner determines to be necessary or appropriate.

ARTICLE IX

TAX MATTERS

Section 9.1    Tax Returns and Information.
The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or year that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable period shall be furnished to
them within 90 days of the close of the calendar year in which the Partnership’s
taxable period ends. The classification, realization and recognition of income,
gain, losses and deductions and other items shall be on the accrual method of
accounting for federal income tax purposes.

Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to ‎Section 6.2(f) without regard to the actual price paid by
such transferee.


82

--------------------------------------------------------------------------------




(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.

Section 9.3    Tax Controversies.
(a)    For taxable years beginning on or before December 31, 2017, the General
Partner is designated as the “tax matters partner” (as defined in Section
6231(a)(7) of the Code, prior to amendment by the Bipartisan Budget Act of 2015
(the “BBA”)). For each taxable year beginning after December 31, 2017, the
General Partner shall be or shall designate the “partnership representative” (as
defined in Section 6223 of the Code, as amended by the BBA) and any other
Persons necessary to conduct proceedings under Subchapter C of Chapter 63 of the
Code (as amended by the BBA) for such year. Any such designated Person or
Persons shall serve at the pleasure of, and act at the direction of, the General
Partner. The partnership representative, as directed by the General Partner,
shall exercise any and all authority of the “partnership representative” under
the Code (as amended by the BBA), including, without limitation, (i) binding the
Partnership and its Partners with respect to actions taken under Subchapter C of
Chapter 63 of the Code (as amended by the BBA), and (ii) determining whether to
make any available election under Section 6226 of the Code (as amended by the
BBA).
(b)    The General Partner (acting through the partnership representative to the
extent permitted by ‎Section 9.3(a)) is authorized and required to act on behalf
of and represent the Partnership (at the Partnership’s expense) in connection
with all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and the General Partner is
authorized to expend Partnership funds for professional services and costs
associated therewith.
(c)    Each Partner agrees to cooperate with the General Partner (or its
designee) and to do or refrain from doing any or all things reasonably requested
by the General Partner (or its designee) in its capacity as the “tax matters
partner” the “partnership representative,” or such designee.
(d)    The General Partner is authorized to amend the provisions of this
Agreement as appropriate to reflect the proposal or promulgation of Treasury
Regulations implementing or interpreting the partnership audit, assessment and
collection rules adopted by the BBA, including any amendments to those rules.

Section 9.4    Withholding and other Tax Payments by the Partnership.
(a)    If taxes and related interest, penalties or additions to tax are paid by
the Partnership on behalf of all or less than all the Partners or former
Partners (including, without limitation, any payment by the Partnership of an
imputed underpayment under Section 6225 of the Code (as amended by the BBA)),
the General Partner may treat such payment as a distribution of cash to such
Partners, treat such payment as a general expense of the Partnership, or in the
case of an imputed underpayment under Section 6225 of the Code (as amended by
the BBA), require that persons who were Partners of the Partnership in the
taxable year to which the payment relates (including former Partners) indemnify
the Partnership upon request for their allocable share of that payment, in each
case as determined appropriate under the circumstances by the General Partner.
The amount of any such indemnification obligation of, or deemed distribution of
cash to, a Partner


83

--------------------------------------------------------------------------------




or former Partner in respect of an imputed underpayment under Section 6225 of
the Code (as amended by the BBA) shall be reduced to the extent that the
Partnership receives a reduction in the amount of the imputed underpayment under
Section 6225(c) of the Code (as amended by the BBA) which, in the determination
of the General Partner, is attributable to actions taken by, the tax status or
attributes of, or tax information provided by or attributable to, such Partner
or former Partner pursuant to or described in Section 6225(c) of the Code (as
amended by the BBA).
(b)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code, or established under
any foreign law. To the extent that the Partnership is required or elects to
withhold and pay over to any taxing authority any amount resulting from the
allocation or distribution of income or from a distribution to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to ‎Section 6.3 or
‎Section 12.4(c) in the amount of such withholding from such Partner.

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1    Admission of Limited Partners.
(a)    Reserved.
(b)    By acceptance of any Limited Partner Interests transferred in accordance
with ‎Article IV or acceptance of any Limited Partner Interests issued pursuant
to ‎Article V, ‎Article XVI or ‎Article XVII or pursuant to a merger,
consolidation or conversion pursuant to ‎Article XIV, and except as provided in
‎Section 4.9, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee, agent or representative acquiring such
Limited Partner Interests for the account of another Person or Group, which
nominee, agent or representative shall be subject to ‎Section 10.1(c) below) (i)
shall be admitted to the Partnership as a Limited Partner with respect to the
Limited Partner Interests so transferred or issued to such Person when such
Person becomes the Record Holder of the Limited Partner Interests so transferred
or acquired, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) shall be deemed to represent that
the transferee or acquirer has the capacity, power and authority to enter into
this Agreement and (iv) shall be deemed to make any consents, acknowledgements
or waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner without the consent or approval
of any of the Partners. A Person may not become a Limited Partner without
acquiring a Limited Partner Interest and becoming the Record Holder of such
Limited Partner Interest. The rights and obligations of a Person who is an
Ineligible Holder shall be determined in accordance with ‎Section 4.9.
(c)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an


84

--------------------------------------------------------------------------------




agent of any of the foregoing), such Record Holder shall, in exercising the
rights of a Limited Partner in respect of such Units, including the right to
vote, on any matter, and unless the arrangement between such Persons provides
otherwise, take all action as a Limited Partner by virtue of being the Record
Holder of such Units in accordance with the direction of the Person who is the
beneficial owner of such Units, and the Partnership shall be entitled to assume
such Record Holder is so acting without further inquiry. The provisions of this
‎Section 10.1(c) are subject to the provisions of ‎Section 4.3.
(d)    The name and mailing address of each Record Holder shall be listed in the
Register. The General Partner shall update the Register from time to time as
necessary to reflect accurately the information therein (or shall cause the
Transfer Agent to do so, as applicable).
(e)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to ‎Section 10.1(b).



Section 10.2    Admission of Successor General Partner.
A successor General Partner approved pursuant to ‎Section 11.1 or ‎Section 11.2
or the transferee of or successor to all of the General Partner Interest
pursuant to ‎Section 4.6 who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to ‎Section 11.1 or ‎11.2 or the transfer
of the General Partner Interest pursuant to ‎Section 4.6, provided, however,
that no such successor shall be admitted to the Partnership until compliance
with the terms of ‎Section 4.6 has occurred and such successor has executed and
delivered such other documents or instruments as may be required to effect such
admission. Any such successor is hereby authorized to and shall, subject to the
terms hereof, carry on the business of the members of the Partnership Group
without dissolution.



Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the Register and any other records of the Partnership to reflect such admission
and, if necessary, to prepare as soon as practicable an amendment to this
Agreement and, if required by law, the General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership.







85

--------------------------------------------------------------------------------




ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to ‎Section 4.6;
(iii)    The General Partner is removed pursuant to ‎Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this ‎Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and (E)
otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in ‎Section 11.1(a)(iv), ‎(v) or ‎(vi)(A),
(B), (C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this ‎Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.


86

--------------------------------------------------------------------------------




(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (c) at any time during the period
beginning on the IPO Closing Date and ending at 12:00 midnight, Central Time, on
June 30, 2024, the General Partner voluntarily withdraws by giving at least 90
days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by Unitholders holding at least a majority of the Outstanding Common
Units (excluding Common Units held by the General Partner and its Affiliates)
and the General Partner delivers to the Partnership an Opinion of Counsel
(“Withdrawal Opinion of Counsel”) that such withdrawal (following the selection
of the successor General Partner) would not result in the loss of the limited
liability under the Delaware Act of any Limited Partner or cause any Group
Member to be treated as an association taxable as a corporation or otherwise to
be taxed as an entity for federal income tax purposes (to the extent not already
so treated or taxed); (d) at any time after 12:00 midnight, Central Time, on
June 30, 2024, the General Partner voluntarily withdraws by giving at least 90
days’ advance notice to the Unitholders, such withdrawal to take effect on the
date specified in such notice; (e) at any time that the General Partner ceases
to be the General Partner pursuant to ‎Section 11.1(a)(ii) or is removed
pursuant to ‎Section 11.2; or (f) notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least 90
days’ advance notice of its intention to withdraw to the Limited Partners, such
withdrawal to take effect on the date specified in the notice, if at the time
such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to ‎Section 11.1(a)(i), the
holders of a Unit Majority, may, prior to the effective date of such withdrawal,
elect a successor General Partner. The Person so elected as successor General
Partner shall automatically become the successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member. Any successor General
Partner elected in accordance with the terms of this ‎Section 11.1 shall be
subject to the provisions of ‎Section 10.2.



Section 11.2    Removal of the General Partner.
The General Partner may be removed if such removal is approved by the
Unitholders holding at least 75% of the Outstanding Units (including Units held
by the General Partner and its Affiliates) voting as a single class. Any such
action by such holders for removal of the General Partner must also provide for
the election of a successor General Partner by the Unitholders holding a
majority of the outstanding Common Units (including Units held by the General
Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to ‎Section
10.2. The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this ‎Section 11.2, such Person
shall, upon admission pursuant to ‎Section 10.2, automatically become a
successor general partner or managing member, to the extent applicable, of the
other Group Members of which


87

--------------------------------------------------------------------------------




the General Partner is a general partner or a managing member. The right of the
holders of Outstanding Units to remove the General Partner shall not exist or be
exercised unless the Partnership has received an opinion opining as to the
matters covered by a Withdrawal Opinion of Counsel. Any successor General
Partner elected in accordance with the terms of this ‎Section 11.2 shall be
subject to the provisions of ‎Section 10.2.



Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of ‎Section 11.1 or ‎Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members and all of
its or its Affiliates’ Incentive Distribution Rights (collectively, the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its withdrawal or removal. If the General Partner is
removed by the Unitholders under circumstances where Cause exists or if the
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor General Partner is elected in accordance with
the terms of ‎Section 11.1 or ‎Section 11.2 (or if the business of the
Partnership is continued pursuant to ‎Section 12.2 and the successor General
Partner is not the former General Partner), such successor shall have the
option, exercisable prior to the effective date of the withdrawal or removal of
such Departing General Partner (or, in the event the business of the Partnership
is continued, prior to the date the business of the Partnership is continued),
to purchase the Combined Interest for such fair market value of such Combined
Interest. In either event, the Departing General Partner shall be entitled to
receive all reimbursements due such Departing General Partner pursuant to
‎Section 7.4, including any employee-related liabilities (including severance
liabilities), incurred in connection with the termination of any employees
employed by the Departing General Partner or its Affiliates (other than any
Group Member) for the benefit of the Partnership or the other Group Members.
For purposes of this ‎Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such


88

--------------------------------------------------------------------------------




third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner, the value of the Incentive Distribution Rights and the General Partner
Interest and other factors it may deem relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
‎Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to ‎Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
‎Section 11.1 or ‎Section 11.2 (or if the business of the Partnership is
continued pursuant to ‎Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in ‎Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.



Section 11.4    Conversion of General Partner Interest and Incentive
Distribution Rights. Notwithstanding any provision of this Agreement, if the
General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal, the General Partner
will have the right to convert its General Partner Interest and its Incentive
Distribution Rights into Common Units or to receive cash in exchange therefor in
accordance with Section 11.3.



Section 11.5    Withdrawal of Limited Partners.
No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of


89

--------------------------------------------------------------------------------




the Limited Partner Interest so transferred, such transferring Limited Partner
shall cease to be a Limited Partner with respect to the Limited Partner Interest
so transferred.



ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1    Dissolution.
The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to ‎Section 11.1,
‎Section 11.2 or ‎Section 12.2, the Partnership shall not be dissolved and such
successor General Partner shall continue the business of the Partnership. The
Partnership shall dissolve, and (subject to ‎Section 12.2) its affairs shall be
wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in ‎Section
11.1(a) (other than ‎Section 11.1(a)(ii)), unless a successor is elected and a
Withdrawal Opinion of Counsel is received as provided in ‎Section 11.1(b) or
‎Section 11.2 and such successor is admitted to the Partnership pursuant to
‎Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.



Section 12.2    Continuation of the Business of the Partnership After
Dissolution.
Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the General Partner as provided in ‎Section
11.1(a)(i) or ‎(iii) and the failure of the Partners to select a successor to
such Departing General Partner pursuant to ‎Section 11.1 or ‎Section 11.2, then,
to the maximum extent permitted by law, within 90 days thereafter, or (b)
dissolution of the Partnership upon an event constituting an Event of Withdrawal
as defined in ‎Section 11.1(a)(iv), ‎(v) or ‎(vi), then, to the maximum extent
permitted by law, within 180 days thereafter, the holders of a Unit Majority may
elect to continue the business of the Partnership on the same terms and
conditions set forth in this Agreement by appointing as a successor General
Partner a Person approved by the holders of a Unit Majority. Unless such an
election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this ‎Article XII;


90

--------------------------------------------------------------------------------




(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in ‎Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and (y)
neither the Partnership nor any Group Member would be treated as an association
taxable as a corporation or otherwise be taxable as an entity for federal income
tax purposes upon the exercise of such right to continue (to the extent not
already so treated or taxed).



Section 12.3    Liquidator.
Upon dissolution of the Partnership in accordance with the provisions of this
‎Article XII, the General Partner shall select one or more Persons to act as
Liquidator. The Liquidator (if other than the General Partner) shall be entitled
to receive such compensation for its services as may be approved by holders of
at least a majority of the Outstanding Common Units. The Liquidator (if other
than the General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units. Upon dissolution, removal or resignation of the Liquidator, a successor
and substitute Liquidator (who shall have and succeed to all rights, powers and
duties of the original Liquidator) shall within 30 days thereafter be approved
by holders of at least a majority of the Outstanding Common Units. The right to
approve a successor or substitute Liquidator in the manner provided herein shall
be deemed to refer also to any such successor or substitute Liquidator approved
in the manner herein provided. Except as expressly provided in this ‎Article
XII, the Liquidator approved in the manner provided herein shall have and may
exercise, without further authorization or consent of any of the parties hereto,
all of the powers conferred upon the General Partner under the terms of this
Agreement (but subject to all of the applicable limitations, contractual and
otherwise, upon the exercise of such powers, other than the limitation on sale
set forth in ‎Section 7.3) necessary or appropriate to carry out the duties and
functions of the Liquidator hereunder for and during the period of time required
to complete the winding up and liquidation of the Partnership as provided for
herein.



Section 12.4    Liquidation.
The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:


91

--------------------------------------------------------------------------------




(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of ‎Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of ‎Section
12.3) and amounts to Partners under ‎Section 16.3 and ‎Section 17.3 or otherwise
than in respect of their distribution rights under ‎Article VI. With respect to
any liability that is contingent, conditional or unmatured or is otherwise not
yet due and payable, the Liquidator shall either settle such claim for such
amount as it thinks appropriate or establish a reserve of cash or other assets
to provide for its payment. When paid, any unused portion of the reserve shall
be distributed as additional liquidation proceeds.
(c)    Subject to ‎Section 16.10 and ‎Section 17.10, all property and all cash
in excess of that required to discharge liabilities as provided in ‎Section
12.4(b) shall be distributed to the Partners in accordance with, and to the
extent of, the positive balances in their respective Capital Accounts, as
determined after taking into account all Capital Account adjustments (other than
those made by reason of distributions pursuant to this ‎Section 12.4(c)) for the
taxable period of the Partnership during which the liquidation of the
Partnership occurs (with such date of occurrence being determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and such distribution shall
be made by the end of such taxable period (or, if later, within 90 days after
said date of such occurrence).



Section 12.5    Cancellation of Certificate of Limited Partnership.
Upon the completion of the distribution of Partnership cash and property as
provided in ‎Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.



Section 12.6    Return of Contributions.
The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from assets of the Partnership.




92

--------------------------------------------------------------------------------





Section 12.7    Waiver of Partition.
To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.



Section 12.8    Capital Account Restoration.
No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.



ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1    Amendments to be Adopted Solely by the General Partner.
Subject to ‎Article XVI and ‎Article XVII, each Partner agrees that the General
Partner, without the approval of any Partner, may amend any provision of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
office of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines (i) does not adversely
affect the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect, (ii) to be necessary or appropriate (A) to satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or (B)
to facilitate the trading of the Units or Preferred Units (including the
division of any class, classes or series of Outstanding Units or Preferred Units
into different classes to facilitate uniformity of tax consequences within such
classes of or series of Units or Preferred Units) or comply with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units or Preferred Units are or will be listed or admitted to trading,


93

--------------------------------------------------------------------------------




(iii) to be necessary or appropriate in connection with action taken by the
General Partner pursuant to ‎Section 5.9 or (iv) is required to effect the
intent expressed in the Registration Statement or the intent of the provisions
of this Agreement or the Master Formation Agreement or is otherwise contemplated
by this Agreement or the Master Formation Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including a change in the definition of “Quarter” and the dates on which
distributions (other than Series A Distributions and Series B Distributions) are
to be made by the Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under ERISA, as amended, regardless
of whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests pursuant to ‎Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
or Plan of Conversion approved in accordance with ‎Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of ‎Section 2.4;
(k)    a merger, conveyance or conversion pursuant to ‎Section 14.3(c) or ‎(d);
or
(l)    any other amendments substantially similar to the foregoing.



Section 13.2    Amendment Procedures.
Amendments to this Agreement may be proposed only by the General Partner. To the
fullest extent permitted by law, the General Partner shall have no duty or
obligation to propose or approve any amendment to this Agreement and may decline
to do so free of any duty or obligation whatsoever to the Partnership, any
Limited Partner or any other Person bound by this Agreement, and, in declining
to propose or approve an amendment to this Agreement, to the fullest extent
permitted by law shall not be required to act in good faith or pursuant to any
other standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under


94

--------------------------------------------------------------------------------




the Delaware Act or any other law, rule or regulation or at equity, and the
General Partner in determining whether to propose or approve any amendment to
this Agreement shall be permitted to do so in its sole and absolute discretion.
An amendment to this Agreement shall be effective upon its approval by the
General Partner and, except as otherwise provided by ‎Section 13.1 or ‎Section
13.3, (i) the holders of a Unit Majority, unless a greater or different
percentage of Outstanding Units is required under this Agreement, (ii) if
applicable pursuant to ‎Section 16.5(b)(i), the holders of at least 66⅔% of the
Outstanding Series A Preferred Units and (iii) if applicable pursuant to
‎Section 17.5(b)(i), the holders of at least 66⅔% of the Outstanding Series B
Preferred Units. Each proposed amendment that requires the approval of the
holders of a specified percentage of Outstanding Units, Outstanding Series A
Preferred Units or Outstanding Series B Preferred Units shall be set forth in a
writing that contains the text of the proposed amendment. If such an amendment
is proposed, the General Partner shall seek the written approval of the
requisite percentage of Outstanding Units, Outstanding Series A Preferred Units
or Outstanding Series B Preferred Units, as applicable, or call a meeting of the
Unitholders, Series A Holders or Series B Holders, as applicable, to consider
and vote on such proposed amendment. The General Partner shall notify all Record
Holders upon final adoption of any amendments. The General Partner shall be
deemed to have notified all Record Holders as required by this ‎Section 13.2 if
it has posted or made accessible such amendment through the Partnership’s or the
Commission’s website.



Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of ‎Section 13.1 and ‎Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than ‎Section 11.2 or ‎Section 13.4, reducing such percentage or (ii) in
the case of ‎Section 11.2 or ‎Section 13.4, increasing such percentages, unless
such amendment is approved by the written consent or the affirmative vote of
holders of Outstanding Units whose aggregate Outstanding Units constitute (x) in
the case of a reduction as described in subclause (a)(i) hereof, not less than
the voting requirement sought to be reduced, (y) in the case of an increase in
the percentage in ‎Section 11.2, not less than 90% of the Outstanding Units, or
(z) in the case of an increase in the percentage in ‎Section 13.4, not less than
a majority of the Outstanding Units. Notwithstanding the provisions of ‎Section
13.1 and ‎Section 13.2, no provision of this Agreement that establishes a
percentage of Outstanding Series A Preferred Units and Outstanding Series B
Preferred Units required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of reducing or
increasing such percentage, unless such amendment is approved by the written
consent or the affirmative vote of holders of Outstanding Series A Preferred
Units and Outstanding Series B Preferred Units whose aggregate Outstanding
Series A Preferred Units and Outstanding Series B Preferred Units, as
applicable, constitute not less than 66⅔% of the Outstanding Series A Preferred
Units and Outstanding Series B Preferred Units, as applicable.
(b)    Notwithstanding the provisions of ‎Section 13.1 and ‎Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to ‎Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in


95

--------------------------------------------------------------------------------




any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.
(c)    Except as provided in ‎Section 14.3, and without limitation of the
General Partner’s authority to adopt amendments to this Agreement without the
approval of any Partners as contemplated in ‎Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
or series of Partnership Interests in relation to other classes or series of
Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class or series
affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to ‎Section 13.1 and except as otherwise provided by
‎Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
(e)    Except as provided in ‎Section 13.1, this ‎Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.



Section 13.4    Special Meetings.
All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this ‎Article XIII. Special meetings of the
Limited Partners may be called by the General Partner or by Limited Partners
owning 20% or more of the Outstanding Units or Preferred Units of the class,
classes or series for which a meeting is proposed. Limited Partners shall call a
special meeting by delivering to the General Partner one or more requests in
writing stating that the signing Limited Partners wish to call a special meeting
and indicating the specific purposes for which the special meeting is to be
called and the class, classes or series of Units or Preferred Units for which
the meeting is proposed. No business may be brought by any Limited Partner
before such special meeting except the business listed in the related request.
Within 60 days after receipt of such a call from Limited Partners or within such
greater time as may be reasonably necessary for the Partnership to comply with
any statutes, rules, regulations, listing agreements or similar requirements
governing the holding of a meeting or the solicitation of proxies for use at
such a meeting, the General Partner shall send a notice of the meeting to the
Limited Partners either directly or indirectly. A meeting shall be held at a
time and place determined by the General Partner on a date not less than 10 days
nor more than 60 days after the time notice of the meeting is given as provided
in ‎Section 18.1. Limited Partners shall not be permitted to vote on matters
that would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business. If
any such vote were to take place, it shall be deemed null and void to the extent
necessary so as not to jeopardize the Limited Partners’ limited liability under
the Delaware Act or the law of any other state in which the Partnership is
qualified to do business.




96

--------------------------------------------------------------------------------





Section 13.5    Notice of a Meeting.
Notice of a meeting called pursuant to ‎Section 13.4 shall be given to the
Record Holders of the class or classes of Units for which a meeting is proposed
in writing by mail or other means of written communication in accordance with
‎Section 18.1.



Section 13.6    Record Date.
For purposes of determining the Limited Partners who are Record Holders of the
class or classes of Limited Partner Interests entitled to notice of or to vote
at a meeting of the Limited Partners or to give approvals without a meeting as
provided in ‎Section 13.11, the General Partner shall set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units or
Preferred Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.



Section 13.7    Postponement and Adjournment.
Prior to the date upon which any meeting of Limited Partners is to be held, the
General Partner may postpone such meeting one or more times for any reason by
giving notice to each Limited Partner entitled to vote at the meeting so
postponed of the place, date and hour at which such meeting would be held. Such
notice shall be given not fewer than two days before the date of such meeting
and otherwise in accordance with this ‎Article XIII. When a meeting is
postponed, a new Record Date need not be fixed unless the aggregate amount of
such postponement shall be for more than 45 days after the original meeting
date. Any meeting of Limited Partners may be adjourned by the General Partner
one or more times for any reason, including the failure of a quorum to be
present at the meeting with respect to any proposal or the failure of any
proposal to receive sufficient votes for approval. No vote of the Limited
Partners shall be required for any adjournment. A meeting of Limited Partners
may be adjourned by the General Partner as to one or more proposals regardless
of whether action has been taken on other matters. When a meeting is adjourned
to another time or place, notice need not be given of the adjourned meeting and
a new Record Date need not be fixed, if the time and place thereof are announced
at the meeting at which the adjournment is taken, unless such adjournment shall
be for more than 45 days. At the adjourned meeting, the Partnership may transact
any business which might have been transacted at the original meeting. If the
adjournment is for more than 45 days or if a new Record Date is fixed for the
adjourned meeting, a notice of the adjourned meeting shall be given in
accordance with this ‎Article XIII.



Section 13.8    Waiver of Notice; Approval of Meeting.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after call and notice in


97

--------------------------------------------------------------------------------




accordance with ‎Section 13.4 and ‎Section 13.5, if a quorum is present either
in person or by proxy. Attendance of a Limited Partner at a meeting shall
constitute a waiver of notice of the meeting, except when the Limited Partner
attends the meeting for the express purpose of objecting, at the beginning of
the meeting, to the transaction of any business because the meeting is not
lawfully called or convened; and except that attendance at a meeting is not a
waiver of any right to disapprove of any matters submitted for consideration or
to object to the failure to submit for consideration any matters required to be
included in the notice of the meeting, but not so included, if such objection is
expressly made at the beginning of the meeting.



Section 13.9    Quorum and Voting.
The presence, in person or by proxy, of holders of a majority of the Outstanding
Units or Preferred Units of the class, classes or series for which a meeting has
been called (including Outstanding Units or Preferred Units deemed owned by the
General Partner and its Affiliates) shall constitute a quorum at a meeting of
Limited Partners of such class, classes or series unless any such action by the
Limited Partners requires approval by holders of a greater percentage of such
class, classes or series of Units or Preferred Units, in which case the quorum
shall be such greater percentage. At any meeting of the Limited Partners duly
called and held in accordance with this Agreement at which a quorum is present,
the act of Limited Partners holding Outstanding Units or Preferred Units that in
the aggregate represent a majority of the Outstanding Units or Preferred Units
entitled to vote at such meeting shall be deemed to constitute the act of all
Limited Partners, unless a different percentage is required with respect to such
action under the provisions of this Agreement, in which case the act of the
Limited Partners holding Outstanding Units or Preferred Units that in the
aggregate represent at least such different percentage shall be required. The
Limited Partners present at a duly called or held meeting at which a quorum is
present may continue to transact business until adjournment, notwithstanding the
exit of enough Limited Partners to leave less than a quorum, if any action taken
(other than adjournment) is approved by the required percentage of Outstanding
Units or Preferred Units specified in this Agreement.



Section 13.10    Conduct of a Meeting.
The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of ‎Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the submission and revocation of approvals in writing.


98

--------------------------------------------------------------------------------







Section 13.11    Action Without a Meeting.
If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting if an approval in writing
setting forth the action so taken is signed by Limited Partners owning not less
than the minimum percentage of the Outstanding Units or Preferred Units
(including Units or Preferred Units deemed owned by the General Partner and its
Affiliates) that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units or Preferred Units are listed or
admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot submitted to Limited Partners for the purpose of taking any
action without a meeting shall be returned to the Partnership within the time
period, which shall be not less than 20 days, specified by the General Partner.
If a ballot returned to the Partnership does not vote all of the Outstanding
Units or Preferred Units held by such Limited Partners, the Partnership shall be
deemed to have failed to receive a ballot for the Outstanding Units or Preferred
Units that were not voted. If approval of the taking of any permitted action by
the Limited Partners is solicited by any Person other than by or on behalf of
the General Partner, the written approvals shall have no force and effect unless
and until (a) approvals sufficient to take the action proposed are deposited
with the Partnership in care of the General Partner, (b) approvals sufficient to
take the action proposed are dated as of a date not more than 90 days prior to
the date sufficient approvals are first deposited with the Partnership and (c)
an Opinion of Counsel is delivered to the General Partner to the effect that the
exercise of such right and the action proposed to be taken with respect to any
particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) is otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.



Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to ‎Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    Only those Record Holders of the Outstanding Series A Preferred Units on
the Record Date set pursuant to ‎Section 13.6 (and also subject to the
limitations set forth in ‎Section 16.5) shall be entitled to notice of, and to
vote at, a meeting of Limited Partners holding Series A Preferred Units or to
act with respect to matters as to which the holders of the Outstanding Series A
Preferred Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that


99

--------------------------------------------------------------------------------




may be taken by, the Outstanding Series A Preferred Units shall be deemed to be
references to the votes or acts of the Record Holders of such Outstanding Series
A Preferred Units.
(c)    Only those Record Holders of the Outstanding Series B Preferred Units on
the Record Date set pursuant to ‎Section 13.6 (and also subject to the
limitations set forth in ‎Section 17.5) shall be entitled to notice of, and to
vote at, a meeting of Limited Partners holding Series B Preferred Units or to
act with respect to matters as to which the holders of the Outstanding Series B
Preferred Units have the right to vote or to act. All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding
Series B Preferred Units shall be deemed to be references to the votes or acts
of the Record Holders of such Outstanding Series B Preferred Units.
(d)    With respect to Units or Preferred Units that are held for a Person’s
account by another Person that is the Record Holder (such as a broker, dealer,
bank, trust company or clearing corporation, or an agent of any of the
foregoing), such Record Holder shall, in exercising the voting rights in respect
of such Units or Preferred Units on any matter, and unless the arrangement
between such Persons provides otherwise, vote such Units or Preferred Units in
favor of, and in accordance with the direction of, the Person who is the
beneficial owner of such Units or Preferred Units, and the Partnership shall be
entitled to assume such Record Holder is so acting without further inquiry. The
provisions of this ‎Section 13.12(d) (as well as all other provisions of this
Agreement) are subject to the provisions of ‎Section 4.3.



Section 13.13    Voting of Incentive Distribution Rights.
(a)    For so long as a majority of the Incentive Distribution Rights are held
by the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law, and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.
(b)    For so long as less than a majority of the Incentive Distribution Rights
are held by the General Partner and its Affiliates, the Incentive Distribution
Rights will be entitled to vote on all matters submitted to a vote of
Unitholders, other than amendments to this Agreement and other matters that the
General Partner determines do not adversely affect the holders of the Incentive
Distribution Rights as a whole in any material respect. On any matter in which
the holders of Incentive Distribution Rights are entitled to vote, such holders
will vote together with the Common Units as a single class except as otherwise
required by ‎Section 13.3(c), and such Incentive Distribution Rights shall be
treated in all respects as Common Units when sending notices of a meeting of
Limited Partners to vote on any matter (unless otherwise required by law),
calculating required votes, determining the presence of a quorum or for other
similar purposes under this Agreement. The relative voting power of the
Incentive Distribution Rights and the Common Units will be set in the same
proportion as cumulative cash distributions, if any, in respect of the Incentive
Distribution Rights for the four consecutive Quarters prior to the record date
for the vote bears to the cumulative cash distributions in respect of such class
of Units for such four Quarters.
(c)    Notwithstanding Section 13.13‎(b), in connection with any equity
financing, or anticipated equity financing, by the Partnership of an Expansion
Capital Expenditure, the General Partner


100

--------------------------------------------------------------------------------




may, without the approval of the holders of the Incentive Distribution Rights,
temporarily or permanently reduce the amount of Incentive Distributions that
would otherwise be distributed to such holders, provided that in the judgment of
the General Partner, such reduction will be in the long-term best interest of
the holders of the Incentive Distribution Rights.



ARTICLE XIV

MERGER, CONSOLIDATION OR CONVERSION

Section 14.1    Authority.
The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)) or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this ‎Article XIV.



Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
‎Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated hereby or under the Act or any other law, rule or
regulation or at equity, and the General Partner in determining whether to
consent to any merger, consolidation or conversion of the Partnership shall be
permitted to do so in its sole and absolute discretion.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    name and state of domicile of each of the business entities proposing to
merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner


101

--------------------------------------------------------------------------------




interests, securities or rights of any constituent business entity are not to be
exchanged or converted solely for, or into, cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity, the cash, property or interests, rights, securities or obligations of
any general or limited partnership, corporation, trust, limited liability
company, unincorporated business or other entity (other than the Surviving
Business Entity) which the holders of such general or limited partner interests,
securities or rights are to receive in exchange for, or upon conversion of their
interests, securities or rights, and (B) in the case of securities represented
by certificates, upon the surrender of such certificates, which cash, property
or general or limited partner interests, rights, securities or obligations of
the Surviving Business Entity or any general or limited partnership,
corporation, trust, limited liability company, unincorporated business or other
entity (other than the Surviving Business Entity), or evidences thereof, are to
be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to ‎Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the Certificate of Limited Partnership of
the Partnership;


102

--------------------------------------------------------------------------------




(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.



Section 14.3    Approval by Limited Partners.


Except as provided in Sections ‎14.3(c) or ‎(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion, as applicable,
be submitted to a vote of Unitholders whether at a special meeting or by written
consent, in either case in accordance with the requirements of ‎Article XIII. A
copy or a summary of the Merger Agreement or the Plan of Conversion, as the case
may be, shall be included in or enclosed with the notice of a special meeting or
the written consent and, subject to any applicable requirements of Regulation
14A pursuant to the Exchange Act or successor provision, no other disclosure
regarding the proposed merger, consolidation or conversion shall be required.
(a)    Except as provided in ‎Section 14.3(c) and ‎Section 14.3(d), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to ‎Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.
(b)    Except as provided in ‎Section 14.3(c) and ‎Section 14.3(d), after such
approval by vote or consent of the Unitholders, and at any time prior to the
filing of the certificate of merger or articles of conversion pursuant to
‎Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(c)    Notwithstanding anything else contained in this ‎Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the


103

--------------------------------------------------------------------------------




General Partner has received an Opinion of Counsel that the conversion, merger
or conveyance, as the case may be, would not result in the loss of limited
liability under the laws of the jurisdiction governing the other limited
liability entity (if that jurisdiction is not Delaware) of any Limited Partner
as compared to its limited liability under the Delaware Act or cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the sole purpose of such
conversion, merger, or conveyance is to effect a mere change in the legal form
of the Partnership into another limited liability entity and (iii) the General
Partner determines that the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.
(d)    Additionally, notwithstanding anything else contained in this ‎Article
XIV or in this Agreement, the General Partner is permitted, without Limited
Partner approval, to merge or consolidate the Partnership with or into another
limited liability entity if (i) the General Partner has received an Opinion of
Counsel that the merger or consolidation, as the case may be, would not result
in the loss of the limited liability of any Limited Partner under the laws of
the jurisdiction governing the other limited liability entity (if that
jurisdiction is not Delaware) as compared to its limited liability under the
Delaware Act or cause the Partnership to be treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not previously treated as such), (ii) the merger or
consolidation would not result in an amendment to this Agreement, other than any
amendments that could be adopted pursuant to ‎Section 13.1, (iii) the
Partnership is the Surviving Business Entity in such merger or consolidation,
(iv) each Unit and Preferred Unit outstanding immediately prior to the effective
date of the merger or consolidation is to be an identical Unit or Preferred
Unit, as applicable, of the Partnership after the effective date of the merger
or consolidation, and (v) the number of Partnership Interests to be issued by
the Partnership in such merger or consolidation does not exceed 20% of the
Partnership Interests (other than Incentive Distribution Rights) Outstanding
immediately prior to the effective date of such merger or consolidation.
(e)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this ‎Article XIV may (i) effect
any amendment to this Agreement or (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this ‎Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.

Section 14.4    Certificate of Merger or Certificate of Conversion.
Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or the Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion or other filing, as applicable, shall be
executed and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.



Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the merger:


104

--------------------------------------------------------------------------------




(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and may be pursued by such
creditors and obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
partners without any need for substitution of parties; and
(vi)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the


105

--------------------------------------------------------------------------------




plan of conversion shall be so converted, and Partners shall be entitled only to
the rights provided in the Plan of Conversion.



ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS



Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 90% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option, to purchase all, but not less than all, of such Limited Partner
Interests of such class then Outstanding held by Persons other than the General
Partner and its Affiliates, at the greater of (x) the Current Market Price as of
the date three Business Days prior to the date that the notice described in
‎Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in ‎Section 15.1(b) is mailed. Notwithstanding the foregoing, if, at any time,
the General Partner and its Affiliates hold less than 70% of the total Limited
Partner Interests of any class then Outstanding then, from and after that time,
the General Partner’s right set forth in this ‎Section 15.1(a) shall be
exercisable if the General Partner and its Affiliates subsequently hold more
than 80% of the total Limited Partner Interests of such class. Notwithstanding
the foregoing, the repurchase right described in this ‎Article XV shall not
apply to Series A Preferred Units or Series B Preferred Units.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to ‎Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent notice of such election to purchase (the “Notice of
Election to Purchase”) and shall cause the Transfer Agent to mail a copy of such
Notice of Election to Purchase to the Record Holders of Limited Partner
Interests of such class (as of a Record Date selected by the General Partner),
together with such information as may be required by law, rule or regulation, at
least 10, but not more than 60, days prior to the Purchase Date. Such Notice of
Election to Purchase shall also be filed and distributed as may be required by
the Commission or any National Securities Exchange on which such Limited Partner
Interests are listed. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with ‎Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests, in the case of Limited Partner
Interests evidenced by Certificates, or instructions agreeing to such redemption
in exchange for payment, at such office or offices of the Transfer Agent as the
Transfer Agent may specify, or as may be required by any National Securities
Exchange on which such Limited Partner Interests are listed. Any such Notice of
Election to Purchase mailed to a Record Holder of Limited Partner Interests at
his address as reflected in the Register shall be conclusively


106

--------------------------------------------------------------------------------




presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase Date, the General Partner, its Affiliate or
the Partnership, as the case may be, shall deposit with the Transfer Agent or
exchange agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
‎Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate or redemption instructions shall not have been surrendered for
purchase or provided, respectively, all rights of the holders of such Limited
Partner Interests (including any rights pursuant to ‎Article IV, ‎Article V,
‎Article VI, and ‎Article XII) shall thereupon cease, except the right to
receive the purchase price (determined in accordance with ‎Section 15.1(a)) for
Limited Partner Interests therefor, without interest, upon surrender to the
Transfer Agent of the Certificates representing such Limited Partner Interests,
in the case of Limited Partner Interests evidenced by Certificates, or
instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, in the Register, and the
General Partner or any Affiliate of the General Partner, or the Partnership, as
the case may be, shall be deemed to be the Record Holder of all such Limited
Partner Interests from and after the Purchase Date and shall have all rights as
the Record Holder of such Limited Partner Interests (including all rights as
owner of such Limited Partner Interests pursuant to ‎Article IV, ‎Article V,
‎Article VI and ‎Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this ‎Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in ‎Section
15.1(a), therefor, without interest thereon, in accordance with procedures set
forth by the General Partner.



ARTICLE XVI

SERIES A PERPETUAL PREFERRED UNITS

Section 16.1    Designation.
A series of Preferred Units to be known as “10% Series A Fixed-to-Floating
Non-Cumulative Redeemable Perpetual Preferred Units” is hereby designated and
created. Each Series A Preferred Unit shall be identical in all respects to
every other Series A Preferred Unit. Each Series A Preferred Unit represents a
perpetual equity interest in the Partnership and shall not give rise to a claim
by the holder thereof for payment of a principal amount at any particular date.



Section 16.2    Series A Preferred Units.
(a)    The authorized number of Series A Preferred Units shall be unlimited. Any
Series A Preferred Units that are redeemed, purchased or otherwise acquired by
the Partnership shall be cancelled.


107

--------------------------------------------------------------------------------




(b)    The Series A Preferred Units may be evidenced by Certificates in such
form as the General Partner may approve and, subject to the satisfaction of (i)
any applicable legal or regulatory requirements and (ii) any applicable
contractual requirements governing the transfer by a Series A Holder of Series A
Preferred Units, may be assigned or transferred in a manner identical to the
assignment and transfer of other Partnership Interests; unless and until the
General Partner determines to assign the responsibility to another Person, the
General Partner will act as the registrar and Transfer Agent for the Series A
Preferred Units. Any Certificates evidencing Series A Preferred Units shall be
separately identified and shall not bear the same CUSIP number, if any, as the
Certificates evidencing Common Units or Series B Preferred Units.



Section 16.3    Distributions.
(a)    Except as otherwise provided herein, distributions on each Series A
Preferred Unit shall accrue at the Series A Distribution Rate in each Quarter
from and including the Series A Original Issue Date or the first day of each
succeeding Quarter to and including the last day of each such Quarter.
Distributions on each Series A Preferred Unit are not mandatory and, in the
event distributions are not declared on Series A Preferred Units for payment for
any Quarter, then such distribution shall not be cumulative and shall not accrue
and be payable. Subject to the Delaware Act and other applicable law, Series A
Holders shall be entitled to receive Series A Distributions from time to time at
the Series A Distribution Rate per Series A Preferred Unit, when, as, and if
declared by the General Partner commencing with the Quarter ending March 31,
2016. Distributions, to the extent declared by the General Partner to be paid by
the Partnership in accordance with this ‎Section 16.3, shall be paid each
Quarter on the Series A Distribution Payment Date to Series A Holders on the
Record Date selected by the General Partner for the applicable Series A
Distribution (the “Series A Distribution Record Date”), and, unless otherwise
determined by the General Partner, shall be deemed to have been paid out of
Available Cash with respect to the Quarter immediately preceding the Quarter in
which such distribution was made. Series A Distributions for any Quarter in the
Fixed Rate Period shall be payable based on a 360-day year consisting of twelve
30-day months. Series A Distributions for any Quarter in the Floating Rate
Period shall be payable based on a 360-day year consisting of twelve 30-day
months. All Series A Distributions payable by the Partnership pursuant to this
‎Section 16.3 shall be payable without regard to income of the Partnership and
shall be treated for federal income tax purposes as guaranteed payments for the
use of capital under Section 707(c) of the Code.
(b)    Not later than 5:00 p.m., New York City time, on each Series A
Distribution Payment Date, the Partnership shall pay those Series A
Distributions, if any, that shall have been declared by the General Partner to
Series A Holders on the Series A Distribution Record Date. So long as the Series
A Preferred Units are held of record by the Depositary or a nominee of the
Depositary, declared Series A Distributions shall be paid to the Depositary in
same-day funds on each Series A Distribution Payment Date. No distribution shall
be declared or paid or set apart for payment on any Junior Securities with
respect to any Quarter unless full distributions have been or contemporaneously
are being paid or provided for on all Outstanding Series A Preferred Units and
any Parity Securities for such Quarter. If less than all distributions payable
with respect to all Series A Preferred Units and any Parity Securities are paid,
any partial payment shall be made pro rata (treating any distributions on Parity
Securities paid in units of Parity Securities as being equivalent


108

--------------------------------------------------------------------------------




to a cash payment) with respect to the Series A Preferred Units and any Parity
Securities entitled to a distribution payment at such time in proportion to the
aggregate amounts remaining due in respect of such Series A Preferred Units and
Parity Securities at such time. No Junior Securities shall be purchased,
redeemed or otherwise acquired for consideration by the Partnership unless full
distributions (whether or not such distributions shall have been declared) for
each Quarter since the Series A Original Issue Date have been or
contemporaneously are being paid or provided for on all outstanding Series A
Preferred Units during any Quarter.
(c)    LIBOR for each Quarter during the Floating Rate Period (“Three-Month
LIBOR”) shall be determined by the Calculation Agent, as of the applicable LIBOR
Determination Date, and shall be the rate (expressed as an annual percentage)
for deposits in U.S. dollars for a three-month period as appears on Bloomberg,
L.P. page US0003M, as set by the British Bankers Association at 11:00 a.m.
(London time) on such LIBOR Determination Date. If the appropriate page is
replaced or service ceases to be available, the General Partner, acting
reasonably, may select another page or service displaying the appropriate rate.



Section 16.4    Series A Change of Control.
(a)    Subject to ‎Section 16.4(d), upon the occurrence of a Series A Change of
Control that occurs while Series A Preferred Units are Outstanding, each Series
A Holder shall have the right to convert (a “Series A Change of Control
Conversion”) such number of Series A Preferred Units held by such Series A
Holder on the Series A Change of Control Conversion Date as such Series A Holder
may elect in accordance with ‎Section 16.4(g) into a number of Common Units per
Series A Preferred Units that is an amount equal to the Series A Conversion
Ratio (such number of Common Units, the “Series A Common Unit Conversion
Consideration”). The “Series A Change of Control Conversion Date” shall be the
date fixed by the General Partner, in its sole discretion, as the date the
Series A Preferred Units are to be converted to Conversion Common Units. Such
Series A Change of Control Conversion Date shall be a Business Day that is no
fewer than 20 days nor more than 35 days from the date on which the Partnership
provides the notice to Series A Holders pursuant to ‎Section 16.4(e).
(b)    Subject to ‎Section 5.5, the “Series A Conversion Ratio” shall be
calculated as the lesser of: (i) the quotient obtained by dividing (x) the
Series A Liquidation Preference as of 5:00 p.m., New York City time, on the
Business Day immediately preceding the Series A Change of Control Conversion
Date (unless the Series A Change of Control Conversion Date is after a Record
Date for a Series A Distribution and prior to the corresponding payment of such
distribution, in which case any such declared and unpaid distribution will be
excluded from this amount) by (y) the Common Unit Price, and (ii) 6.5703 (the
“Unit Cap”); provided that the amounts in Section 16.4(b)(i) and Section
16.4(b)(ii) shall be subject to pro rata adjustments for any Unit splits
(including those effected pursuant to a distribution of Common Units),
subdivisions, combinations or distributions (in each case, a “Unit Split”) with
respect to Common Units. The adjusted Unit Cap as the result of a Unit Split
will be the number of Common Units that is equal to the product obtained by
multiplying (i) the Unit Cap in effect immediately prior to the Unit Split by
(ii) a fraction, (a) the numerator of which is the number of Common Units
outstanding after giving effect to the Unit


109

--------------------------------------------------------------------------------




Split and (b) the denominator of which is the number of Common Units outstanding
immediately prior to the Unit Split.
(c)    In the case of a Series A Change of Control pursuant to which Common
Units will be converted into cash, securities or other property or assets
(including any combination thereof) (“Alternative Conversion Consideration”),
each Series A Holder electing to participate in the Series A Change of Control
Conversion will receive upon conversion of the Series A Preferred Units elected
by such holder the kind and amount of such Alternative Conversion Consideration
on a per Unit basis which such holder would have owned or been entitled to
receive upon the Series A Change of Control had such holder held a number of
Common Units equal to the Series A Common Unit Conversion Consideration
immediately prior to the effective time of the Series A Change of Control;
provided, that, if the holders of Common Units have the opportunity to elect the
form of consideration to be received in such Series A Change of Control, the
consideration that the Series A Holders electing to participate in the Series A
Change of Control Conversion will receive will be the form and proportion of the
aggregate consideration elected by the holders of Common Units who participate
in the determination (based on the weighted average of elections) and will be
subject to any limitations to which all holders of Common Units are subject,
including, without limitation, pro rata reductions applicable to any portion of
the consideration payable in the Series A Change of Control. No fractional Units
will be issued upon the conversion of the Series A Preferred Units. Instead, the
Partnership shall pay the cash value of such fractional Units.
(d)    Notwithstanding anything to the contrary in this Agreement, if prior to
the Series A Change of Control Conversion Date, a Redeeming Party provides
notice of its election to purchase Series A Preferred Units pursuant to ‎Section
16.6 of this Agreement, Series A Holders shall not have any right to convert the
Series A Preferred Units that the Redeeming Party has elected to purchase, and
any Series A Preferred Units subsequently selected for purchase that have been
tendered for conversion shall be purchased on the Series A Redemption Date
instead of converted on the Series A Change of Control Conversion Date.
(e)    Within 30 days following the occurrence of a Series A Change of Control,
the Partnership (or a third party with its prior written consent) shall provide
to Series A Holders a notice of occurrence of the Series A Change of Control
that describes the resulting Series A Change of Control Conversion Right and
states: (i) the events constituting the Series A Change of Control; (ii) the
date of the Series A Change of Control; (iii) the Series A Change of Control
Conversion Date; (iv) the last date on which the Series A Holders may exercise
their Series A Change of Control Conversion Right; (v) the method and period for
calculating the Series A Common Unit Conversion Consideration; (vi) that if,
prior to the Series A Change of Control Conversion Date, a Redeeming Party
provides notice of its election to purchase Series A Preferred Units pursuant to
‎Section 16.6 of this Agreement, Series A Holders shall not have any right to
convert the Series A Preferred Units that the Redeeming Party has elected to
purchase, and any Series A Preferred Units subsequently selected for purchase
that have been tendered for conversion shall be purchased on the Series A
Redemption Date instead of converted on the Series A Change of Control
Conversion Date; (vii) if applicable, the type and amount of Alternative
Conversion Consideration entitled to be received per Series A Preferred Unit;
(viii) the name and address of the Paying Agent; and (ix) the procedures that
the Series A Holders must follow to exercise the Series A Change of Control
Conversion Right.


110

--------------------------------------------------------------------------------




(f)    The Partnership (or a third party with its prior written consent) will
issue a press release for publication through a news or press organization that
is reasonably expected to broadly disseminate the relevant information to the
public, or post notice on the website of the Partnership, in any event prior to
the opening of business on the first Business Day following any date on which
the Partnership (or a third party with its prior written consent) provides the
notice described above to the Series A Holders.
(g)    Each Series A Holder electing to participate in the Series A Change of
Control Conversion will be required prior to the close of business on the third
Business Day preceding the Series A Change of Control Conversion Date, to notify
the Partnership in writing of the number of Series A Preferred Units held by
such Series A Holder on the Series A Change of Control Conversion Date that such
holder elects to be converted in the Series A Change of Control Conversion and
otherwise to comply with any applicable procedures of the Depositary for
effecting the conversion. The failure of any Series A Holder to timely deliver a
written notice in accordance with the immediately preceding sentence (or the
delivery by a Series A Holder of a timely notice of exercise for only a portion,
but not all, of the Series A Preferred Units held by such Series A Holder) shall
constitute an election by such Series A Holder to not participate in the Series
A Change of Control Conversion (or to not participate in the Series A Change of
Control Conversion as to the portion of the Series A Preferred Units held by
such Series A Holder as to which a timely notice of exercise was not delivered).
(h)    Upon conversion, the rights of such participating Series A Holder as a
holder of the Series A Preferred Units shall cease with respect to such
converted Series A Preferred Units, and such Person shall continue to be a
Partner and have the rights of a holder of Common Units under this Agreement
with respect to its Conversion Common Units. Each Series A Preferred Unit shall,
upon its Series A Change of Control Conversion Date, be deemed to be transferred
to, and cancelled by, the Partnership in exchange for the issuance of the
Conversion Common Units.
(i)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Conversion
Common Units. However, the participating Series A Holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Conversion Common Units in a name other than such Series A Holder’s
name. The Transfer Agent may refuse to reflect the notation of book entry (or
the issuance of a Certificate) for Common Units being issued in a name other
than the Series A Holder’s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the Series A Holder’s name. Nothing herein
shall preclude any tax withholding required by law or regulation.
(j)    The Partnership shall comply with all applicable securities laws
regulating the offer and delivery of any Conversion Common Units and, if the
Common Units are then listed or quoted on a National Securities Exchange or
other market, shall list or cause to have quoted and keep listed and quoted the
Conversion Common Units to the extent permitted or required by the rules of such
exchange or market.
(k)    Notwithstanding anything herein to the contrary, nothing herein shall
give to any Series A Holder any rights as a creditor in respect of its right to
conversion.


111

--------------------------------------------------------------------------------




(l)    The holder of a Conversion Common Unit shall not be issued a Common Unit
Certificate pursuant to ‎Section 4.1 and shall not be permitted to transfer its
Conversion Common Unit to a Person that is not an Affiliate of the holder until
such time as the Partnership determines, based on advice of counsel, that a
Conversion Common Unit should have, as a substantive matter, like intrinsic
economic and U.S. federal income tax characteristics, in all material respects,
to the intrinsic economic and U.S. federal income tax characteristics of a
Common Unit then Outstanding. In connection with the condition imposed by this
Section 16.4‎(l), the Partnership shall take whatever steps are required to
provide economic uniformity to the Conversion Common Unit in preparation for a
transfer of such Conversion Common Unit, including the application of ‎Section
6.1(d)(xi); provided, however, that no such steps may be taken that would have a
material adverse effect on the Unitholders holding Common Units represented by
Common Unit Certificates.



Section 16.5    Voting Rights.
(a)    Notwithstanding anything to the contrary in this Agreement, the Series A
Preferred Units shall have no voting, consent or approval rights except as set
forth in this ‎Section 16.5 or as otherwise required by the Delaware Act.
(b)    
(i)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66⅔% of the Outstanding Series A Preferred Units, voting as a single
class, no amendment to this Agreement shall be adopted that would or could
reasonably be expected to have a material adverse effect on the rights,
preferences, obligations or privileges of the Series A Preferred Units.
(ii)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66⅔% of the class composed of the Outstanding Series A Preferred
Units and the holders of any other Outstanding Series B Preferred Units and
Outstanding Other Preferred Units, voting as a single class, the Partnership
shall not (x) create or issue any Parity Securities (other than Series B
Preferred Units or any Other Preferred Units issued upon conversion of the
Series A Preferred Units pursuant to ‎Section 16.12 hereof) with proceeds in an
aggregate amount in excess of $700.0 million (y) create or issue any Senior
Securities.
(iii)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have (x) received the affirmative vote or consent of the
holders of at least 66⅔% of the class composed of the Outstanding Series A
Preferred Units and the holders of any other Outstanding Series B Preferred
Units and Outstanding Other Preferred Units, voting together as a single class,
or (y) agreed to purchase the Series A Preferred Units in accordance with
‎Section 16.6, the Partnership shall not effect an Article XIV Merger; provided
that such agreement can be conditioned on the Article XIV Merger.


112

--------------------------------------------------------------------------------




(c)    For any matter described in this ‎Section 16.5 in which the Series A
Holders are entitled to vote as a class (whether separately or together with the
holders of any Parity Securities), such Series A Holders shall be entitled to
one vote per Series A Preferred Unit.



Section 16.6    Optional Redemption; Redemption Upon a NYSE Event, Series A
Change of Control, Article XIV Merger or Rating Event.
(a)    At any time, and from time to time, (v) on or after a NYSE Event with
respect to the Series A Preferred Units, (w) on or after February 18, 2021, (x)
upon a Series A Change of Control within 120 days after the first date on which
such Series A Change of Control occurred, (y) upon an Article XIV Merger within
120 days after the first date on which such Article XIV Merger occurred or (z)
upon the occurrence of, or any time following the occurrence of, a Rating Event,
the Partnership or a third party with the prior written consent of the
Partnership (such party in clause (v), (w), (x), (y) or (z), as applicable, the
“Redeeming Party”) shall have the right, at its option, subject to the Delaware
Act and other applicable law, to purchase the Series A Preferred Units (except
with respect to a purchase pursuant to clause (v), for which the Partnership or
a third party must purchase the Series A Preferred Units), in whole or in part
(except with respect to a purchase pursuant to clause (v) and (z), for which the
Partnership or a third party must (with respect to clause (v)) or may (with
respect to clause (z)) purchase in whole but not in part), from any source of
funds legally available for such purpose. Any purchase pursuant to this ‎Section
16.6 shall be subject to compliance with the provisions of the documents
governing the Partnership’s Existing Indebtedness and any other agreements
governing the Partnership’s future or existing outstanding indebtedness. Any
such purchase shall occur on a date set by the Redeeming Party (the “Series A
Redemption Date”); provided that in the case of clause (v), the Series A
Redemption Date shall be no more than 120 days after the date of occurrence of
such NYSE Event. Notwithstanding anything to the contrary herein, (i) the Series
A Redemption Date may be on the date of the Series A Change of Control or
Article XIV Merger, and any purchase pursuant to this ‎Section 16.6 may be made
simultaneously with the Series A Change of Control or Article XIV Merger, as
applicable, and (ii) if, pursuant to clause (y) above, the Partnership does not
survive such Article XIV Merger, the Series A Redemption Date shall be the
effective date of the Article XIV Merger.
(b)    Subject to the Delaware Act, the Redeeming Party shall effect any such
purchase pursuant to this ‎Section 16.6 by paying on such Series A Redemption
Date cash for each Series A Preferred Unit to be purchased equal to $25.50 per
Series A Preferred Unit plus an amount equal to all unpaid distributions thereon
(whether or not such distributions shall have been declared) from the Series A
Original Issue Date to the Series A Redemption Date (the “Series A Redemption
Price”). So long as the Series A Preferred Units are held of record by the
Depositary or a nominee of the Depositary, the Series A Redemption Price shall
be paid by the Paying Agent to the Depositary on the Series A Redemption Date.
(c)    The Redeeming Party shall give notice in accordance with ‎Section 16.9 of
its election (or in the case of clause (v) of Section 16.6(a), its obligation)
to purchase Series A Preferred Units pursuant to this ‎Section 16.6 not less
than 30 days and not more than 60 days before the scheduled Series A Redemption
Date, to the Series A Holders of any Series A Preferred Units to be purchased as
such Series A Holders’ names appear (as of 5:00 p.m. New York City time on the
Business Day


113

--------------------------------------------------------------------------------




next preceding the day on which notice is given) on the books of the Transfer
Agent at the address of such Series A Holders shown therein. Such notice (the
“Series A Redemption Notice”) shall state: (i) the Series A Redemption Date,
(ii) the number of Series A Preferred Units to be purchased and, if fewer than
all Outstanding Series A Preferred Units are to be purchased, the number (and,
in the case of Units in certificated form, the identification) of Units to be
purchased from such Series A Holder, (iii) the Series A Redemption Price, (iv)
the place where any Series A Preferred Units in certificated form are to be
purchased and shall be presented and surrendered for payment of the Series A
Redemption Price therefor, (v) whether the purchase is conditioned upon the
consummation of a Series A Change of Control or Article XIV Merger and (vi) that
distributions on the Series A Preferred Units to be purchased shall cease to
accumulate from and after such Series A Redemption Date. The Redeeming Party may
give the Series A Redemption Notice in advance of a Series A Change of Control
or Article XIV Merger if a definitive agreement is in place for the Series A
Change of Control or Article XIV Merger at the time of giving the Series A
Redemption Notice and such purchase may be conditioned on the consummation of
the Series A Change of Control or the Article XIV Merger.
(d)    If the Redeeming Party elects to purchase fewer than all of the
Outstanding Series A Preferred Units pursuant to clause (w), (x) or (y) of
Section 16.6‎(b), the number of Series A Preferred Units to be purchased shall
be determined by the Redeeming Party, and such Series A Preferred Units shall be
purchased by such method of selection as the Depositary (or, in the case of any
certificated Series A Preferred Units, the General Partner) shall determine,
either Pro Rata or by lot, with adjustments to avoid purchase of fractional
Series A Preferred Units. So long as all Series A Preferred Units are held of
record by the Depositary or a nominee of the Depositary, the Redeeming Party
shall give notice, or cause notice to be given, to the Depositary of the number
of Series A Preferred Units to be purchased, and the Depositary shall determine
the number of Series A Preferred Units to be purchased from the account of each
of its participants holding such Series A Preferred Units in its participant
account. Thereafter, each participant shall select the number of Series A
Preferred Units to be purchased from each such beneficial owner for whom it acts
(including the participant, to the extent it holds Series A Preferred Units for
its own account). The Series A Preferred Units not purchased shall remain
Outstanding and entitled to all the rights and preferences provided in this
‎Article XVI.
(e)    If the Redeeming Party gives a Series A Redemption Notice, the Redeeming
Party shall deposit with the Paying Agent funds sufficient to purchase the
Series A Preferred Units as to which such Series A Redemption Notice shall have
been given, no later than 10:00 a.m. New York City time on the Series A
Redemption Date, and the Redeeming Party shall give the Paying Agent irrevocable
instructions and authority to pay the Series A Redemption Price to the Series A
Holders to be purchased upon surrender or deemed surrender (which shall occur
automatically if the Certificate representing such Series A Preferred Units is
issued in the name of the Depositary or its nominee) of the Certificates
therefor as set forth in the Series A Redemption Notice. If the Series A
Redemption Notice shall have been given, then from and after the Series A
Redemption Date, unless the Redeeming Party defaults in providing funds
sufficient for such purchase at the time and place specified for payment
pursuant to the Series A Redemption Notice or, unless the purchase is
conditioned on the Series A Change of Control or the Article XIV Merger and such
Series A Change of Control or Article XIV Merger does not occur, all Series A
Distributions on such Series A Preferred Units to be purchased shall cease to
accumulate and all rights of holders of such Series A Preferred


114

--------------------------------------------------------------------------------




Units with respect to such Series A Preferred Units shall cease, except the
right to receive the Series A Redemption Price, including any amount equal to
accumulated and unpaid distributions to the Series A Redemption Date (whether or
not declared), and such Series A Preferred Units shall not thereafter be
transferred on the books of the Transfer Agent or be deemed to be Outstanding
for any purpose whatsoever. The Redeeming Party shall be entitled to receive
from the Paying Agent the interest income, if any, earned on such funds
deposited with the Paying Agent (to the extent that such interest income is not
required to pay the Series A Redemption Price of the Series A Preferred Units to
be purchased), and the holders of any Series A Preferred Units so purchased
shall have no claim to any such interest income. Any funds deposited with the
Paying Agent hereunder by the Redeeming Party for any reason, including purchase
of Series A Preferred Units, that remain unclaimed or unpaid after two years
after the applicable Series A Redemption Date or other payment date, shall be,
to the extent permitted by law, repaid to the Redeeming Party upon its written
request, after which repayment the Series A Holders entitled to such purchase or
other payment shall have recourse only to the Redeeming Party. Notwithstanding
any Series A Redemption Notice, there shall be no purchase of any Series A
Preferred Units called for purchase until funds sufficient to pay the full
Series A Redemption Price of such Series A Preferred Units shall have been
deposited by the Redeeming Party with the Paying Agent.
(f)    Any Series A Preferred Units that are purchased or otherwise acquired by
the Redeeming Party shall be canceled. If only a portion of the Series A
Preferred Units represented by a Certificate shall have been called for
purchase, upon surrender of the Certificate to the Paying Agent (which shall
occur automatically if the Certificate representing such Series A Preferred
Units is registered in the name of the Depositary or its nominee), the
Partnership shall issue and the Paying Agent shall deliver to the Series A
Holders a new Certificate (or adjust the applicable book-entry account)
representing the number of Series A Preferred Units represented by the
surrendered Certificate that have not been called for purchase.



Section 16.7    No Sinking Fund.
The Series A Preferred Units shall not have the benefit of any sinking fund.



Section 16.8    Record Holders.
To the fullest extent permitted by applicable law, the Partnership, the Transfer
Agent and the Paying Agent may deem and treat any Series A Holder as the true,
lawful and absolute owner of the applicable Series A Preferred Units for all
purposes, and, to the fullest extent permitted by law, neither the Partnership,
the Transfer Agent nor the Paying Agent shall be affected by any notice to the
contrary.



Section 16.9    Notices.
All notices or other communications in respect of the Series A Preferred Units
shall be sufficiently given (i) if given in writing in the English language and
either delivered in person or


115

--------------------------------------------------------------------------------




sent by first class mail, postage prepaid at the address shown in the Register
for each Series A Holder or, in the case of the initial Series A Holder, the
address set forth below:
CenterPoint Energy, Inc.
1111 Louisiana Street
Houston, Texas 77002
Attention: Dana O’Brien
Facsimile: (713) 207-0141
with a copy, which shall not constitute notice, to:
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, Texas 77002
Attention: David Elder
Facsimile: (713) 236-0822
or (ii) if given in such other manner as may be permitted in this ‎Article XVI,
this Agreement or by applicable law. Any notice or other communication given to
a holder of a Series A Preferred Unit in book-entry form shall be given in the
manner prescribed by the Depositary, notwithstanding any contrary indication
herein.



Section 16.10    Other Rights; Liquidation Preference.
The Series A Preferred Units shall not have any voting powers, preferences or
relative, participating, optional or other special rights, or qualifications,
limitations or restrictions thereof, other than as set forth in this ‎Article
XVI or as required by applicable law. Notwithstanding anything to the contrary
in this Agreement, but subject to the Delaware Act and other applicable law, in
the event of any liquidation, dissolution or winding up of the Partnership or
the sale or disposition of all or substantially all of the assets of the
Partnership, either voluntary or involuntary, the Record Holders holding
Preferred Units shall be entitled to be paid, or have the Partnership declare
and set apart for payment, out of the assets of the Partnership available for
distribution to the Partners or any assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Junior Securities, any unpaid Series A Distributions and the
positive value in each such Record Holder’s Capital Account in respect of such
Series A Preferred Units.



Section 16.11    Reserved.



Section 16.12    Series A Non-Affiliate Transfers; Conversion to Series B
Preferred Units or Other Preferred Units.
(a)    Any Series A Preferred Units (i) held by a Series A Non-Affiliate on the
day immediately following the second anniversary of the Series A Original Issue
Date or (ii) acquired


116

--------------------------------------------------------------------------------




by a Series A Non-Affiliate pursuant to a Series A Non-Affiliate Transfer after
the second anniversary of the Series A Original Issue Date (such dates in
clauses (i) and (ii), a “Series B Conversion Date”) shall automatically, on such
Series B Conversion Date subject to ‎Section 16.12(e), without any action by
such Series A Non-Affiliate, convert into a number of Series B Preferred Units
equal to the number of Series A Preferred Units held or acquired, as applicable,
by such Series A Non-Affiliate on such Series B Conversion Date (a “Series A
Non-Affiliate Conversion”). Such Series B Preferred Units shall have the terms,
rights and preferences as set forth in ‎Article XVII. No Series A Preferred
Units shall be converted to Series B Preferred Units prior to a Series B
Conversion Date and other than pursuant to this ‎Section 16.12.
(b)    A Series A Holder shall deliver as promptly as practicable written notice
to the Partnership of any Series A Non-Affiliate Transfer identifying the
transferee, the address of the transferee, the number of Series A Preferred
Units transferred and the date of the transfer.
(c)    In the event of a Series A Non-Affiliate Conversion, the Partnership
shall deliver as promptly as practicable written notice to each Series A
Non-Affiliate specifying: (i) the Series B Conversion Date, (ii) the number of
Series B Preferred Units to be issued in respect of each Series A Preferred Unit
that is converted and (iii) the place or places where certificates for such
Series A Preferred Units are to be surrendered for issuance of certificates
representing Series B Preferred Units. Each certificate representing a Series A
Preferred Unit surrendered in a Series A Non-Affiliate Conversion shall be
accompanied by instruments of transfer, in form satisfactory to the Partnership,
duly executed by the Series A Transferor or such transferor’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax in
accordance with ‎Section 4.5(b).
(d)    Any Series A Non-Affiliate Conversion shall be deemed to have been
effected at the close of business on the applicable Series B Conversion Date. At
such time: (i) the Series A Non-Affiliate in whose name any certificate or
certificates for Series B Preferred Units shall be issuable upon such Series A
Non-Affiliate Conversion shall be deemed to have become the Record Holder of the
Series B Preferred Units represented thereby at such time; (ii) such Series A
Preferred Units so converted shall no longer be deemed to be outstanding, and
(iii) if the Series A Non-Affiliate Conversion is a result of a Series A
Non-Affiliate Transfer, all rights of the Series A Transferor with respect to
such Series A Preferred Units shall immediately terminate; provided, however,
(A) that if such Series A Non-Affiliate Transfer occurs after a Series A
Distribution Record Date but before the corresponding Series A Distribution
Payment Date, such Series A Transferor shall be entitled to any Series A
Distributions on such Series A Preferred Units paid on such Series A
Distribution Payment Date, and (B) if such Series A Non-Affiliate Transfer
occurs before a Series A Distribution Record Date, any Series A Non-Affiliate
transferee who holds Series B Preferred Units as a result of such Series A
Non-Affiliate Conversion on the Series A Distribution Record Date shall be
entitled to any Series A Distribution on such Series A Preferred Units payable
on such Series A Distribution Payment Date as a result of the fact that such
Series B Distributions shall accrue from the immediately preceding Quarter in
accordance with ‎Section 17.3(a)(ii).
(e)    Notwithstanding ‎Section 16.12(a), each time that (i) the Partnership is
required to issue Series B Preferred Units pursuant to this ‎Section 16.12 (such
issuance, a “New Series B Issuance”), (ii) other Series B Preferred Units
previously issued pursuant to this ‎Section 16.12 remain Outstanding and (iii)
at the time of the New Series B Issuance, the Partnership is in Arrears


117

--------------------------------------------------------------------------------




with respect to any previously issued Series B Preferred Units, then the General
Partner shall (a) adopt an amendment to this Agreement to provide for a new
series of Preferred Units (the “Other Preferred Units”), such Other Preferred
Units to have the same rights and preferences as the Series B Preferred Units
except that the distributions for such Other Preferred Units will accumulate
from the date of issuance of such Other Preferred Units and (b) in lieu of
issuing Series B Preferred Units in the New Series B Issuance, the Partnership
shall issue Other Preferred Units in an amount equal to the number of Series B
Preferred Units that would have otherwise been issued in such New Series B
Issuance pursuant to ‎Section 16.12(a). Any Other Preferred Units to be issued
pursuant to any amendment to the Agreement pursuant to this ‎Section 16.12(e)
shall be Parity Securities.



ARTICLE XVII
SERIES B PERPETUAL PREFERRED UNITS

Section 17.1    Designation.
A series of Preferred Units to be known as “10% Series B Fixed-to-Floating
Cumulative Redeemable Perpetual Preferred Units” is hereby designated and
created. Each Series B Preferred Unit shall be identical in all respects to
every other Series B Preferred Unit, except as to the respective dates from
which Series B Distributions may begin accruing, to the extent such dates may
differ. Each Series B Preferred Unit represents a perpetual equity interest in
the Partnership and shall not give rise to a claim by the holder thereof for
payment of a principal amount at any particular date.



Section 17.2    Series B Preferred Units.
(a)    The authorized number of Series B Preferred Units shall be unlimited. Any
Series B Preferred Units that are redeemed, purchased or otherwise acquired by
the Partnership shall be cancelled.
(b)    The Series B Preferred Units may be evidenced by Certificates in such
form as the General Partner may approve and, subject to the satisfaction of (i)
any applicable legal or regulatory requirements and (ii) any applicable
contractual requirements governing the transfer by a Series B Holder of Series B
Preferred Units, may be assigned or transferred in a manner identical to the
assignment and transfer of other Partnership Interests; unless and until the
General Partner determines to assign the responsibility to another Person, the
General Partner will act as the registrar and Transfer Agent for the Series B
Preferred Units. Any Certificates evidencing Series B Preferred Units shall be
separately identified and shall not bear the same CUSIP number, if any, as the
Certificates evidencing Common Units or Series A Preferred Units.



Section 17.3    Distributions.
(a)    Except as otherwise provided herein, distributions on each Series B
Preferred Unit shall be cumulative and shall accrue at the Series B Distribution
Rate in each Quarter from and including (i) the first day of the Quarter in
which the applicable Series B Conversion Date for such


118

--------------------------------------------------------------------------------




Series B Preferred Unit occurs, if such Series B Conversion Date occurs after
the Series B Distribution Record Date for the immediately preceding Quarter or,
in the case of the first Series B Conversion Date, the Series A Distribution
Record Date for the immediately preceding Quarter or (ii) the first day of the
Quarter immediately preceding the Quarter in which the applicable Series B
Conversion Date for such Series B Preferred Unit occurs, if such Series B
Conversion Date occurs before the Series B Distribution Record Date for such
preceding Quarter or, in the case of the first Series B Conversion Date, the
Series A Distribution Record Date for such preceding Quarter, and in each case,
to and including the last day of each succeeding Quarter, until such time as the
Partnership (or, in the case of ‎Section 17.6, any Redeeming Party) pays the
Series B Distribution or converts all of the Outstanding Series B Preferred
Units in accordance with ‎Section 17.4 or a Redeeming Party purchases all of the
Outstanding Series B Preferred Units in accordance with ‎Section 17.6, whether
or not such Series B Distributions shall have been declared, and distributions
shall accumulate on the amount of Series B Distributions in Arrears at the
Series B Distribution Rate. Subject to the Delaware Act and other applicable
law, Series B Holders shall be entitled to receive Series B Distributions from
time to time at the Series B Distribution Rate per Series B Preferred Unit,
when, as, and if declared by the General Partner. Distributions, to the extent
declared by the General Partner to be paid by the Partnership in accordance with
this ‎Section 17.3, shall be paid each Quarter on the Series B Distribution
Payment Date to Series B Holders on the Record Date selected by the General
Partner for the applicable Series B Distribution (the “Series B Distribution
Record Date”) (except that in the case of payments of Series B Distributions in
Arrears, the Series B Distribution Record Date with respect to such payment
shall be such date as may be designated by the General Partner in accordance
with this ‎Article XVII), and, unless otherwise determined by the General
Partner, shall be deemed to have been paid out of Available Cash with respect to
the Quarter immediately preceding the Quarter in which such distribution was
made. Series B Distributions for any Quarter in the Fixed Rate Period shall be
payable based on a 360-day year consisting of twelve 30-day months. Series B
Distributions for any Quarter in the Floating Rate Period shall be payable based
on a 360-day year consisting of twelve 30-day months. All Series B Distributions
payable by the Partnership pursuant to this ‎Section 17.3 shall be payable
without regard to income of the Partnership and shall be treated for federal
income tax purposes as guaranteed payments for the use of capital under Section
707(c) of the Code. Except in the case of payments of Series B Distributions in
Arrears, each Series B Distribution Record Date will be the same as each Series
A Distribution Date, if any.
(b)    Not later than 5:00 p.m., New York City time, on each Series B
Distribution Payment Date, the Partnership shall pay those Series B
Distributions, if any, that shall have been declared by the General Partner to
Series B Holders on the Series B Distribution Record Date. In the case of
payments of Series B Distributions in Arrears, the Series B Distribution Record
Date with respect to such payment shall be such date as may be designated by the
General Partner in accordance with this ‎Article XVII. So long as the Series B
Preferred Units are held of record by the Depositary or a nominee of the
Depositary, declared Series B Distributions shall be paid to the Depositary in
same-day funds on each Series B Distribution Payment Date or other distribution
payment date in the case of payments for Series B Distributions in Arrears. No
distribution shall be declared or paid or set apart for payment on any Junior
Securities with respect to any Quarter unless full cumulative distributions
(whether or not such distributions shall have been declared) have been or
contemporaneously are being paid or provided for on all Outstanding Series B
Preferred Units and any Parity Securities through such Quarter. No Junior
Securities shall be purchased, redeemed or


119

--------------------------------------------------------------------------------




otherwise acquired for consideration by the Partnership unless full cumulative
distributions (whether or not such distributions shall have been declared)
through such Quarter have been or contemporaneously are being paid or provided
for on all outstanding Series B Preferred Units during any Quarter. Accumulated
Series B Distributions in Arrears for any past Quarter may be declared by the
General Partner and paid on any date fixed by the General Partner, whether or
not a Series B Distribution Payment Date, to Series B Holders on the record date
for such payment, which may not be less than 10 days nor more than 60 days
before such payment date. Subject to the next succeeding sentence, if all
accumulated Series B Distributions in Arrears on all Outstanding Series B
Preferred Units and any Parity Securities shall not have been declared and paid,
or if sufficient funds for the payment thereof shall not have been set apart,
payment of accumulated distributions in Arrears shall be made in order of their
respective distribution payment dates, commencing with the earliest. If less
than all distributions payable with respect to all Series B Preferred Units and
any Parity Securities are paid, any partial payment shall be made pro rata
(treating any distributions on Parity Securities paid in units of Parity
Securities as being equivalent to a cash payment) with respect to the Series B
Preferred Units and any Parity Securities entitled to a distribution payment at
such time in proportion to the aggregate amounts remaining due in respect of
such Series B Preferred Units and Parity Securities at such time.
(c)    The Three-Month LIBOR shall be determined by the Calculation Agent, as of
the applicable LIBOR Determination Date, and shall be the rate (expressed as an
annual percentage) for deposits in U.S. dollars for a three-month period as
appears on Bloomberg, L.P. page US0003M, as set by the British Bankers
Association at 11:00 a.m. (London time) on such LIBOR Determination Date. If the
appropriate page is replaced or service ceases to be available, the General
Partner, acting reasonably, may select another page or service displaying the
appropriate rate.



Section 17.4    Series B Change of Control.
(a)    Subject to ‎Section 17.4(d), upon the occurrence of a Series B Change of
Control that occurs while Series B Preferred Units are Outstanding, each Series
B Holder shall have the right to convert (a “Series B Change of Control
Conversion”) such number of Series B Preferred Units held by such Series B
Holder on the Series B Change of Control Conversion Date as such Series B Holder
may elect in accordance with ‎Section 17.4(g) into a number of Common Units per
Series B Preferred Units that is an amount equal to the Series B Conversion
Ratio (such number of Common Units, the “Series B Common Unit Conversion
Consideration”). The “Series B Change of Control Conversion Date” shall be the
date fixed by the General Partner, in its sole discretion, as the date the
Series B Preferred Units are to be converted to Conversion Common Units. Such
Series B Change of Control Conversion Date shall be a Business Day that is no
fewer than 20 days nor more than 35 days from the date on which the Partnership
provides the notice to Series B Holders pursuant to Section 17.4‎(e).
(b)    Subject to ‎Section 5.5, the “Series B Conversion Ratio” shall be
calculated as the lesser of: (i) the quotient obtained by dividing (x) the
Series B Liquidation Preference as of 5:00 p.m., New York City time, on the
Business Day immediately preceding the Series B Change of Control Conversion
Date (unless the Series B Change of Control Conversion Date is after a Record
Date for a Series B Distribution and prior to the corresponding payment of such
distribution, in


120

--------------------------------------------------------------------------------




which case any such declared and unpaid distribution will be excluded from this
amount) by (y) the Common Unit Price, and (ii) the Unit Cap; provided that the
amounts in ‎Section 17.4(b)(i) and ‎Section 17.4(b)(ii) shall be subject to pro
rata adjustments for any Unit Splits with respect to Common Units. The adjusted
Unit Cap as the result of a Unit Split will be the number of Common Units that
is equal to the product obtained by multiplying (i) the Unit Cap in effect
immediately prior to the Unit Split by (ii) a fraction, (a) the numerator of
which is the number of Common Units outstanding after giving effect to the Unit
Split and (b) the denominator of which is the number of Common Units outstanding
immediately prior to the Unit Split.
(c)    In the case of a Series B Change of Control pursuant to which Common
Units will be converted into Alternative Conversion Consideration, each Series B
Holder electing to participate in the Series B Change of Control Conversion will
receive upon conversion of the Series B Preferred Units elected by such holder
the kind and amount of such Alternative Conversion Consideration on a per Unit
basis which such holder would have owned or been entitled to receive upon the
Series B Change of Control had such holder held a number of Common Units equal
to the Series B Common Unit Conversion Consideration immediately prior to the
effective time of the Series B Change of Control; provided, that, if the holders
of Common Units have the opportunity to elect the form of consideration to be
received in such Series B Change of Control, the consideration that the Series B
Holders electing to participate in the Series B Change of Control Conversion
will receive will be the form and proportion of the aggregate consideration
elected by the holders of Common Units who participate in the determination
(based on the weighted average of elections) and will be subject to any
limitations to which all holders of Common Units are subject, including, without
limitation, pro rata reductions applicable to any portion of the consideration
payable in the Series B Change of Control. No fractional Units will be issued
upon the conversion of the Series B Preferred Units. Instead, the Partnership
shall pay the cash value of such fractional Units.
(d)    Notwithstanding anything to the contrary in this Agreement, if prior to
the Series B Change of Control Conversion Date, a Redeeming Party provides
notice of its election to purchase Series B Preferred Units pursuant to ‎Section
17.6 of this Agreement, Series B Holders shall not have any right to convert the
Series B Preferred Units that the Redeeming Party has elected to purchase, and
any Series B Preferred Units subsequently selected for purchase that have been
tendered for conversion shall be purchased on the Series B Redemption Date
instead of converted on the Series B Change of Control Conversion Date.
(e)    Within 30 days following the occurrence of a Series B Change of Control,
the Partnership (or a third party with its prior written consent) shall provide
to Series B Holders a notice of occurrence of the Series B Change of Control
that describes the resulting Series B Change of Control Conversion Right and
states: (i) the events constituting the Series B Change of Control; (ii) the
date of the Series B Change of Control; (iii) the Series B Change of Control
Conversion Date; (iv) the last date on which the Series B Holders may exercise
their Series B Change of Control Conversion Right; (v) the method and period for
calculating the Series B Common Unit Conversion Consideration; (vi) that if,
prior to the Series B Change of Control Conversion Date, a Redeeming Party
provides notice of its election to purchase Series B Preferred Units pursuant to
‎Section 17.6 of this Agreement, Series B Holders shall not have any right to
convert the Series B Preferred Units that the Redeeming Party has elected to
purchase, and any Series B Preferred Units subsequently selected for purchase
that have been tendered for conversion shall be purchased on the Series B


121

--------------------------------------------------------------------------------




Redemption Date instead of converted on the Series B Change of Control
Conversion Date; (vii) if applicable, the type and amount of Alternative
Conversion Consideration entitled to be received per Series B Preferred Unit;
(viii) the name and address of the Paying Agent; and (ix) the procedures that
the Series B Holders must follow to exercise the Series B Change of Control
Conversion Right.
(f)    The Partnership (or a third party with its prior written consent) will
issue a press release for publication through a news or press organization that
is reasonably expected to broadly disseminate the relevant information to the
public, or post notice on the website of the Partnership, in any event prior to
the opening of business on the first Business Day following any date on which
the Partnership (or a third party with its prior written consent) provides the
notice described above to the Series B Holders.
(g)    Each Series B Holder electing to participate in the Series B Change of
Control Conversion will be required prior to the close of business on the third
Business Day preceding the Series B Change of Control Conversion Date, to notify
the Partnership in writing of the number of Series B Preferred Units held by
such Series B Holder on the Series B Change of Control Conversion Date that such
holder elects to be converted in the Series B Change of Control Conversion and
otherwise to comply with any applicable procedures of the Depositary for
effecting the conversion. The failure of any Series B Holder to timely deliver a
written notice in accordance with the immediately preceding sentence (or the
delivery by a Series B Holder of a timely notice of exercise for only a portion,
but not all, of the Series B Preferred Units held by such Series B Holder) shall
constitute an election by such Series B Holder to not participate in the Series
B Change of Control Conversion (or to not participate in the Series B Change of
Control Conversion as to the portion of the Series B Preferred Units held by
such Series B Holder as to which a timely notice of exercise was not delivered).
(h)    Upon conversion, the rights of such participating Series B Holder as a
holder of the Series B Preferred Units shall cease with respect to such
converted Series B Preferred Units, and such Person shall continue to be a
Partner and have the rights of a holder of Common Units under this Agreement
with respect to its Conversion Common Units. Each Series B Preferred Unit shall,
upon its Series B Change of Control Conversion Date, be deemed to be transferred
to, and cancelled by, the Partnership in exchange for the issuance of the
Conversion Common Units.
(i)    The Partnership shall pay any documentary, stamp or similar issue or
transfer taxes or duties relating to the issuance or delivery of Conversion
Common Units. However, the participating Series B Holder shall pay any tax or
duty which may be payable relating to any transfer involving the issuance or
delivery of Conversion Common Units in a name other than such Series B Holder’s
name. The Transfer Agent may refuse to reflect the notation of book entry (or
the issuance of a Certificate) for Common Units being issued in a name other
than the Series B Holder’s name until the Transfer Agent receives a sum
sufficient to pay any tax or duties which will be due because the Common Units
are to be issued in a name other than the Series B Holder’s name. Nothing herein
shall preclude any tax withholding required by law or regulation.
(j)    The Partnership shall comply with all applicable securities laws
regulating the offer and delivery of any Conversion Common Units and, if the
Common Units are then listed or quoted on a National Securities Exchange or
other market, shall list or cause to have quoted and keep listed


122

--------------------------------------------------------------------------------




and quoted the Conversion Common Units to the extent permitted or required by
the rules of such exchange or market.
(k)    Notwithstanding anything herein to the contrary, nothing herein shall
give to any Series B Holder any rights as a creditor in respect of its right to
conversion.
(l)    The holder of a Conversion Common Unit shall not be issued a Common Unit
Certificate pursuant to ‎Section 4.1 and shall not be permitted to transfer its
Conversion Common Unit to a Person that is not an Affiliate of the holder until
such time as the Partnership determines, based on advice of counsel, that a
Conversion Common Unit should have, as a substantive matter, like intrinsic
economic and U.S. federal income tax characteristics, in all material respects,
to the intrinsic economic and U.S. federal income tax characteristics of a
Common Unit then Outstanding. In connection with the condition imposed by this
‎Section 17.4(l), the Partnership shall take whatever steps are required to
provide economic uniformity to the Conversion Common Unit in preparation for a
transfer of such Conversion Common Unit, including the application of ‎Section
6.1(d)(xi); provided, however, that no such steps may be taken that would have a
material adverse effect on the Unitholders holding Common Units represented by
Common Unit Certificates.



Section 17.5    Voting Rights.
(a)    Notwithstanding anything to the contrary in this Agreement, the Series B
Preferred Units shall have no voting, consent or approval rights except as set
forth in this ‎Section 17.5 or as otherwise required by the Delaware Act.
(b)    
(i)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66⅔% of the Outstanding Series B Preferred Units, voting as a single
class, no amendment to this Agreement shall be adopted that would or could
reasonably be expected to have a material adverse effect on the rights,
preferences, obligations or privileges of the Series B Preferred Units.
(ii)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have received the affirmative vote or consent of the holders
of at least 66⅔% of the class composed of the Outstanding Series B Preferred
Units and the holders of any other Outstanding Series A Preferred Units and
Outstanding Other Preferred Units, voting as a single class, the Partnership
shall not (x) create or issue any Parity Securities (other than Series B
Preferred Units or any Other Preferred Units issued upon conversion of the
Series A Preferred Units pursuant to ‎Section 16.12 hereof) with proceeds in an
aggregate amount in excess of $700.0 million (y) create or issue any Senior
Securities.
(iii)    Notwithstanding anything to the contrary in this Agreement, unless the
Partnership shall have (x) received the affirmative vote or consent of the
holders of at least 66⅔% of the class composed of the Outstanding Series B
Preferred Units and the holders of the Outstanding Series A Preferred Units and
Outstanding Other Preferred Units, voting


123

--------------------------------------------------------------------------------




together as a single class, or (y) agreed to purchase the Series B Preferred
Units in accordance with ‎Section 17.6, the Partnership shall not effect an
Article XIV Merger; provided that such agreement can be conditioned on the
Article XIV Merger.
(c)    For any matter described in this ‎Section 17.5 in which the Series B
Holders are entitled to vote as a class with the Series A Preferred Units, such
Series B Holders shall be entitled to one vote per Series B Preferred Unit.



Section 17.6    Optional Redemption; Redemption Upon a NYSE Event, Series B
Change of Control, Article XIV Merger, Fungibility Event or Rating Event.
(a)    At any time, and from time to time, (v) on or after a NYSE Event with
respect to the Series B Preferred Units or a Fungibility Event, (w) on or after
February 18, 2021, (x) upon a Series B Change of Control within 120 days after
the first date on which such Series B Change of Control occurred, (y) upon an
Article XIV Merger within 120 days after the first date on which such Article
XIV Merger occurred or (z) upon the occurrence of, or any time following the
occurrence of, a Rating Event, the Partnership or a Redeeming Party shall have
the right, at its option, subject to the Delaware Act and other applicable law,
to purchase the Series B Preferred Units (except with respect to a purchase
pursuant to clause (v), for which the Partnership or a third party must purchase
the Series B Preferred Units), in whole or in part (except with respect to a
purchase pursuant to clause (v) and (z), for which the Partnership or a third
party must (with respect to clause (v)) or may (with respect to clause (z))
purchase in whole but not in part), from any source of funds legally available
for such purpose. Any purchase pursuant to this ‎Section 17.6 shall be subject
to compliance with the provisions of the documents governing the Partnership’s
Existing Indebtedness and any other agreements governing the Partnership’s
future or existing outstanding indebtedness. Any such purchase shall occur on a
date set by the Redeeming Party, (the “Series B Redemption Date”); provided that
in the case of clause (v), the Series B Redemption Date shall be no more than
120 days after the date of occurrence of such NYSE Event or such Fungibility
Event. Notwithstanding anything to the contrary herein, (i) the Series B
Redemption Date may be on the date of the Series B Change of Control or Article
XIV Merger, and any purchase pursuant to this ‎Section 17.6 may be made
simultaneously with the Series B Change of Control or Article XIV Merger, as
applicable, and (ii) if, pursuant to clause (y) above, the Partnership does not
survive such Article XIV Merger, the Series B Redemption Date shall be the
effective date of the Article XIV Merger.
(b)    Subject to the Delaware Act, the Redeeming Party shall effect any such
purchase pursuant to this ‎Section 17.6 by paying on such Series B Redemption
Date cash for each Series B Preferred Unit to be purchased equal to $25.50 per
Series B Preferred Unit plus an amount equal to all accumulated and unpaid
distributions thereon (whether or not such distributions shall have been
declared) from the Series A Original Issue Date through the Series B Redemption
Date (the “Series B Redemption Price”). So long as the Series B Preferred Units
are held of record by the Depositary or a nominee of the Depositary, the Series
B Redemption Price shall be paid by the Paying Agent to the Depositary on the
Series B Redemption Date.
(c)    The Redeeming Party shall give notice in accordance with ‎Section 17.9 of
its election (or in the case of clause (v) of ‎Section 17.6(a), its obligation)
to purchase Series B Preferred Units


124

--------------------------------------------------------------------------------




pursuant to this ‎Section 17.6 not less than 30 days and not more than 60 days
before the scheduled Series B Redemption Date, to the Series B Holders of any
Series B Preferred Units to be purchased as such Series B Holders’ names appear
(as of 5:00 p.m. New York City time on the Business Day next preceding the day
on which notice is given) on the books of the Transfer Agent at the address of
such Series B Holders shown therein. Such notice (the “Series B Redemption
Notice”) shall state: (i) the Series B Redemption Date, (ii) the number of
Series B Preferred Units to be purchased and, if fewer than all Outstanding
Series B Preferred Units are to be purchased, the number (and, in the case of
Units in certificated form, the identification) of Units to be purchased from
such Series B Holder, (iii) the Series B Redemption Price, (iv) the place where
any Series B Preferred Units in certificated form are to be purchased and shall
be presented and surrendered for payment of the Series B Redemption Price
therefor, (v) whether the purchase is conditioned on the consummation of a
Series B Change of Control or Article XIV Merger and (vi) that distributions on
the Series B Preferred Units to be purchased shall cease to accumulate from and
after such Series B Redemption Date. The Redeeming Party may give the Series B
Redemption Notice in advance of a Series B Change of Control or Article XIV
Merger if a definitive agreement is in place for the Series B Change of Control
or Article XIV Merger at the time of giving the Series B Redemption Notice and
such purchase may be conditioned on the consummation of the Series B Change of
Control or the Article XIV Merger.
(d)    If the Redeeming Party elects to purchase fewer than all of the
Outstanding Series B Preferred Units pursuant to clause (w), (x) or (y) of
‎Section 17.6(b), the number of Series B Preferred Units to be purchased shall
be determined by the Redeeming Party, and such Series B Preferred Units shall be
purchased by such method of selection as the Depositary (or, in the case of any
certificated Series B Preferred Units, the General Partner) shall determine,
either Pro Rata or by lot, with adjustments to avoid purchase of fractional
Series B Preferred Units. So long as all Series B Preferred Units are held of
record by the Depositary or a nominee of the Depositary, the Redeeming Party
shall give notice, or cause notice to be given, to the Depositary of the number
of Series B Preferred Units to be purchased, and the Depositary shall determine
the number of Series B Preferred Units to be purchased from the account of each
of its participants holding such Series B Preferred Units in its participant
account. Thereafter, each participant shall select the number of Series B
Preferred Units to be purchased from each such beneficial owner for whom it acts
(including the participant, to the extent it holds Series B Preferred Units for
its own account). The Series B Preferred Units not purchased shall remain
Outstanding and entitled to all the rights and preferences provided in this
‎Article XVI.
(e)    If the Redeeming Party gives a Series B Redemption Notice, the Redeeming
Party shall deposit with the Paying Agent funds sufficient to purchase the
Series B Preferred Units as to which such Series B Redemption Notice shall have
been given, no later than 10:00 a.m. New York City time on the Series B
Redemption Date, and the Redeeming Party shall give the Paying Agent irrevocable
instructions and authority to pay the Series B Redemption Price to the Series B
Holders to be purchased upon surrender or deemed surrender (which shall occur
automatically if the Certificate representing such Series B Preferred Units is
issued in the name of the Depositary or its nominee) of the Certificates
therefor as set forth in the Series B Redemption Notice. If the Series B
Redemption Notice shall have been given, then from and after the Series B
Redemption Date, unless the Redeeming Party defaults in providing funds
sufficient for such purchase at the time and place specified for payment
pursuant to the Series B Redemption Notice or, unless the purchase is


125

--------------------------------------------------------------------------------




conditioned on the Series B Change of Control or the Article XIV Merger and such
Series B Change of Control or Article XIV Merger does not occur, all Series B
Distributions on such Series B Preferred Units to be purchased shall cease to
accumulate and all rights of holders of such Series B Preferred Units with
respect to such Series B Preferred Units shall cease, except the right to
receive the Series B Redemption Price, including any amount equal to accumulated
and unpaid distributions to the Series B Redemption Date (whether or not
declared), and such Series B Preferred Units shall not thereafter be transferred
on the books of the Transfer Agent or be deemed to be Outstanding for any
purpose whatsoever. The Redeeming Party shall be entitled to receive from the
Paying Agent the interest income, if any, earned on such funds deposited with
the Paying Agent (to the extent that such interest income is not required to pay
the Series B Redemption Price of the Series B Preferred Units to be purchased),
and the holders of any Series B Preferred Units so purchased shall have no claim
to any such interest income. Any funds deposited with the Paying Agent hereunder
by the Redeeming Party for any reason, including purchase of Series B Preferred
Units, that remain unclaimed or unpaid after two years after the applicable
Series B Redemption Date or other payment date, shall be, to the extent
permitted by law, repaid to the Redeeming Party upon its written request, after
which repayment the Series B Holders entitled to such purchase or other payment
shall have recourse only to the Redeeming Party. Notwithstanding any Series B
Redemption Notice, there shall be no purchase of any Series B Preferred Units
called for purchase until funds sufficient to pay the full Series B Redemption
Price of such Series B Preferred Units shall have been deposited by the
Redeeming Party with the Paying Agent.
(f)    Any Series B Preferred Units that are purchased or otherwise acquired by
the Redeeming Party shall be canceled. If only a portion of the Series B
Preferred Units represented by a Certificate shall have been called for
purchase, upon surrender of the Certificate to the Paying Agent (which shall
occur automatically if the Certificate representing such Series B Preferred
Units is registered in the name of the Depositary or its nominee), the
Partnership shall issue and the Paying Agent shall deliver to the Series B
Holders a new Certificate (or adjust the applicable book-entry account)
representing the number of Series B Preferred Units represented by the
surrendered Certificate that have not been called for purchase.



Section 17.7    No Sinking Fund.
The Series B Preferred Units shall not have the benefit of any sinking fund.



Section 17.8    Record Holders.
To the fullest extent permitted by applicable law, the Partnership, the Transfer
Agent and the Paying Agent may deem and treat any Series B Holder as the true,
lawful and absolute owner of the applicable Series B Preferred Units for all
purposes, and, to the fullest extent permitted by law, neither the Partnership,
the Transfer Agent nor the Paying Agent shall be affected by any notice to the
contrary.




126

--------------------------------------------------------------------------------





Section 17.9    Notices.
All notices or other communications in respect of the Series B Preferred Units
shall be sufficiently given (i) if given in writing in the English language and
either delivered in person or sent by first class mail, postage prepaid at the
address shown in the Register for each Series B Holder, or (ii) if given in such
other manner as may be permitted in this ‎Article XVII, this Agreement or by
applicable law. Any notice or other communication given to a holder of a Series
B Preferred Unit in book-entry form shall be given in the manner prescribed by
the Depositary, notwithstanding any contrary indication herein.



Section 17.10    Other Rights; Liquidation Preference.
The Series B Preferred Units shall not have any voting powers, preferences or
relative, participating, optional or other special rights, or qualifications,
limitations or restrictions thereof, other than as set forth in this ‎Article
XVII or as required by applicable law. Notwithstanding anything to the contrary
in this Agreement, in the event of any liquidation, dissolution or winding up of
the Partnership or the sale or disposition of all or substantially all of the
assets of the Partnership, either voluntary or involuntary, the Record Holders
holding Preferred Units shall be entitled to be paid, or have the Partnership
declare and set apart for payment, out of the assets of the Partnership
available for distribution to the Partners or any assignees, prior and in
preference to any distribution of any assets of the Partnership to the Record
Holders of any other class or series of Junior Securities, any accumulated and
unpaid Series B Distributions and the positive value in each such Record
Holder’s Capital Account in respect of such Preferred Units.

ARTICLE XVIII

GENERAL PROVISIONS

Section 18.1    Addresses and Notices; Written Communications.
(a)    Except as otherwise provided in ‎Section 16.9 in relation to the Series A
Preferred Units and in ‎Section 17.9 in relation to the Series B Preferred
Units, any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except as otherwise provided herein,
any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or report or to make such payment shall be deemed conclusively to
have been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown in the
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. Notwithstanding
the foregoing, if (i) a Partner shall consent to receiving notices, demands,
requests, reports or proxy materials via electronic mail or by the Internet or
(ii) the rules of the Commission shall permit any report or proxy materials to
be delivered electronically or made


127

--------------------------------------------------------------------------------




available via the Internet, any such notice, demand, request, report or proxy
materials shall be deemed given or made when delivered or made available via
such mode of delivery. An affidavit or certificate of making of any notice,
payment or report in accordance with the provisions of this ‎Section 18.1
executed by the General Partner, the Transfer Agent or the mailing organization
shall be prima facie evidence of the giving or making of such notice, payment or
report. If any notice, payment or report addressed to a Record Holder at the
address of such Record Holder appearing in the Register is returned by the
United States Postal Service marked to indicate that the United States Postal
Service is unable to deliver it, such notice, payment or report and any
subsequent notices, payments and reports shall be deemed to have been duly given
or made without further mailing (until such time as such Record Holder or
another Person notifies the Transfer Agent or the Partnership of a change in his
address) if they are available for the Partner at the principal office of the
Partnership for a period of one year from the date of the giving or making of
such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to ‎Section 2.3. The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.
(b)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.



Section 18.2    Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.



Section 18.3    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.



Section 18.4    Integration.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.



Section 18.5    Creditors.
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.







128

--------------------------------------------------------------------------------




Section 18.6    Waiver.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.



Section 18.7    Third-Party Beneficiaries.
Each Partner agrees that (a) any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee and (b) any Unrestricted Person shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Unrestricted Person.



Section 18.8    Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to ‎Section 10.1(b) without execution hereof.



Section 18.9    Applicable Law; Forum, Venue and Jurisdiction; Waiver of Trial
by Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a duty (including a fiduciary duty) owed by
any director, officer, or other employee of the Partnership or the General
Partner, or owed by the General Partner, to the Partnership or the Partners, (D)
asserting a claim arising pursuant to any provision of the Delaware Act or (E)
asserting a claim governed by the internal affairs doctrine shall be exclusively
brought in the Court of Chancery of the State of Delaware (or, if such court
does not have subject matter jurisdiction, any other court located in the State
of Delaware with subject matter jurisdiction), in each case regardless of
whether such claims, suits, actions or proceedings sound in contract, tort,
fraud or


129

--------------------------------------------------------------------------------




otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.



Section 18.10    Invalidity of Provisions.
If any provision or part of a provision of this Agreement is or becomes for any
reason, invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions and/or parts thereof contained
herein shall not be affected thereby and this Agreement shall, to the fullest
extent permitted by law, be reformed and construed as if such invalid, illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provisions and/or part shall be reformed so that it would be
valid, legal and enforceable to the maximum extent possible.



Section 18.11    Consent of Partners.
Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.



Section 18.12    Facsimile and Email Signatures.
The use of facsimile signatures and signatures delivered by email in portable
document (.pdf) or similar format affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on Certificates representing
Units, Series A Preferred Units or Series B Preferred Units is expressly
permitted by this Agreement.


130

--------------------------------------------------------------------------------







Section 18.13    Effects of Amendments.
In addition to the amendments contained in this Agreement to effectuate the
conversion of subordinated units (which have subsequently converted into Common
Units) and notwithstanding any other provisions of this Agreement to the
contrary, this Agreement shall be deemed further amended and modified to the
extent necessary, but only to the extent necessary, to (i) preserve any
provision of the Fourth Amended and Restated Agreement of Limited Partnership of
the Partnership related in part to subordinated units that was inadvertently
modified or deleted and continues to have application to other Partnership
Interests and (ii) otherwise carry out the purposes and intent of eliminating
provisions of the Fourth Amended and Restated Agreement of Limited Partnership
of the Partnership related to subordinated units that are no longer applicable.


[Signature Pages Follow]







131

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:
 
ENABLE GP, LLC
 
 
By:
/s/ Rodney J. Sailor
 
Name: Rodney J. Sailor


 
Title: President and Chief Executive Officer


 
 
 
 
LIMITED PARTNERS:
 
 
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership.
 
 
By: Enable GP, LLC, General Partner, as attorney-in-fact for the Limited
Partners pursuant to the Powers of Attorney granted pursuant to Section 2.8 of
the Second Amended and Restated Agreement of Limited Partnership of Enable
Midstream Partners, LP
 
 
By:
/s/ Rodney J. Sailor
 
Name: Rodney J. Sailor


 
Title: President and Chief Executive Officer





Signature Page to Fifth Amended and Restated Partnership Agreement
of Limited Partnership of Enable Midstream Partners, LP

--------------------------------------------------------------------------------





EXHIBIT A
Certificate Evidencing Common Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
No. __________
__________ Common Units

In accordance with ‎Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of Enable Midstream Partners, LP, as amended, supplemented
or restated from time to time (the “Partnership Agreement”), Enable Midstream
Partners, LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that _______________________ (the “Holder”) is the registered owner of
________ Common Units representing limited partner interests in the Partnership
(the “Common Units”) transferable on the books of the Partnership, in person or
by duly authorized attorney, upon surrender of this Certificate properly
endorsed. The rights, preferences and limitations of the Common Units are set
forth in, and this Certificate and the Common Units represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Partnership Agreement. Copies of the Partnership Agreement are on file at, and
will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at One
Leadership Square, 211 North Robinson Avenue, Suite 150, Oklahoma City, Oklahoma
73102. Capitalized terms used herein but not defined shall have the meanings
given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) IN THE CASE OF LIMITED PARTNER INTERESTS, TO PRESERVE THE
UNIFORMITY THEREOF (OR ANY CLASS OR CLASSES OF LIMITED PARTNER INTERESTS). THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO




--------------------------------------------------------------------------------




THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS LISTED OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:                       
 
Enable Midstream Partners, LP
 
 
 
 
 
Countersigned and Registered by:
 
By:
Enable GP, LLC
 
 
 
 
 
Wells Fargo Bank, National Association,
As Transfer Agent and Registrar
 
By:
 
 
Name:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 Secretary
 
 
 
 
 







--------------------------------------------------------------------------------




[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties
JT TEN - as joint tenants with right of survivorship and not as tenants in
common
UNIF GIFT/TRANSFERS MIN ACT
__________ Custodian _________
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)


Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF COMMON UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
 
 
 
(Please print or typewrite name and address of assignee)


 
(Please insert Social Security or other identifying number of assignee)


____________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ___________ as its attorney-in-fact with full
power of substitution to transfer the same on the books of Enable Midstream
Partners, LP.


Date: _________________________
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
 
 
 
(Signature)


 
 
 
(Signature)


 
 
 
 
 
 
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.







--------------------------------------------------------------------------------





EXHIBIT B
Certificate Evidencing
10% Series A Fixed-to-Floating Non-Cumulative Redeemable Perpetual Preferred
Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
No. __________
__________ Series A Preferred Units



In accordance with ‎Section 16.2(b) of the Fifth Amended and Restated Agreement
of Limited Partnership of Enable Midstream Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”), Enable
Midstream Partners, LP, a Delaware limited partnership (the “Partnership”),
hereby certifies that _______________________ (the “Holder”) is the registered
owner of ________ 10% Series A Fixed-to-Floating Non-Cumulative Redeemable
Perpetual Preferred Units representing limited partner interests in the
Partnership (the “Series A Preferred Units”) transferable on the books of the
Partnership, in person or by duly authorized attorney, upon surrender of this
Certificate properly endorsed. The rights, preferences and limitations of the
Series A Preferred Units are set forth in, and this Certificate and the Series A
Preferred Units represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Partnership Agreement. Copies of the
Partnership Agreement are on file at, and will be furnished without charge on
delivery of written request to the Partnership at, the principal office of the
Partnership located at One Leadership Square, 211 North Robinson Avenue, Suite
150, Oklahoma City, Oklahoma 73102. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) PRESERVE THE UNIFORMITY OF THE SERIES A PREFERRED UNITS. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE




--------------------------------------------------------------------------------




FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:                       
 
Enable Midstream Partners, LP
 
 
 
 
 
Countersigned and Registered by:
 
By:
Enable GP, LLC


 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
By:
                   


 
 
 
 
 Secretary


 
 
 
 
 







--------------------------------------------------------------------------------




[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties
JT TEN - as joint tenants with right of survivorship and not as tenants in
common
UNIF GIFT/TRANSFERS MIN ACT
__________ Custodian _________
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)


Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF SERIES A PREFERRED UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
                                                                                   
(Please print or typewrite name and address of assignee)
 
                                                                                  
(Please insert Social Security or other identifying number of assignee)


____________ Series A Preferred Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint ___________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of Enable
Midstream Partners, LP.


Date: _________________________
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
 
 
 
(Signature)
 
 
 
(Signature)
 
 
 
 
 
 
No transfer of the Series A Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series A
Preferred Units to be transferred is surrendered for registration or transfer.









--------------------------------------------------------------------------------





EXHIBIT C
Certificate Evidencing
10% Series B Fixed-to-Floating Cumulative Redeemable Perpetual Preferred Units
Representing Limited Partner Interests in
ENABLE MIDSTREAM PARTNERS, LP
No. __________
__________ Series B Preferred Units



In accordance with ‎Section 17.2(b) of the Fifth Amended and Restated Agreement
of Limited Partnership of Enable Midstream Partners, LP, as amended,
supplemented or restated from time to time (the “Partnership Agreement”), Enable
Midstream Partners, LP, a Delaware limited partnership (the “Partnership”),
hereby certifies that _______________________ (the “Holder”) is the registered
owner of ________ 10% Series B Fixed-to-Floating Cumulative Redeemable Perpetual
Preferred Units representing limited partner interests in the Partnership (the
“Series B Preferred Units”) transferable on the books of the Partnership, in
person or by duly authorized attorney, upon surrender of this Certificate
properly endorsed. The rights, preferences and limitations of the Series B
Preferred Units are set forth in, and this Certificate and the Series B
Preferred Units represented hereby are issued and shall in all respects be
subject to the terms and provisions of, the Partnership Agreement. Copies of the
Partnership Agreement are on file at, and will be furnished without charge on
delivery of written request to the Partnership at, the principal office of the
Partnership located at One Leadership Square, 211 North Robinson Avenue, Suite
150, Oklahoma City, Oklahoma 73102. Capitalized terms used herein but not
defined shall have the meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF ENABLE MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF ENABLE MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE ENABLE MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
ENABLE GP, LLC, THE GENERAL PARTNER OF ENABLE MIDSTREAM PARTNERS, LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A
SIGNIFICANT RISK OF ENABLE MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES OR (B) PRESERVE THE UNIFORMITY OF THE SERIES B PREFERRED UNITS. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE




--------------------------------------------------------------------------------




FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED
OR ADMITTED TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:                       
 
Enable Midstream Partners, LP
 
 
 
 
 
Countersigned and Registered by:
 
By:
Enable GP, LLC


 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
By:
                   


 
 
 
 
 Secretary


 
 
 
 
 





--------------------------------------------------------------------------------




[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM - as tenants in common
TEN ENT - as tenants by the entireties
JT TEN - as joint tenants with right of survivorship and not as tenants in
common
UNIF GIFT/TRANSFERS MIN ACT
_________Custodian _________
(Cust) (Minor)
Under Uniform Gifts/Transfers to CD Minors Act (State)


Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF SERIES B PREFERRED UNITS OF
ENABLE MIDSTREAM PARTNERS, LP
FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto
                                                                                   
(Please print or typewrite name and address of assignee)


 
                                                                                 
(Please insert Social Security or other identifying number of assignee)


____________ Series B Preferred Units representing limited partner interests
evidenced by this Certificate, subject to the Partnership Agreement, and does
hereby irrevocably constitute and appoint ___________ as its attorney-in-fact
with full power of substitution to transfer the same on the books of Enable
Midstream Partners, LP.


Date: _________________________
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.
THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15
 
 
 
(Signature)
 
 
 
(Signature)
 
 
 
 
 
 
No transfer of the Series B Preferred Units evidenced hereby will be registered
on the books of the Partnership, unless the Certificate evidencing the Series B
Preferred Units to be transferred is surrendered for registration or transfer.





